Exhibit 10.5

 

EXECUTION VERSION

 

--------------------------------------------------------------------------------

 

POST-PETITION CREDIT AGREEMENT

 

Dated as of April 1, 2004

 

among

 

DAN RIVER INC.,

 

as Debtor and Debtor in Possession,

 

as Borrower,

 

THE LENDERS SIGNATORY HERETO

FROM TIME TO TIME,

 

as Lenders,

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Agent,

 

FLEET CAPITAL CORPORATION,

 

as Syndication Agent,

 

and

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as Documentation Agent

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

   2

1.1

  

General Definitions

   2

1.2

  

Accounting Terms and Determinations

   35

1.3

  

Other Interpretive Provisions

   35

ARTICLE 2 LOANS

   36

2.1

  

Commitments; Delivery of Notes

   36

2.2

  

Borrowing Mechanics; Interim Advances

   37

2.3

  

Settlements Among the Agent and the Lenders

   40

2.4

   Repayment of Term Loans; Prepayments and Unscheduled Reduction of Revolving
Loan Commitments    41

2.5

  

Payments and Computations.

   45

2.6

  

Maintenance of Account

   47

2.7

  

Statement of Account

   47

2.8

  

Withholding and Other Taxes

   47

2.9

  

Affected Lenders

   50

2.10

  

Sharing of Payments

   51

ARTICLE 3 LETTERS OF CREDIT

   52

3.1

  

Issuance of Letters of Credit

   52

3.2

  

Procedure for Issuance

   53

3.3

  

Terms of Letters of Credit

   54

3.4

  

Lenders’ Participation

   55

3.5

  

Maturity of Drawings; Interest Thereon

   56

3.6

   Payment of Amounts Drawn Under Letters of Credit; Funding of L/C
Participations    56

3.7

  

Nature of Issuing Bank’s Duties

   56

3.8

  

Obligations Absolute

   57

ARTICLE 4 INTEREST, FEES AND EXPENSES

   58

4.1

  

Interest on LIBOR Rate Loans

   58

4.2

  

Interest on Prime Rate Loans

   58

4.3

  

Notice of Continuation and Notice of Conversion

   58

4.4

  

Interest After Event of Default

   60

4.5

  

Unused Line Fee; Collateral Management Fee

   60

4.6

  

Letter of Credit Fees

   61

4.7

  

Reimbursement of Expenses

   61

4.8

  

Authorization to Charge Borrower’s Account

   62

4.9

  

Indemnification in Certain Events

   62

4.10

  

Calculations and Determinations

   63

4.11

  

Priority and Liens

   63

ARTICLE 5 CONDITIONS PRECEDENT

   65

5.1

  

Conditions to Initial Credit Event

   65

5.2

  

Conditions to Each Credit Event

   67

 

i



--------------------------------------------------------------------------------

ARTICLE 6 REPRESENTATIONS AND WARRANTIES

   68

6.1

  

Organization and Qualification

   68

6.2

  

[INTENTIONALLY OMITTED]

   69

6.3

  

Rights in Collateral; Priority of Liens

   69

6.4

  

No Conflict

   69

6.5

  

Enforceability

   69

6.6

  

Consents

   69

6.7

  

Financial Data

   69

6.8

  

Locations of Offices, Records and Inventory

   70

6.9

  

Fictitious Business Names

   70

6.10

  

Subsidiaries

   70

6.11

  

No Judgments or Litigation

   70

6.12

  

Environmental Matters

   71

6.13

  

Labor Matters

   71

6.14

  

Compliance with Law

   71

6.15

  

ERISA

   71

6.16

  

Intellectual Property

   72

6.17

  

Licenses and Permits

   73

6.18

  

Title to Property

   73

6.19

  

Governmental Regulations

   73

6.20

  

Borrower’s Taxes and Tax Returns

   73

6.21

  

Status of Accounts

   74

6.22

  

Material Contracts and Restrictions

   74

6.23

  

Affiliate Transactions

   75

6.24

  

Accuracy and Completeness of Information

   75

6.25

  

No Adverse Change or Event

   75

6.26

  

Additional Adverse Facts

   75

6.27

  

Bank Accounts

   75

6.28

  

Owned Real Estate

   76

6.29

  

Leased Real Estate

   77

6.30

  

The Orders

   77

6.31

  

Secured, Priority Obligations

   78

6.32

  

Post-Petition Obligations

   78

ARTICLE 7 AFFIRMATIVE COVENANTS

   78

7.1

  

Financial Information

   78

7.2

  

Inventory

   81

7.3

  

Corporate Existence and Compliance with Laws

   81

7.4

  

ERISA

   81

7.5

  

Books and Records

   82

7.6

  

Collateral Records

   83

7.7

  

Security Interests

   83

7.8

  

Casualty Loss Insurance

   83

7.9

  

Borrower’s Taxes

   84

7.10

  

Environmental Matters

   84

7.11

  

Use of Proceeds

   85

7.12

  

Fiscal Year

   86

7.13

  

Notification of Certain Events

   86

7.14

  

Intellectual Property

   86

7.15

  

Maintenance of Property

   86

7.16

  

Further Assurances

   87

 

ii



--------------------------------------------------------------------------------

7.17

  

Leased Real Estate

   87

7.18

  

Pre-Petition Credit Agreement Obligations

   87

ARTICLE 8 NEGATIVE COVENANTS

   87

8.1

  

Financial Covenants

   87

8.2

  

Capital Expenditures

   88

8.3

  

No Additional Indebtedness

   88

8.4

  

No Liens; Judgments

   89

8.5

  

Restriction on Fundamental Changes; Asset Sales and Acquisitions

   90

8.6

  

Sales and Lease-Backs

   91

8.7

  

Sale or Discount of Receivables

   91

8.8

  

No Guarantee

   91

8.9

  

No Restricted Payments

   92

8.10

  

No Investments

   92

8.11

  

No Affiliate Transactions

   92

8.12

  

Limitation on Transactions Under ERISA

   93

8.13

  

Amendments of Material Contracts

   93

8.14

  

Additional Restrictive Covenants

   93

8.15

  

Subsidiaries

   94

8.16

  

Limitation on Derivative Transactions

   94

8.17

  

New Collateral Locations

   94

8.18

  

New Accounts

   94

8.19

  

No Excess Cash

   94

8.20

  

Accounting Changes

   95

8.21

  

Subsidiary Contributions

   95

8.22

  

Payments of Pre-Petition Indebtedness; Petition Date Expenses

   96

8.23

  

Budget

   96

8.24

  

Adequate Protection Payments

   96

8.25

  

Employees

   96

8.26

  

Remedies of Agent

   96

ARTICLE 9 EVENTS OF DEFAULT AND REMEDIES

   97

9.1

  

Events of Default

   97

9.2

  

Acceleration and Cash Collateralization

   100

9.3

  

Remedies

   101

9.4

  

Actions in Concert

   102

ARTICLE 10 THE AGENT

   102

10.1

  

Appointment of the Agent

   102

10.2

  

Nature of Duties of the Agent

   103

10.3

  

Lack of Reliance on the Agent

   103

10.4

  

Certain Rights of the Agent

   103

10.5

  

Reliance by the Agent

   103

10.6

  

Indemnification of the Agent

   104

10.7

  

The Agent in its Individual Capacity

   104

10.8

  

Holders of Notes

   105

10.9

  

Successor Agent

   105

10.10

  

Collateral Matters

   105

10.11

  

Actions with Respect to Defaults

   107

10.12

  

Delivery of Information

   107

10.13

  

The Syndication Agent and the Documentation Agent

   107

 

iii



--------------------------------------------------------------------------------

10.14

  

Agent May File Proofs of Claim

   107

10.15

  

Withholding Tax.

   108

ARTICLE 11 MISCELLANEOUS

   108

11.1

  

JURY TRIAL

   108

11.2

  

GOVERNING LAW

   108

11.3

  

Delays; Partial Exercise of Remedies

   108

11.4

  

Notices

   109

11.5

  

Assignability

   109

11.6

  

Confidentiality

   112

11.7

  

Indemnification

   112

11.8

  

Entire Agreement; Successors and Assigns

   113

11.9

  

Amendments, Etc

   113

11.10

  

Nonliability of the Agent and Lenders

   115

11.11

  

Counterparts

   115

11.12

  

Effectiveness

   115

11.13

  

Severability

   115

11.14

  

Headings Descriptive

   115

11.15

  

Maximum Rate

   115

11.16

  

Right of Setoff

   116

11.17

  

Defaulting Lender

   116

11.18

  

Rights Cumulative

   117

11.19

  

Third Party Beneficiaries

   117

11.20

  

Rights of Agent

   117

11.21

  

Court Proceedings

   118

 

iv



--------------------------------------------------------------------------------

ANNEXES

 

ANNEX I    Lenders; Commitments; Lending Offices

 

EXHIBITS

 

EXHIBIT A    Form of Assignment and Assumption Agreement EXHIBIT B-1    Form of
Term Note EXHIBIT B-2    Form of Revolving Note EXHIBIT C-1    Form of Notice of
Borrowing EXHIBIT C-2    Form of Notice of Continuation EXHIBIT C-3    Form of
Notice of Conversion EXHIBIT D    Form of Compliance Certificate EXHIBIT E   
Form of Borrowing Base Certificate EXHIBIT F    Form of Letter of Credit Request
EXHIBIT G    Form of Interim Order EXHIBIT H    Form of Borrower’s Counsel
Opinion EXHIBIT I    Form of Guarantee and Security Agreement EXHIBIT J    Form
of Borrower Pledge Agreement EXHIBIT K    Form of Subsidiary Pledge Agreement
SCHEDULES SCHEDULE A    Closing Documents List SCHEDULE B, PART 3.1    Existing
Letters of Credit SCHEDULE B, PART 6.1    Jurisdictions Qualified to Do Business
SCHEDULE B, PART 6.8    Principal Places of Business; Chief Executive Offices;
Locations of Books and Records; Other Locations of Collateral SCHEDULE B, PART
6.9    Fictitious Business Names SCHEDULE B, PART 6.10    Subsidiaries SCHEDULE
B, PART 6.12    Environmental Matters SCHEDULE B, PART 6.15    ERISA Matters
SCHEDULE B, PART 6.16    Intellectual Property SCHEDULE B, PART 6.18    Real
Estate SCHEDULE B, PART 6.20    Tax Matters SCHEDULE B, PART 6.22    Material
Contracts SCHEDULE B, PART 6.23    Affiliate Transactions SCHEDULE B, PART 6.26
   Additional Adverse Facts SCHEDULE B, PART 6.27    Bank Accounts SCHEDULE B,
PART 6.28    Owned Real Estate SCHEDULE B, PART 6.29    Leased Real Estate
SCHEDULE B, PART 8.3    Existing Indebtedness SCHEDULE B, PART 8.4    Permitted
Priority Liens

 

v



--------------------------------------------------------------------------------

POST-PETITION CREDIT AGREEMENT

 

This Post-Petition Credit Agreement is dated as of April 1, 2004 (this
“Agreement”) and entered into by and among DAN RIVER INC., a Georgia
corporation, as debtor and debtor in possession (the “Borrower”), each of the
Lenders from time to time party hereto, DEUTSCHE BANK TRUST COMPANY AMERICAS,
acting in its capacity as contractual representative for the Lenders hereunder
(in such capacity, the “Agent”), FLEET CAPITAL CORPORATION, as syndication agent
(in such capacity, the “Syndication Agent”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, as documentation agent (in such capacity, the “Documentation
Agent”). Capitalized terms used in this Agreement shall have the meanings
ascribed to them in Section 1.1.

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders make available to the
Borrower a senior secured debtor in possession revolving credit facility of up
to ONE HUNDRED TEN MILLION DOLLARS ($110,000,000) in the aggregate (which
facility shall be subject to an availability reserve in an amount equal to
$15,000,000 at all times until the Final Order shall have been duly entered) and
a debtor in possession term credit facility of up to THIRTY FOUR MILLION TWO
HUNDRED EIGHTY FIVE THOUSAND SEVEN HUNDRED FOURTEEN DOLLARS ($34,285,714), but
in any event not to exceed the Pre-Petition Term Loan Obligations (as defined
below) outstanding on the Term Loan Borrowing Date (as defined below), in each
case, on the terms and conditions set forth herein;

 

WHEREAS, on the Petition Date, the Borrower and each other Credit Party filed a
voluntary petition for relief under the Bankruptcy Code initiating a bankruptcy
case (collectively, the “Bankruptcy Cases”);

 

WHEREAS, the Borrower and each other Credit Party has continued in possession of
its assets and in the management of its business as a debtor in possession
pursuant to sections 1107 and 1108 of the Bankruptcy Code;

 

WHEREAS, to provide security for the repayment of the Loans and Letters of
Credit made available to the Borrower pursuant hereto and payment and
performance of the other obligations of the Borrower hereunder and under the
other Credit Documents, the Credit Parties have agreed that upon and after the
entry of the Interim Order, subject to the Carve-Out (as defined below);

 

1. pursuant to section 364(c)(1) of the Bankruptcy Code, the Obligations of the
Credit Parties hereunder and under the other Credit Documents shall at all times
constitute allowed Superpriority Claims in the Bankruptcy Cases and in any
future chapter 7 case;

 

2. pursuant to section 364(c)(2) of the Bankruptcy Code, the Obligations of the
Credit Parties hereunder and under the other Credit Documents shall at all times
be secured by a first priority Lien senior to all other Liens on all property of
each such Credit Party, real and personal, whether now owned or hereafter
acquired, in each case, to the extent that such property is not subject to valid
and perfected Liens in existence on the Petition Date;



--------------------------------------------------------------------------------

3. pursuant to section 364(c)(3) of the Bankruptcy Code, the Obligations of the
Credit Parties hereunder and under the other Credit Documents shall at all times
be secured by a perfected Lien upon all property of each such Credit Party, real
and personal, whether now owned or hereafter acquired, in each case, to the
extent that such property is subject to a Permitted Priority Lien, subject and
junior only to such Permitted Priority Lien and senior to all other Liens; and

 

4. pursuant to section 364(d)(1) of the Bankruptcy Code, the Obligations of the
Credit Parties hereunder and under the other Credit Documents shall at all times
be secured by a perfected priming Lien upon all other property of the Credit
Parties, real and personal, whether now owned or hereafter acquired, in each
case, to the extent that such property is subject to existing Liens other than
Permitted Priority Liens, senior in priority to all such Liens (other than
Permitted Priority Liens);

 

WHEREAS, based on the foregoing, the Lenders are willing to make the extensions
of credit described above available to the Borrower on the terms and subject to
the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

1.1 General Definitions. As used herein, the following terms shall have the
meanings herein specified:

 

“Accounts” shall mean, with respect to any Person, all of such Person’s
accounts, whether existing now or in the future, including, without limitation,
(a) all accounts receivable of such Person or other accounts of such Person
created by, or arising from or related to the sales of goods or rendition of
services made by such Person whether under its own name, under any of its trade
names, or through any of its divisions, or in the name of any other Person (b)
all unpaid seller’s rights of such Person (including rescission, replevin,
reclamation and stoppage in transit) relating to the foregoing or arising
therefrom, (c) all rights of such Person to any goods represented by any of the
foregoing, including returned or repossessed goods, (d) all reserves and credit
balances held by such Person with respect to any such accounts receivable or
account debtors and (e) all Guarantees or collateral for any of the foregoing.

 

“Accumulated Funding Deficiency” shall have the meaning ascribed to that term in
Section 302 of ERISA.

 

“Act of Bankruptcy” with respect to any Person, shall mean such Person shall
have commenced a voluntary case under the federal bankruptcy laws, as now
constituted or hereafter amended, or shall have made an assignment for the
benefit of creditors, or a decree or order for relief shall have been entered by
a court having jurisdiction over such Person in an involuntary case under the
federal bankruptcy laws, as now constituted or hereafter amended, or any other
petition

 

2



--------------------------------------------------------------------------------

or other application for relief under the federal bankruptcy laws, as now
constituted or hereafter amended, shall have been filed by or against such
Person, or such Person shall have filed a certificate of dissolution under
applicable state law or shall be liquidated, dissolved or wound-up, or shall
have authorized or commenced any action or proceeding for dissolution,
winding-up or liquidation, or if such Person has failed, suspended business,
declared itself to be insolvent, is generally not paying its debts as they
become due or has consented to or suffered a receiver, trustee, liquidator or
custodian to be appointed for it or for all or a significant portion of its
assets or affairs.

 

“Adjusted LIBOR Rate” shall mean, for any Interest Period, the rate obtained by
dividing (a) the LIBOR Rate for such Interest Period by (b) a percentage equal
to 1 minus the stated maximum rate (stated as a decimal) of all reserves, if
any, required to be maintained against “Eurocurrency liabilities” as specified
in Regulation D (or against any other category of liabilities which includes
deposits by reference to which the interest rate on LIBOR Rate Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States office of any Lender to United States
residents).

 

“Affiliate” shall mean, with respect to any Person, any Person which directly or
indirectly through one or more intermediaries Controls, is Controlled by, or is
under common Control with, such Person, or any Person who is a director or
officer of such Person or any Subsidiary of such Person.

 

“Agent” shall have the meaning ascribed to that term in the preamble to this
Agreement and shall include any successor Agent appointed pursuant to Section
10.9.

 

“Applicable Lending Office” shall mean, with respect to each Lender, such
Lender’s LIBOR Lending Office in the case of a LIBOR Rate Loan, and such
Lender’s Domestic Lending Office in the case of a Prime Rate Loan.

 

“Applicable Margin” shall mean, (a) with respect to any Revolving Loan that is a
LIBOR Rate Loan, 3.50%, (b) with respect to any Revolving Loan that is a Prime
Rate Loan, 2.50%, (c) with respect to any Term Loan that is a LIBOR Rate Loan,
3.75% and (d) with respect to any Term Loan that is a Prime Rate Loan, 2.75%.

 

“Approved Backstop” shall mean (a) an irrevocable letter of credit in form and
substance reasonably satisfactory to the Agent issued by a financial institution
reasonably acceptable to the Agent, which letter of credit has been duly
transferred to the Agent for the benefit of the Secured Parties (together with
sufficient documentation to permit direct draws under any such letter of credit
by the Agent for the benefit of the Secured Parties) or (b) credit insurance in
form and substance reasonably satisfactory to the Agent, which credit insurance
shall be payable to the Agent for the benefit of the Secured Parties and be
issued by an insurer reasonably acceptable to the Agent.

 

“Approved Bill-and-Hold Account” shall mean any Account arising under
bill-and-hold arrangements between the Borrower and any customer of the
Borrower, pursuant to which such customer agrees to be billed (and generally is
obligated to make payment) in advance for goods scheduled to be delivered on a
date subsequent to such bill or payment; provided that the aggregate amount of
all such Approved Bill-and-Hold Accounts shall not exceed $2,000,000 at any
time.

 

3



--------------------------------------------------------------------------------

“Asset Sale” shall mean the sale or other transfer by the Borrower or any of its
Subsidiaries to any Person (other than the Borrower or any Subsidiary of the
Borrower (pursuant to, and in accordance with, Section 8.21)) of (i) any Capital
Security of the Borrower or any of its Subsidiaries (other than Qualifying
Shares), (ii) substantially all of the assets of any division or line of
business of the Borrower or any of its Subsidiaries, or (iii) any other assets
(whether tangible or intangible) of the Borrower or any of its Subsidiaries
(other than inventory sold in the ordinary course of business).

 

“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement substantially in the form of Exhibit A entered into by an assigning
Lender and an assignee Lender, and which has been accepted by the Agent, in
accordance with Section 11.5.

 

“Auditors” shall mean a nationally-recognized firm of independent certified
public accountants selected by the Borrower and satisfactory to the Agent in its
sole discretion. For purposes of this Agreement, the Borrower’s current firm of
independent certified public accountants, Ernst & Young LLP, shall be deemed to
be satisfactory to the Agent.

 

“Avoidance Actions” shall mean any and all claims and causes of action asserted
or assertable by or on behalf of the Credit Parties under sections 544, 545,
547, 548, 549, 550 or 553 of the Bankruptcy Code.

 

“Bankruptcy Cases” shall have the meaning ascribed to that term in the recitals
to this Agreement.

 

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, codified as 11
U.S.C. Section 101 et seq., as heretofore and hereafter amended from time to
time, and any successor act or statute.

 

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Northern District of Georgia or any other court having jurisdiction over the
Bankruptcy Cases from time to time.

 

“Blocked Account Agreements” shall mean (a) the Deposit Account Control
Agreement, dated April 15, 2003, among the Borrower, the Agent and Wachovia
Bank, National Association (or any replacement thereof entered into in
connection with the Bankruptcy Cases), (b) the Deposit Account Control
Agreement, dated April 15, 2003, among the Borrower, the Agent and Bank of
America (or any replacement thereof entered into in connection with the
Bankruptcy Cases) and (c) any other Control Agreements covering the Borrower’s
or any of its Subsidiaries’ deposit accounts.

 

“Borrower” shall have the meaning ascribed to that term in the preamble to this
Agreement.

 

“Borrower’s Account” shall have the meaning ascribed to that term in Section
2.6.

 

4



--------------------------------------------------------------------------------

“Borrower Pledge Agreement” shall mean the Borrower Pledge Agreement of even
date herewith, between the Borrower and the Agent, as the same may be amended,
supplemented, replaced or otherwise modified from time to time in accordance
with this Agreement.

 

“Borrower Taxes” shall have the meaning ascribed to that term in Section
6.20(b).

 

“Borrowing” shall mean a borrowing consisting of Loans of the same Type
advanced, continued or converted on the same day by the Lenders or the Agent.

 

“Borrowing Base” shall mean:

 

(a) Subject to clauses (b) and (c) below, at any time, the amount equal at such
time to:

 

(i) eighty-five percent (85%) of the Value of Eligible Accounts Receivable of
the Borrower, plus

 

(ii) sixty percent (60%) of the Value of Eligible Raw Materials and Eligible
Finished Goods Inventory of the Borrower, plus

 

(iii) fifty percent (50%) of the Value of Eligible Work in Process Inventory of
the Borrower, minus

 

(iv) the amount of any reserves established by the Agent pursuant to clause (b)
below. Notwithstanding the foregoing, in no event shall advances made pursuant
to clauses (ii) and (iii) above exceed the lesser of (x) an amount equal to
sixty percent (60%) of the Borrowing Base then in effect and (y) an amount equal
to eighty-five percent (85%) of the Net Orderly Liquidation Value of all
Inventory, minus

 

(v) the Cash Management Obligations then outstanding, minus

 

(vi) any other amount required to be subtracted from the Borrowing Base pursuant
to any other provision of this Agreement, plus

 

(vii) without duplication of any amount set forth above, the aggregate amount of
cash deposits then on deposit with the Agent to the extent made in accordance
with Sections 8.10(d) and 8.19, minus

 

(viii) an amount equal to the Carve-Out, minus

 

(ix) an amount equal to the then outstanding Pre-Petition Revolving Credit
Obligations.

 

(b) The Agent at any time in the exercise of its Permitted Discretion shall be
entitled to and, at the direction of the Majority Lenders, shall (i) establish
and increase or decrease reserves against Eligible Accounts Receivable, Eligible
Raw Materials and Eligible Finished Goods Inventory and Eligible Work in Process
Inventory, (ii) reduce the advance rates to be applied under clauses (a)(i),
(ii) and (iii) above to a level below the rates stated therein or (following any
such reduction or following any increase in such advance rates pursuant to
clause (c) below) restore

 

5



--------------------------------------------------------------------------------

such advance rates to any level equal to or below the advance rates stated in
clauses (a)(i), (ii) and (iii) above, (iii) impose additional restrictions (or
eliminate any such additional restrictions) to the standards of eligibility set
forth in the respective definitions of “Eligible Accounts Receivable”, “Eligible
Raw Materials and Eligible Finished Goods Inventory” and “Eligible Work in
Process Inventory” and (iv) establish and increase or decrease a reserve in the
amount of interest payable by the Borrower hereunder, including interest on
Loans and drawings under Letters of Credit.

 

(c) The Agent at any time in the exercise of its Permitted Discretion shall be
entitled, with the consent of all of the Lenders, to increase the advances rates
or other percentages to a level above the rates stated in clauses (a)(i), (ii),
(iii) and (iv) above.

 

“Borrowing Base Certificate” shall have the meaning ascribed to that term in
Section 7.1(f).

 

“Budget” shall mean the consolidated and consolidating cash flow projections
delivered by the Borrower to the Agent pursuant to Section 5.1(m) for the
initial 16-week period commencing on the Closing Date, which Budget shall
include, among other things, weekly anticipated consolidated and consolidating
cash receipts and disbursements, as such Budget shall be updated or replaced as
provided in Section 7.1(k). If any replacement to the Budget is not approved by
the Agent and the Majority Lenders as provided in Section 7.1(k), the term
“Budget” shall mean the last replacement to the Budget that was so approved by
the Agent and the Majority Lenders.

 

“Budget Period” shall mean, as of any date of determination, the period from
such date to and including the date that is twelve months thereafter.

 

“Business Day” shall mean any day other than a Saturday, Sunday or legal holiday
on which commercial banks in New York, New York, are generally closed or, when
used in connection with LIBOR Rate Loans, any day on which commercial banks are
not open for dealing in Dollar deposits in the London (England, U.K.) interbank
market. When used in connection with any Letter of Credit, this definition will
also exclude any day on which the applicable Issuing Bank is not open for the
general conduct of its business.

 

“Capital Expenditures” shall mean, of any Person for any period, the sum of (a)
the additions to property, plant and equipment and other capital expenditures of
such Person that are (or would be) set forth in a consolidated statement of cash
flows of such Person for such period prepared in accordance with GAAP plus,
without duplication, (b) the entire principal amount of any debt (including
obligations under capitalized leases) assumed or incurred by such Person in
connection with any such expenditures. Notwithstanding the foregoing, for
purposes of Section 8.2 only, expenditures funded with insurance proceeds and
any other payments received on account of any Casualty Loss which are applied to
the repair or replacement of the property affected by such Casualty Loss in
accordance with this Agreement shall not constitute Capital Expenditures.

 

“Capital Security” shall mean, with respect to any Person, (a) any share of
capital stock of or other unit of ownership interest in such Person and (b) any
security convertible into, or any option, warrant or other right to acquire, any
share of capital stock of or other unit of ownership interest in such Person.

 

6



--------------------------------------------------------------------------------

“Carve-Out” shall have the meaning ascribed to that term in Section 4.11(f).

 

“Cash Collateral Account” shall have the meaning ascribed to that term in
Section 8.10(d).

 

“Cash Equivalents” shall mean (a) securities issued, guaranteed or insured by
the United States or any of its agencies with maturities of not more than one
year from the date acquired, (b) certificates of deposit with maturities of not
more than one year from the date acquired issued by a U.S. federal or state
chartered commercial bank of recognized standing, which has capital and
unimpaired surplus in excess of $250,000,000 and which bank or its holding
company has a short-term commercial paper rating of at least A-1 or the
equivalent by S&P and at least P-1 or the equivalent by Moody’s, (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above, (d) commercial paper, other than commercial paper issued by Borrower
or any Affiliate of Borrower, issued by any Person incorporated under the laws
of the United States or any state thereof and rated at least A-1 or the
equivalent thereof by S&P and at least P-1 or the equivalent thereof by Moody’s,
in each case with maturities of not more than one year from the date acquired,
and (e) investments in money market funds which have net assets of at least
$250,000,000 and at least eighty-five percent (85%) of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.

 

“Cash Management Obligations” shall mean Liabilities of any Credit Party owing
to the Agent, any Lender (or an Affiliate of a Lender in reliance on such
Lender’s agreement to indemnify such Affiliate) relating to or arising out of
the provision by the Agent, such Lender or such Affiliate, as applicable, of
Cash Management Products in an aggregate amount for all such Liabilities not to
exceed $2,000,000.

 

“Cash Management Products” shall mean any of (a) Automated Clearing House (ACH)
transactions; (b) cash management services, including controlled disbursement
and lockbox services; and (c) services relating to the establishment and
maintenance of deposit accounts.

 

“Casualty Loss” shall have the meaning ascribed to that term in Section 7.8.

 

“Change of Control” shall mean one or more of the following events:

 

(a) less than a majority of the members of the Borrower’s Board of Directors
shall be persons who either (i) were serving as directors on the Closing Date or
(ii) were nominated as directors and approved by the vote of the majority of the
directors who are either directors referred to in clause (i) above or directors
nominated and approved pursuant to this clause (ii); or

 

(b) the stockholders of the Borrower shall approve any plan or proposal for the
liquidation or dissolution of the Borrower (other than pursuant to a Plan of
Reorganization that has been approved in writing by the Agent); or

 

(c) (i) the Permitted Holders (or any of them) shall, as a result of a tender or
exchange offer, open market purchases, privately negotiated purchases or
otherwise, have

 

7



--------------------------------------------------------------------------------

become the direct or indirect beneficial owner (within the meaning of Rule 13d-3
under the Securities Exchange Act of 1934, as amended from time to time) of
Capital Securities of the Borrower representing more than fifty per cent (50%)
of the combined voting power of the outstanding voting Capital Securities or
other ownership interests for the election of directors or shall have the right
to elect a majority of the Board of Directors of the Borrower or (ii) a Person
or group of Persons acting in concert (other than Permitted Holders) shall, as a
result of a tender or exchange offer, open market purchases, privately
negotiated purchases or otherwise, have become the direct or indirect beneficial
owner (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended from time to time) of Capital Securities of the Borrower
representing more than twenty-five per cent (25%) of the combined voting power
of the outstanding voting Capital Securities or other ownership interests for
the election of directors (or, if less, the aggregate percentage of such
combined voting power as then held by the Permitted Holders) or shall have the
right to elect a majority of the Board of Directors of the Borrower; or

 

(d) a “Change of Control” or similar event occurs under the Senior Notes
Indenture or the terms of any other document or agreement evidencing
Indebtedness of the Borrower or any of its Subsidiaries (other than the
Obligations).

 

“Closing Date” shall mean the date on which the initial Credit Event occurs.

 

“Closing Documents List” shall mean the Closing Documents List attached hereto
as Schedule A.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean any and all assets and rights and interests in or to
property of the Borrower and each of the other Credit Parties, whether real or
personal, tangible or intangible, on which a Lien is granted or purported to be
granted to the Agent or any Lender pursuant to the Credit Documents or the DIP
Orders.

 

“Collateral Access Agreements” shall mean any landlord waivers, mortgagee
waivers, bailee letters and any similar usage, access or acknowledgment
agreements of any Person, such as a warehouseman, processor, lienholder, third
party service provider or lessor, in possession of any assets of the Borrower or
any other Credit Party, in each case in form and substance reasonably
satisfactory to the Agent.

 

“Collateral Documents” shall mean the Guarantee and Security Agreement, the
Blocked Account Agreements, the other Control Agreements, the Pledge Agreements
and all other contracts, instruments and other documents now or hereafter
executed and delivered (or deemed to have been executed) in connection with this
Agreement, pursuant to which Liens are granted or are purported to be granted to
the Agent in the Collateral for the benefit of some or all of the Agent, the
Lenders and the Issuing Banks.

 

“Collateral Management Fee” shall have the meaning ascribed to that term in
Section 4.5.

 

“Commitment” of any Lender shall, subject to Section 11.17(c)(ii), mean the
aggregate of the Revolving Loan Commitment of such Lender and the Term Loan
Commitment of such Lender.

 

8



--------------------------------------------------------------------------------

“Concentration Account” shall have the meaning ascribed to that term in Section
2.5(b)(ii).

 

“Concentration Account Bank” shall have the meaning ascribed to that term in
Section 2.5(b)(ii).

 

“Consolidated Entities” shall mean the Borrower and each of its Subsidiaries
which are such by virtue of clause (a) of the definition thereof.

 

“Consolidated Net Income” shall mean for any period the consolidated net income
of the Consolidated Entities for such period as determined in accordance with
GAAP.

 

“Continuation” shall have the meaning ascribed to that term in Section 4.3(a).

 

“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to (a) vote five percent (5%) or more of the securities
having ordinary voting power for the election of directors or managers of such
Person or (b) direct or cause the direction of management and policies of a
business, whether through the ownership of voting securities, by contract or
otherwise either alone or in conjunction with others or any group. The words
“Controlling” and “Controlled” have correlative meanings.

 

“Control Agreement” shall mean an agreement in writing, in form and substance
reasonably satisfactory to the Agent, by and among the Agent, the applicable
Credit Party and any financial institution or investment fund, securities
intermediary, commodity intermediary or other Person who has custody, control or
possession of any receipts on Accounts, deposits or investment property of such
Credit Party, pursuant to which such financial institution or investment fund,
securities intermediary, commodity intermediary or such other Person
acknowledges that such financial institution or investment fund, securities
intermediary, commodity intermediary or other Person has custody, control or
possession of such receipts, deposits or investment property on behalf of the
Agent, that (in certain circumstances upon the occurrence of certain events) it
will comply with entitlement orders originated by the Agent with respect to such
receipts, deposits or investment property, or other instructions of the Agent,
or (as the case may be) apply any amounts distributed on account of such assets
as directed by the Agent, in each case, without the further consent of such
Credit Party and including such other terms and conditions as the Agent may
reasonably require.

 

“Convert,” “Conversion” and “Converted” each shall refer to a conversion of
Loans of one Type into Loans of another Type pursuant to Section 4.3(b).

 

“Covered Taxes” shall have the meaning ascribed to that term in Section 2.8(a).

 

“Credit Documents” shall mean, collectively, this Agreement, each Note, each
Letter of Credit, each L/C Application, each Collateral Document, the Fee Letter
and all other documents, agreements, instruments, opinions and certificates now
or hereafter executed and delivered in connection herewith or therewith, as the
same may be modified, amended, extended, restated, amended and restated or
supplemented from time to time.

 

9



--------------------------------------------------------------------------------

“Credit Event” shall mean (a) the making of a Loan and/or (b) the issuance of
any Letter of Credit.

 

“Credit Party” or “Credit Parties” shall mean, individually or collectively as
the context requires, the Borrower and each other Person (other than the
Lenders, the Agent and the Issuing Banks) party to the Credit Documents (other
than the Collateral Access Agreements and any opinions of counsel delivered to
the Agent, any Lender or any Issuing Bank in connection with any Credit
Document), including, without limitation, each Subsidiary of the Borrower that
is or becomes a party to the Guarantee and Security Agreement.

 

“CRO” shall have the meaning ascribed to that term in Section 5.1(n).

 

“DBT Account” shall have the meaning ascribed to that term in Section
2.5(b)(ii)(B).

 

“DBTCo.” shall mean Deutsche Bank Trust Company Americas, a New York banking
corporation, acting in its individual capacity, and its successors and assigns.

 

“Default” shall mean an event, condition or default which with the giving of
notice, the passage of time or both would be an Event of Default.

 

“Defaulting Lender” shall have the meaning ascribed to that term in Section
11.17(b).

 

“Deposit Agreement” shall mean that certain Deposit Agreement, dated as of April
15, 2003, by and among the Borrower, the Trustee and First American Title
Insurance Company, as the same may be amended, supplemented, replaced or
otherwise modified from time to time in accordance with this Agreement, pursuant
to which certain collateral documents are maintained in accordance with the
Senior Notes Indenture.

 

“Depository Accounts” shall have the meaning ascribed to that term in Section
2.5(b)(i).

 

“Derivative Contract” shall mean an agreement, whether or not in writing and
including any master agreement, documenting, evidencing or relating to any
Derivative Transaction between the Borrower, or any Subsidiary of the Borrower,
and another Person.

 

“Derivative Transaction” shall mean (a) an interest-rate transaction, including
an interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar, and floor), and any other instrument linked to
interest rates that gives rise to similar credit risks (including when-issued
securities and forward deposits accepted), (b) an exchange-rate transaction,
including a cross-currency interest-rate swap, a forward foreign-exchange
contract, a currency option, and any other instrument linked to exchange rates
that gives rise to similar credit risks, (c) an equity derivative transaction,
including an equity-linked swap, an equity-linked option, a forward
equity-linked contract, and any other instrument linked to equities that gives
rise to similar credit risk, (d) a commodity (including precious metal)
derivative transaction, including a commodity-linked swap, a commodity-linked
option, a forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks and (e) any other similar
agreement designed to protect against risks, including credit risks.

 

“DIP Orders” shall mean the Interim Order and the Final Order.

 

10



--------------------------------------------------------------------------------

“Disbursement Account” shall have the meaning ascribed to that term in Section
2.2(a).

 

“Disbursement Account Banks” shall mean (a) those banks listed as “Disbursement
Account Banks” on Parts 1, 2 and 3 of Schedule B, Part 6.27 and (b) DBTCo. or
any other bank selected from time to time by the Agent and reasonably acceptable
to the Borrower.

 

“Documentation Agent” shall have the meaning ascribed to that term in the
preamble to this Agreement.

 

“DOL” shall mean the United States Department of Labor and any successor
department or agency.

 

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States of America.

 

“Domestic Lending Office” shall mean, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Annex I, as such Annex may be amended from time to time, or in the relevant
Assignment and Assumption Agreement.

 

“Domestic Subsidiary” shall mean any wholly-owned Subsidiary of the Borrower
which is not a Foreign Subsidiary.

 

“EBITDA” shall mean, for any fiscal period, without duplication, (a)
Consolidated Net Income (other than extraordinary items) of the Consolidated
Entities for such period, plus (b) the amount of all interest expense, income
tax expense, depreciation and amortization, including amortization of any
goodwill or other intangibles, for such period, to the extent deducted in
calculating Consolidated Net Income for such period, and plus or minus (as the
case may be) (c) (i) any non-cash goodwill impairment charges incurred
subsequent to the date hereof, (ii) any non-cash charges incurred subsequent to
the date hereof in respect of any long term incentive plan, (iii) any other
non-cash charges incurred subsequent to the date hereof, to the extent approved
by the Agent in its reasonable discretion, and (iv) any gains and losses
attributable to any fixed asset sales, which have been (and only to the extent),
in the case of any of clauses (i) through (iii), subtracted or added, as the
case may be, in calculating Consolidated Net Income for such period, all
determined in accordance with GAAP.

 

“Effective Date” shall mean, as applied to an L/C Notice of Drawing, the
Business Day on which the Agent receives such L/C Notice of Drawing if such
notice is received by it not later than 11:00 A.M. on such day and, if received
after such time, the next succeeding Business Day.

 

“Electronic Letter of Credit Request” shall have the meaning ascribed to that
term in Section 3.2(a).

 

“Eligible Accounts Receivable” shall mean Accounts of the Borrower payable in
Dollars. In determining the amount to be so included, the face amount of such
Accounts shall exclude any such Accounts that the Agent determines in its
Permitted Discretion to be ineligible pursuant to the definition of the term
“Borrowing Base” set forth herein. Unless otherwise approved in writing by the
Agent in its Permitted Discretion, no Account of the Borrower shall be deemed to
be an Eligible Account Receivable if, without duplication:

 

(a) it arises out of a sale made by the Borrower to an Affiliate of the
Borrower; or

 

11



--------------------------------------------------------------------------------

(b) the Account is unpaid more than (i) 60 days after the original payment due
date or (ii) 120 days after the original invoice date (provided, however, that
the term Eligible Accounts Receivable shall include up to $1,000,000 in the
aggregate in respect of Accounts that are unpaid not more than (x) 90 days after
the original payment due date or (y) 120 days after the original invoice date);
or

 

(c) it is from the same account debtor (or any Affiliate thereof) and fifty
percent (50%) or more, in face amount, of all Accounts from such account debtor
(and any Affiliate thereof) are ineligible pursuant to clause (b) above; or

 

(d) the Account, when aggregated with all other Eligible Accounts (other than in
respect of Kmart Corporation and its Affiliates) of such account debtor (and any
Affiliate thereof), exceeds ten percent (10%) (increased, however, to fifteen
percent (15%) in respect of Accounts owing by Wal-mart Corporation and its
Affiliates) in face value of all Eligible Accounts of the Borrower combined then
outstanding, to the extent of such excess, provided that Accounts supported or
secured by an Approved Backstop shall be excluded to the extent of the value of
such Approved Backstop for the purposes of such calculation; or

 

(e) (i) the applicable account debtor is also a creditor of the Borrower, (ii)
the applicable account debtor has disputed its liability on, or the applicable
account debtor has made any claim with respect to, such Account or any other
Account due from such account debtor to such Borrower, which has not been
resolved or (iii) the Account otherwise is or may reasonably be expected to
become subject to any right of setoff by the account debtor or with respect to
which any other claim, counterclaim, chargeback, rebate, allowance, cooperative
advertising claim or offset has been asserted; provided that any Account deemed
ineligible pursuant to this clause (e) shall only be ineligible to the extent of
the amount owed by the Borrower to the applicable account debtor, the amount of
such dispute or claim, or the amount of such setoff, other claim, counterclaim,
chargeback, rebate, allowance, cooperative advertising claim or offset, as
applicable; or

 

(f) the applicable account debtor has become the subject of an Act of
Bankruptcy, unless and to the extent that the payment of Accounts from such
account debtor (i) is supported by an Approved Backstop or (ii) is otherwise
secured by assets of, or guaranteed by, in either case in a manner reasonably
satisfactory to the Agent, a Person with respect to which an Act of Bankruptcy
has not occurred and that is reasonably acceptable to the Agent or, if the
Account from such account debtor arises subsequent to a decree or order for
relief with respect to such account debtor under the federal bankruptcy laws, as
now or hereafter in effect, the Agent shall have determined that the timely
payment and collection of such Account will not be impaired; or

 

12



--------------------------------------------------------------------------------

(g) the sale is to an account debtor outside of the United States, Canada or
Puerto Rico, except to the extent that any such sale is supported or secured by
an Approved Backstop; or

 

(h) the sale to the applicable account debtor is on a bill-and-hold (other than
an Approved Bill-and-Hold Account), guaranteed sale, sale-and-return, sale on
approval or consignment basis or made pursuant to any other written agreement
providing for repurchase or return; or

 

(i) the Agent determines in its Permitted Discretion that collection of such
Account is insecure or that such Account may not be paid by reason of the
applicable account debtor’s financial inability to pay; or

 

(j) the applicable account debtor is the United States of America, any State or
any political subdivision, department, agency or instrumentality thereof, unless
the Borrower duly assigns its rights to payment of such Account to the Agent
pursuant to the Assignment of Claims Act of 1940 (31 U.S.C. § 3727 et seq.) or
complies with any similar State or local law as the Agent shall require; or

 

(k) the goods giving rise to such Account have not been shipped, delivered to
and accepted by the applicable account debtor (other than with respect to any
Approved Bill-and-Hold Account) or the services giving rise to such Account have
not been performed by the Borrower and accepted by such account debtor or the
Account otherwise does not represent a final sale; or

 

(l) any documentation relating to such Account does not comply with all
applicable legal requirements, including, where applicable, the Federal Consumer
Credit Protection Act, the Federal Truth in Lending Act and Regulation Z of the
Board of Governors of the Federal Reserve System; or

 

(m) the Agent does not have a valid and perfected first priority security
interest in such Account or such Account does not otherwise conform to the
representations and warranties contained in this Agreement, the Guarantee and
Security Agreement or any of the other Collateral Documents; or

 

(n) such Account is subject to any adverse security deposit, progress payment or
other similar advance made by or for the benefit of the applicable account
debtor; or

 

(o) such Account is evidenced by or arises under any instrument or chattel paper
unless such instruments or chattel paper shall have been pledged to the Agent,
including such endorsement as the Agent shall require; or

 

(p) the applicable account debtor has a presence in the States of New Jersey,
Minnesota or West Virginia or any other State requiring the filing of Notice of
Business Activities Report or similar report in order to permit the Borrower to
seek judicial enforcement in such State of payment of such Account unless the
Borrower has qualified to do business in such State or has filed a Notice of
Business Activities Report or equivalent report for the then current year or
such failure to file and inability to seek judicial enforcement is capable of
being remedied without any material delay or material cost; or

 

13



--------------------------------------------------------------------------------

(q) such Account consists of progress billings (such that the obligation of the
applicable account debtor with respect to such Account is conditioned upon the
Borrower’s satisfactory completion of any further performance under the
agreement giving rise thereto); or

 

(r) such Account is deemed by the Agent in its Permitted Discretion to be
otherwise ineligible for inclusion in the calculation of the Borrowing Base; or

 

(s) any Account in respect of Kmart Corporation or any Affiliate thereof, when
aggregated with all other Eligible Accounts in respect of Kmart Corporation and
its Affiliates, exceeds the lesser of ten percent (10%) in face value of all
Eligible Accounts of the Borrower combined then outstanding or $5,000,000, to
the extent of such excess, provided that any such Accounts supported or secured
by an Approved Backstop shall be excluded to the extent of the value of such
Approved Backstop for the purposes of such calculation.

 

“Eligible Raw Materials and Eligible Finished Goods Inventory” shall mean
Inventory of the Borrower that consists of raw materials and finished goods. In
determining the amount to be so included, the amount of such Inventory shall
exclude any Inventory that the Agent in its Permitted Discretion determines to
be ineligible pursuant to the definition of the term “Borrowing Base” set forth
herein. Unless otherwise approved in writing by the Agent in its Permitted
Discretion, no Inventory of the Borrower shall be deemed Eligible Raw Materials
and Eligible Finished Goods Inventory if, without duplication:

 

(a) the Inventory has been returned or rejected by the Borrower’s customers as
being damaged or defective; or

 

(b) the Inventory is not owned solely by the Borrower or the Borrower does not
have good, valid and marketable title thereto; or

 

(c) the Inventory is in transit; or

 

(d) the Inventory is not stored on property that is either (i) owned or leased
by the Borrower, (ii) owned or leased by a warehouseman that has contracted with
the Borrower to store Inventory on such warehouseman’s property or (iii) owned
or leased by a third party service provider that has contracted with the
Borrower to perform services in respect of such Inventory (provided that, except
as otherwise coverable and covered by a reserve against the Borrowing Base in
respect thereof, imposed by the Agent in its Permitted Discretion, with respect
to Inventory of the Borrower, (A) stored on property leased by the Borrower, the
Borrower shall have delivered to the Agent a Collateral Access Agreement
executed by the lessor of such property, (B) stored on property owned or leased
by a warehouseman, the Borrower shall have delivered to the Agent a Collateral
Access Agreement executed by such warehouseman and (C) stored on property owned
or leased by a third party service provider, the Borrower shall have delivered
to the Agent a Collateral Access Agreement executed by such third party service
provider); or

 

14



--------------------------------------------------------------------------------

(e) the Inventory is not subject to a valid and perfected first priority
security interest in favor of the Agent except, with respect to Inventory stored
at sites described in clauses (d)(ii) and (iii) of this sentence, for Liens for
normal and customary warehousing or service charges; or

 

(f) the Inventory is obsolete or slow moving (in each case as reasonably
determined by the Agent) or the Inventory does not otherwise conform to the
representations and warranties contained in this Agreement, the Guarantee and
Security Agreement or any of the other Collateral Documents; or

 

(g) the Inventory was not manufactured in accordance with or does not meet all
standards imposed by all Requirements of Law or by any government agency, or
department or division thereof, having regulatory authority over such goods or
their manufacture, use or sale or is the subject of any Approved Bill-and-Hold
Account; or

 

(h) the Inventory consists of spare parts for equipment, packaging and shipping
materials or supplies used or consumed in a Borrower’s business; or

 

(i) the Inventory is purchased or sold on consignment; or

 

(j) the Inventory is located outside the United States of America or Canada
(provided that, with respect to Inventory in Canada, the Agent has determined
that it has a valid and perfected first priority security interest in such
Inventory); or

 

(k) the Inventory is subject to a license agreement or other arrangement with a
third party which, in the Agent’s reasonable determination, restricts the
ability of the Agent to exercise its rights under any of the Credit Documents
with respect to such Inventory unless such third party has entered into an
agreement in form and substance satisfactory to the Agent permitting the Agent
to exercise its rights with respect to such Inventory or the Agent has otherwise
agreed to allow such Inventory to be eligible in the Agent’s Permitted
Discretion; or

 

(l) the Inventory is deemed by the Agent in its Permitted Discretion not
saleable in its current form or otherwise ineligible for inclusion in the
calculation of the Borrowing Base.

 

“Eligible Work in Process Inventory” shall mean Inventory of the Borrower that
consists of work in process. In determining the amount to be so included, the
amount of such Inventory shall exclude any Inventory that the Agent in its
Permitted Discretion determines to be ineligible pursuant to the definition of
the term “Borrowing Base” set forth herein. Unless otherwise approved in writing
by the Agent in its Permitted Discretion, no Inventory of the Borrower shall be
deemed Eligible Work in Process Inventory if, without duplication:

 

(a) the Inventory is not owned solely by the Borrower or the Borrower does not
have good, valid and marketable title thereto; or

 

(b) the Inventory is in transit; or

 

15



--------------------------------------------------------------------------------

(c) the Inventory is not stored on property that is either (i) owned or leased
by the Borrower, (ii) owned or leased by a warehouseman that has contracted with
the Borrower to store Inventory on such warehouseman’s property or (iii) owned
or leased by a third party service provider that has contracted with the
Borrower to perform services in respect of such Inventory (provided that, except
as otherwise coverable and covered by a reserve against the Borrowing Base in
respect thereof, imposed by the Agent in its Permitted Discretion, with respect
to Inventory of the Borrower, (A) stored on property leased by the Borrower, the
Borrower shall have delivered to the Agent a Collateral Access Agreement
executed by the lessor of such property, (B) stored on property owned or leased
by a warehouseman, the Borrower shall have delivered to the Agent a Collateral
Access Agreement executed by such warehouseman and (C) stored on property owned
or leased by a third party service provider, the Borrower shall have delivered
to the Agent a Collateral Access Agreement executed by such third party service
provider); or

 

(d) the Inventory is not subject to a valid and perfected first priority
security interest in favor of the Agent except, with respect to Inventory stored
at sites described in clauses (c)(ii) and (iii) of this sentence, for Liens for
normal and customary warehousing or service charges; or

 

(e) the Inventory is obsolete or slow moving (in each case as reasonably
determined by the Agent) or the Inventory does not otherwise conform to the
representations and warranties contained in this Agreement, the Guarantee and
Security Agreement or any of the other Collateral Documents; or

 

(f) the Inventory was not manufactured in accordance with or does not meet all
standards imposed by all Requirements of Law or by any government agency, or
department or division thereof, having regulatory authority over such goods or
their manufacture, use or sale or is the subject of any Approved Bill-and-Hold
Account; or

 

(g) the Inventory consists of spare parts for equipment, packaging and shipping
materials or supplies used or consumed in a Borrower’s business; or

 

(h) the Inventory is purchased or sold on consignment; or

 

(i) the Inventory is located outside the United States of America or Canada
(provided that, with respect to Inventory in Canada, the Agent has determined
that it has a valid and perfected first priority security interest in such
Inventory); or

 

(j) the Inventory is subject to a license agreement or other arrangement with a
third party which, in the Agent’s reasonable determination, restricts the
ability of the Agent to exercise its rights under any of the Credit Documents
with respect to such Inventory unless such third party has entered into an
agreement in form and substance satisfactory to the Agent permitting the Agent
to exercise its rights with respect to such Inventory or the Agent has otherwise
agreed to allow such Inventory to be eligible in the Agent’s Permitted
Discretion; or

 

16



--------------------------------------------------------------------------------

(k) the Inventory is deemed by the Agent in its Permitted Discretion not
saleable in its current form or otherwise ineligible for inclusion in the
calculation of the Borrowing Base.

 

“Environmental Claims” shall mean all accusations, allegations, notices of
violation, liens, claims, demands, suits, or causes of action for any damage,
including, without limitation, personal injury or property damage, arising out
of or related to Environmental Conditions or pursuant to applicable
Environmental Laws. By way of example only (and not by way of limitation),
Environmental Claims include (i) claims for violations of or obligations under
any contract related to applicable Environmental Laws or Environmental
Conditions between the Borrower or any Subsidiary and any other person, (ii)
claims for actual or threatened damages to natural resources, (iii) claims for
the recovery of response costs, or administrative or judicial orders directing
the performance of investigations, responses or remedial actions under any
Environmental Laws, (iv) claims pursuant to applicable Environmental Laws or
Environmental Conditions for restitution, contribution, or indemnity, (v) claims
for fines, penalties or liens against property pursuant to applicable
Environmental Laws or Environmental Conditions, (vi) claims pursuant to
applicable Environmental Laws or arising out of Environmental Conditions for
injunctive relief or other orders or notices of violation from federal, state or
local agencies or courts, and (vii) with regard to any present or former
employees, claims relating to exposure to or injury from Environmental
Conditions.

 

“Environmental Conditions” shall mean releases or threatened releases into or
present in the environment (whether or not on or about any Real Estate),
including natural resources (e.g., flora and fauna), soil, surface water, ground
water, any present or potential drinking water supply, subsurface strata or
ambient air of Hazardous Materials, relating to or arising out of the use,
handling, storage, treatment, disposal, recycling, generation, or transportation
of Hazardous Materials by the Borrower or any Subsidiary of the Borrower, or by
their respective agents, representatives, employees or independent contractors
when acting in such capacity on behalf of the Borrower or any Subsidiary of the
Borrower. With respect to Environmental Claims by third parties, Environmental
Conditions shall also include the exposure of persons to Hazardous Materials at
the work place or the exposure of persons or property to Hazardous Materials
migrating from or otherwise emanating from any Real Estate or Former Real
Estate.

 

“Environmental Laws” shall mean all applicable federal, state and local laws,
statutes, ordinances, regulations, rules, judgments, orders, notice
requirements, decrees, guidelines, policies or Requirements of Law relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, ground water, land surface, flora, fauna
or subsurface strata), including, without limitation, those relating to
emissions, discharges, releases or threatened releases of Hazardous Materials or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials.

 

“Equipment” shall mean, with respect to any Person, all of such Person’s
equipment, including machinery, equipment, office equipment and supplies,
computers and related equipment, furniture, furnishings, tools, tooling, jigs,
dies, fixtures, manufacturing implements, fork lifts, trucks, trailers, motor
vehicles, and other equipment.

 

17



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, and all
final or temporary regulations promulgated thereunder and published, generally
applicable rulings entitled to precedential effect.

 

“ERISA Affiliate” shall mean any Person required at any relevant time to be
aggregated with the Borrower or any Subsidiary of the Borrower under Sections
414(b), (c), (m) or (o) of the Code.

 

“Events of Default” shall have the meaning ascribed to that term in Article 9.

 

“Excess Availability” shall mean (a) the lesser of the aggregate amount of the
Revolving Loan Commitments and the Borrowing Base, minus (b) the aggregate of
outstanding Revolving Loans, minus (c) the aggregate amount of outstanding
Letters of Credit.

 

“Excess Cash Flow” shall mean, for any Fiscal Year, EBITDA of the Borrower and
its Subsidiaries for such Fiscal Year minus (without duplication) (a) the sum of
(i) all federal, state and foreign income taxes paid or payable in cash by the
Borrower and its Subsidiaries for such Fiscal Year, (ii) all Capital
Expenditures made in accordance with Section 8.2 during such Fiscal Year by the
Borrower and its Subsidiaries (except to the extent that any such Capital
Expenditure was made with the proceeds or assumption of Indebtedness permitted
to be incurred hereunder), (iii) all Interest Expense, other than in respect of
any intercompany indebtedness, paid or payable in cash by the Borrower and its
Subsidiaries for such Fiscal Year, (iv) any scheduled payments made by the
Borrower of principal with respect to all Indebtedness, including payments under
capital leases, but excluding payments of Revolving Loans which do not reduce
Commitments, for such Fiscal Year and (v) any net increase in the difference
between (A) current assets, other than cash and Cash Equivalents and net current
deferred tax assets and (B) current liabilities of the Borrower and its
Subsidiaries (excluding therefrom (x) the current portion of any long term debt,
(y) any accrued and unpaid interest and (z) any income taxes payable and net
current deferred tax liabilities) since the last Business Day of the preceding
Fiscal Year; and plus (without duplication) (b) any net decrease in the
difference between (i) current assets, other than cash and Cash Equivalents and
net current deferred tax assets and (ii) current liabilities of the Borrower and
its Subsidiaries (excluding therefrom (x) the current portion of any long term
debt, (y) any accrued and unpaid interest and (z) any income taxes payable and
net current deferred tax liabilities) since the last Business Day of the
preceding Fiscal Year.

 

“Excess Cash Flow Payment Date” shall mean, for any Fiscal Year, the date that
is the earlier of (a) ninety (90) days after the end of such Fiscal Year and (b)
the date on which the Borrower files with the U.S. Securities and Exchange
Commission its annual report on form 10-K for such Fiscal Year.

 

“Existing L/C” shall have the meaning ascribed to that term in Section 3.1(c).

 

“Expenses” shall mean all reasonable present and future expenses incurred by or
on behalf of the Agent, in its capacity as Agent, in connection with the
Bankruptcy Cases, this Agreement or any other Credit Document or otherwise,
whether incurred heretofore or hereafter, which expenses shall include, without
being limited to, the cost of record searches, the reasonable fees,
disbursements and other charges of outside counsel, the reasonable fees and
expenses of related

 

18



--------------------------------------------------------------------------------

paralegals, the allocated cost of internal counsel, all costs and expenses
incurred by the Agent in opening bank accounts and lockboxes, depositing checks,
receiving and transferring funds, and any charges imposed on the Agent due to
insufficient funds of deposited checks and the Agent’s standard fee relating
thereto, reasonable collateral examination fees and expenses, reasonable fees
and expenses of accountants, appraisers, field examiners or other consultants,
experts or advisors employed or retained by the Agent, reasonable fees and
expenses incurred by the Agent in connection with the assignments of or sales of
participations in the Loans, title insurance premiums, real estate survey costs,
fees and taxes relative to the filing of financing statements and other
documents, costs of preparing and filing or recording any Collateral Documents,
all expenses and costs referred to in Article 4 of this Agreement, all other
fees and expenses required to be paid pursuant to the Fee Letter and all fees
and expenses incurred in connection with releasing Collateral or any amendment,
modification, waiver or termination of any of the Credit Documents.

 

“Expiration Date” shall mean the earliest of (a) the date that is the first
anniversary of the Closing Date (b) the date on which an order of the Bankruptcy
Court confirming a plan of reorganization or liquidation with respect to the
Borrower and its Subsidiaries shall have been entered in the Bankruptcy cases
and (c) the date of the termination or reduction to zero of the Commitments.

 

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal, for each day during such period, to the weighted average of the
rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal Funds brokers of
recognized standing selected by it.

 

“Fee Letter” shall mean that certain letter agreement dated March 29, 2004
between the Agent and the Borrower and providing for the payment of certain fees
in connection with this Agreement.

 

“Fees” shall mean the Unused Line Fee, the Collateral Management Fee, the Letter
of Credit Fees and the Issuing Bank Fees, and, without duplication, all fees
payable by the Borrower under the Fee Letter.

 

“Final Order” shall mean an order of the Bankruptcy Court entered in the
Bankruptcy Cases after a final hearing under Bankruptcy Rule 4001(c)(2), in all
respects satisfactory to the Agent and the Majority Lenders in their sole
discretion, signed and certified by the Clerk of the Bankruptcy Court as having
been duly entered and in full force and effect no later than thirty (30) days
after entry by the Bankruptcy Court of the Interim Order (or any earlier date
upon which the making of any Loan or the issuance of any Letter of Credit the
aggregate amount of either of which, when added to the sum of the principal
amount of all Loans then outstanding and the Letters of Credit outstanding would
exceed the amount thereof which was authorized by the Bankruptcy Court in the
Interim Order).

 

“Final Order Effective Date” shall mean the date on which the Bankruptcy Court
enters the Final Order.

 

19



--------------------------------------------------------------------------------

“Financial Advisor” shall mean Conway Del Genio Gries & Co., LLC.

 

“Financial Statements” shall mean the consolidated balance sheets, statements of
operations (including detailed business segment information), statements of cash
flows and statements of changes in shareholder’s equity of the Consolidated
Entities for the period specified.

 

“First Day Orders” shall mean those orders of the Bankruptcy Court, in form and
substance satisfactory to the Agent, which are entered in response or relating
to applications or motions made or filed by the Borrower or any of its
Subsidiaries on the Petition Date in connection with the Bankruptcy Cases.

 

“Fiscal Quarter” shall mean any of the quarterly accounting periods of the
Borrower, ending on the Saturday to occur closest to the last day of March,
June, September and December of each year.

 

“Fiscal Year” shall mean any of the annual accounting periods of the Borrower
ending on the Saturday to occur closest to the last day of December of each
year.

 

“Foreign Lender” shall mean any Lender or Issuing Bank that is not a United
States person within the meaning of Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” shall mean any wholly owned (except for Qualifying Shares)
Subsidiary of the Borrower which is not formed under the laws of the United
States or any State of the United States or the District of Columbia.

 

“Former Real Estate” shall mean all real property that was owned or leased by
the Borrower or any of its Subsidiaries within the last ten (10) years prior to
the date hereof which is no longer owned or leased by the Borrower or such
Subsidiary.

 

“Fronting Fee” shall have the meaning ascribed to that term in Section 4.6(a).

 

“Funding Bank” shall have the meaning ascribed to that term in Section 4.9.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time.

 

“Governing Documents” shall mean, as to any Person, the certificate or articles
of incorporation and by-laws or other organizational or governing documents of
such Person.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory, taxing or administrative functions of or pertaining to
government.

 

“Guarantors” shall mean each Domestic Subsidiary of the Borrower.

 

“Guaranty”, of any Person, shall mean any Liability, contingent or otherwise, of
such Person (other than an endorsement for collection or deposit in the ordinary
course of business) (a) to pay any Liability of any other Person or to otherwise
protect, or having the practical effect of

 

20



--------------------------------------------------------------------------------

protecting, the holder of any such Liability against loss (whether such
obligation arises by virtue of such Person being a partner of a partnership or
participant in a joint venture or by agreement to pay, to keep well, to maintain
solvency, assets, level of income or other financial condition, to purchase
assets, goods, securities or services or to take or pay, or otherwise) or (b)
incurred in connection with the issuance by a third Person of a Guaranty of any
Liability of any other Person (whether such obligation arises by agreement to
reimburse or indemnify such third Person or otherwise). The word “Guarantee”
when used as a verb has the correlative meaning.

 

“Guarantee and Security Agreement” shall mean the Guarantee and Security
Agreement, substantially in the form of Exhibit I, of even date herewith, among
the Agent, the Borrower and the Guarantors, as the same may be amended,
supplemented, replaced or otherwise modified from time to time in accordance
with this Agreement.

 

“Hazardous Materials” shall mean (a) any chemical, material or substance
(whether solid, liquid or gas) at any time defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous waste,” “restricted hazardous waste,” “infectious waste,”
“toxic substances” or any other formulations intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity, reproductive toxicity, “TCLP
toxicity” or words of similar import under any applicable Environmental Laws;
(b) any oil, petroleum, petroleum fraction or petroleum derived substance; (c)
any drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; (d) any flammable substances or explosives; (e) any radioactive
materials; (f) asbestos in any form; (g) urea formaldehyde foam insulation; (h)
electrical equipment which contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million; (i)
pesticides; and (j) radon.

 

“Highest Lawful Rate” shall mean, at any time when any Obligations shall be
outstanding hereunder, the maximum nonusurious interest rate, that then may be
contracted for, taken, reserved, charged or received on the Obligations owing
under this Agreement or any of the other Credit Documents, under (a) the laws of
the State of New York (or the law of any other jurisdiction whose laws may be
mandatorily applicable notwithstanding other provisions of this Agreement and
the other Credit Documents) or (b) if higher, applicable federal laws, in any
case after taking into account, to the extent permitted by applicable law, any
and all relevant payments or charges under this Agreement and any other Credit
Documents executed in connection herewith, and any available exemptions,
exceptions and exclusions.

 

“Indebtedness”, of any Person, shall mean (in each case, whether such obligation
is with full or limited recourse) (a) any obligation of such Person for borrowed
money, (b) any obligation of such Person evidenced by a bond, debenture, note or
other similar instrument, (c) any obligation of such Person to pay the deferred
purchase price of property or services, except a trade account payable that
arises in the ordinary course of business but only if and so long as the same is
payable on customary trade terms, (d) any obligation of such Person as lessee
under a capital lease, (e) any Mandatorily Redeemable Obligation of such Person
owned by any Person other than such Person or a Subsidiary of such Person (the
amount of such Mandatorily Redeemable Obligation to be determined for this
purpose as the higher of the liquidation preference of and the amount payable
upon redemption of such Mandatorily Redeemable Obligation), (f) any obligation
of such Person to

 

21



--------------------------------------------------------------------------------

purchase securities or other property that arises out of or in connection with
the sale of the same or substantially similar securities or property, (g) any
obligation of such Person (whether or not contingent) to any other Person in
respect of a letter of credit or other Guaranty issued by such other Person, (h)
any Derivative Contract or similar obligation obligating such Person to make
payments, whether periodically or upon the happening of a contingency, except
that if any agreement relating to such obligation provides for the netting of
amounts payable by and to such Person thereunder or if any such agreement
provides for the simultaneous payment of amounts by and to such Person, then in
each such case, the amount of such obligation shall be the net amount thereof,
(i) any Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on any asset of such Person and (j) any Indebtedness of others Guaranteed
by such Person.

 

“Indemnified Party” shall have the meaning ascribed to that term in Section
11.7.

 

“Intellectual Property” shall mean, with respect to any Person, all of such
Person’s now owned and hereafter arising or acquired: patents, patent rights,
patent applications, copyrights, works which are the subject matter of
copyrights, copyright registrations, trademarks, trade names, trade styles,
trademark and service mark applications, and licenses and rights to use any of
the foregoing; all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or the license of any trademark); customer and
other lists in whatever form maintained; and trade secret rights, copyright
rights, rights in works of authorship, domain names and domain name
registrations; software and contract rights relating to software, in whatever
form created or maintained.

 

“Intercreditor Agreement” shall mean the Intercreditor Agreement, dated as of
April 15, 2003, among the Borrower, the Agent and the Trustee, as the same may
be amended, supplemented, replaced or otherwise modified from time to time in
accordance with the Pre-Petition Credit Agreement.

 

“Interest Expense” shall mean the aggregate consolidated interest expense of the
Consolidated Entities as set forth in the Borrower’s statement of Consolidated
Net Income, as determined on a consolidated basis in accordance with GAAP,
including amortization of original issue discount on any Indebtedness and of all
fees payable in connection with the incurrence of such Indebtedness (to the
extent included in interest expense), the interest portion of any deferred
payment obligation and the interest component of any capital lease obligations.

 

“Interest Period” shall mean a period, commencing, in the case of the first
Interest Period applicable to a LIBOR Rate Loan, on the date of the making of,
or conversion into, such Loan, and, in the case of each subsequent, successive
Interest Period applicable thereto, on the last day of the immediately preceding
Interest Period. The duration of each such Interest Period shall be one, two,
three or (subject to the consent of each Lender) six months, in each case as the
Borrower may, in an appropriate Notice of Borrowing, Notice of Continuation or
Notice of Conversion, select; provided that the Borrower may not select any
Interest Period that ends after the first anniversary of the Closing Date.
Whenever the last day of any Interest Period would otherwise occur on a day
other

 

22



--------------------------------------------------------------------------------

than a Business Day, the last day of such Interest Period shall be extended to
occur on the next succeeding Business Day, provided that if such extension would
cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day.

 

“Interim Advance” shall mean a Loan made by the Agent to the Borrower pursuant
to Section 2.2(b)(i).

 

“Interim Advance Period” shall have the meaning ascribed to that term in Section
2.2(b)(i).

 

“Interim Order” shall have the meaning ascribed to that term in Section 5.1(j).

 

“Internal Revenue Service” or “IRS” shall mean the United States Internal
Revenue Service and any successor agency.

 

“Inventory” shall mean, with respect to any Person, all of such Person’s
inventory, including: (a) all raw materials, work in process, parts, components,
assemblies, supplies and materials used or consumed in such Person’s business;
(b) all goods, wares and merchandise, finished or unfinished, held for sale or
lease or leased or furnished or to be furnished under contracts of service; and
(c) all goods returned or repossessed by such Person.

 

“Investment” shall mean, as applied to an investment of or by any Person, all
Guarantees by such Person of any Liabilities of another Person, all expenditures
made and all Liabilities incurred (contingently or otherwise) for or in
connection with the acquisition of stock or other ownership interests or
Indebtedness of, or for loans, advances, capital contributions or transfers of
property to, another Person. In determining the aggregate amount of Investments
outstanding at any particular time, (a) the amount of any Investment represented
by a Guaranty shall be taken at not less than the principal amount of the
Liabilities to which such Guaranty is applicable and still outstanding; (b)
there shall be deducted in respect of each such Investment any amount received
as a return of capital (but only by sale, repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (c) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise; and (d) there
shall not be deducted from the original amount of any Investment, and such
Investment shall be deemed to continue to be “outstanding” in such original
amount notwithstanding, any (i) decrease in the market value thereof or (ii)
amount thereof that may have been forgiven, released, cancelled or otherwise
nullified or held to be invalid.

 

“Issuing Bank” shall mean (a) any Lender and (b) any Affiliate of a Lender that,
in either case, is acceptable to the Agent and has agreed to issue a Letter of
Credit for the account of the Borrower under this Agreement.

 

“Issuing Bank Fees” shall have the meaning ascribed to that term in Section
4.6(b).

 

“L/C Application” shall mean, as applied to any Issuing Bank, (a) the form then
generally used by such Issuing Bank as the form to be used by a Person
requesting such Issuing Bank to issue an irrevocable standby or commercial
letter of credit (as the case may be) and (b) any agreement between such Issuing
Bank and such Person pursuant to which such Person agrees to reimburse such
Issuing Bank for amounts disbursed by such Issuing Bank under the letter of
credit to which such application relates (each a “Reimbursement Agreement”).

 

23



--------------------------------------------------------------------------------

“L/C Fee” shall have the meaning ascribed to that term in Section 4.6(a).

 

“L/C Interest Rate” shall have the meaning ascribed to that term in Section
3.5(b).

 

“L/C Notice of Drawing” shall mean written notice pursuant to which the
applicable Issuing Bank provides the Agent with notice that a drawing has been
made under a Letter of Credit.

 

“L/C Participation” shall have the meaning ascribed to that term in Section 3.4.

 

“Lender” shall, subject to Section 11.17(c)(ii), mean (a) each Person listed as
a “Lender” on the signature pages hereof and (b) each Person that has been
assigned any or all of the rights and obligations of a Lender pursuant to
Section 11.5.

 

“Letter of Credit” shall mean all letters of credit (whether commercial or
stand-by and whether for the purchase of inventory, equipment or otherwise)
issued for the account of the Borrower by an Issuing Bank pursuant to Article 3
of this Agreement and all amendments, renewals, extensions or replacements
thereof.

 

“Letter of Credit Fees” shall have the meaning ascribed to that term in Section
4.6(a)(ii).

 

“Letter of Credit Obligations” shall mean, at any time, the sum of (a) the
aggregate undrawn face amounts of all Letters of Credit outstanding at such
time, plus (b) the aggregate unreimbursed amount of all drawings under Letters
of Credit.

 

“Letter of Credit Request” shall have the meaning ascribed to that term in
Section 3.2(a).

 

“Liability” of any Person shall mean (in each case, whether with full or limited
recourse) any indebtedness, liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon, such
Person or any of its assets, of any kind, nature or description, direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, whether arising under contract, Requirement of Law,
or otherwise, whether now existing or hereafter arising, and whether for the
payment of money or the performance or non-performance of any act.

 

“LIBOR Lending Office” shall mean, with respect to any Lender, the office of
such Lender specified as its “LIBOR Lending Office” opposite its name on Annex I
or in the relevant Assignment and Acceptance Agreement (or, if no such office is
specified, its Domestic Lending Office), or such other office or Affiliate of
such Lender as such Lender may from time to time specify to the Funds
Administrator and the Agent.

 

“LIBOR Rate” shall mean, with respect to any Interest Period, (a) the rate per
annum for Dollar deposits approximately equal to the principal amount of the
LIBOR Rate Loans for which the LIBOR Rate is being determined and with
maturities comparable to the Interest Period for which such LIBOR Rate would
apply, which appears on the Telerate Page 3750 at approximately 11:00 A.M.,
London time, on the day that is two (2) Business Days prior to the first day of
such

 

24



--------------------------------------------------------------------------------

Interest Period and (b) if no such rate so appears on the Telerate Page 3750, an
interest rate per annum equal to the rate (rounded upward to the nearest whole
multiple of one-sixteenth (1/16) of one percent (1.00%) per annum, if such rate
is not such a multiple) of the offered quotation, if any, to first class banks
in the London (U.K.) interbank market by DBTCo. for Dollar deposits of amounts
in immediately available funds comparable to the principal amount of the LIBOR
Rate Loans for which the LIBOR Rate is being determined with maturities
comparable to the Interest Period for which such LIBOR Rate will apply as of
approximately 11:00 A.M., London time, on the date that is two (2) Business Days
prior to the commencement of such Interest Period. The term “Telerate Page 3750”
shall mean the display designated as Page 3750 on the Telerate Services (or such
other page as may replace such page on such service for the purpose of
displaying a comparable rate).

 

“LIBOR Rate Loan” shall mean a Loan that bears, or is to bear, interest by
reference to the LIBOR Rate.

 

“Lien(s)” shall mean (a) any lien, claim, charge, pledge, security interest,
deed of trust, mortgage, other encumbrance or other arrangement having the
practical effect of the foregoing or other preferential arrangement of any other
kind and shall include the interest of a vendor or lessor under any conditional
sale agreement, capital lease or other title retention agreement and (b) in
addition, in the case of any investment property, any contract or other
arrangement, express or implied, under which any Person has the right to control
such investment property.

 

“Line of Credit” shall mean, at any time, an amount equal to the aggregate
amount, at such time, of the Commitments.

 

“Loans” shall mean amounts advanced by the Agent or a Lender as Term Loans or
Revolving Loans pursuant to Section 2.1, and all other amounts advanced by the
Agent or a Lender pursuant to Sections 2.2(b), 3.6 or any other provision of
this Agreement.

 

“Lockboxes” shall have the meaning ascribed to that term in Section 2.5(b)(i).

 

“Majority Lenders” shall mean, at any time, those Lenders having more than 50%
of the aggregate amount of the Revolving Exposure, unused Revolving Loan
Commitments, outstanding Term Loans, Pre-Petition Term Loan Obligations and
Pre-Petition Revolving Credit Obligations or, if the Revolving Loan Commitments
shall have expired or been terminated, Lenders having more than 50% of the
aggregate amount of the outstanding Total Exposure, Pre-Petition Term Loan
Obligations and Pre-Petition Revolving Credit Obligations.

 

“Mandatorily Redeemable Obligation” shall mean a Liability of the Borrower or
any Subsidiary of the Borrower, or a Liability of another Person Guaranteed by
the Borrower or any Subsidiary of the Borrower, to the extent that, in either
case, it is redeemable, payable or required to be purchased or otherwise retired
or extinguished (a) at a fixed or determinable date, whether by operation of
sinking fund or otherwise, (b) at the option of any Person other than the
Borrower or such Subsidiary or (c) upon the occurrence of a condition not solely
within the control of the Borrower or such Subsidiary, such as a redemption
required to be made out of future earnings.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, properties, assets, liabilities (contractual or
otherwise), condition (financial or

 

25



--------------------------------------------------------------------------------

otherwise) or prospects of the Borrower, (b) the value of Collateral or the
amount which the Agent, the Lenders or any Issuing Bank would be likely to
receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation of such Collateral, (c) any Credit Party’s
ability to perform its obligations under the Credit Documents to which it is a
party or under the DIP Orders (d) the rights and remedies or the purported
rights and remedies of the Agent, the Lenders or any Issuing Bank under any
Credit Document or either DIP Order or (e) the enforceability or priority of the
Superpriority Claims or any Lien of the Secured Parties.

 

“Material Contract” shall mean the Senior Notes Documents and any other
contract, lease, license indenture, agreement, commitment or other arrangement
(other than the Credit Documents), whether written or oral, to which the
Borrower or any Subsidiary of the Borrower is a party with respect to which
breaches, performances, nonperformances, cancellations or failures to renew by
any party thereto singly or in the aggregate could reasonably be expected to
have a Material Adverse Effect.

 

“Moody’s” shall mean Moody’s Investors Services, Inc.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) or 400l(a)(3) of ERISA and (a) which is, or within the immediately
preceding six (6) years was, contributed to by the Borrower, any Subsidiary of
the Borrower or any ERISA Affiliate or (b) with respect to which the Borrower or
any Subsidiary of the Borrower may incur any liability.

 

“Net Asset Sale Proceeds” shall mean, with respect to any Asset Sale, cash
payments (including any cash received by way of deferred payment pursuant to, or
by monetization of, a note receivable, lease, sublease or otherwise, but only as
and when so received) received from such Asset Sale, net of any bona fide direct
costs incurred in connection with such Asset Sale, including (a) income taxes
reasonably estimated to be actually payable within two years of the date of such
Asset Sale as a result of any gain recognized in connection with such Asset Sale
and (b) payment of the outstanding principal amount of, premium or penalty, if
any, and interest on any Indebtedness (other than the Loans) that is secured by
a Lien on the Capital Security or assets subject to such Asset Sale and that is
required to be repaid under the terms thereof as a result of such Asset Sale.

 

“Net Insurance/Condemnation Proceeds” shall mean any cash payments or proceeds
received by the Borrower or any of its Subsidiaries or the Agent (a) under any
business interruption or casualty insurance policy in respect of a covered loss
thereunder or (b) as a result of the taking of any assets of the Borrower or any
of its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, in each case net of any
actual and reasonable documented costs incurred by the Borrower or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
the Borrower or such Subsidiary in respect thereof.

 

“Net Orderly Liquidation Value” shall mean, as determined by the Agent in good
faith based on an appraisal conducted in accordance with Sections 7.2 or 7.5,
the Value of the Borrower’s Eligible Raw Materials and Eligible Finished Goods
Inventory and the Borrower’s Eligible Work in Process Inventory that is
estimated to be recoverable in an orderly liquidation of such Inventory (less
applicable freight and duty charges, if any), net of liquidation expenses.

 

26



--------------------------------------------------------------------------------

“Net Proceeds Amount” shall have the meaning ascribed to that term in Section
2.4(c)(v).

 

“Notes” shall mean the Term Notes and the Revolving Notes.

 

“Notice of Borrowing” shall have the meaning ascribed to that term in Section
2.2(a)(i).

 

“Notice of Continuation” shall have the meaning ascribed to that term in Section
4.3(a).

 

“Notice of Conversion” shall have the meaning ascribed to that term in Section
4.3(b).

 

“Obligations” shall mean (a) the unpaid principal of and interest on the Loans
and the Notes, (b) the obligation of the Borrower to pay to an Issuing Bank the
amounts of all drawings together with interest accrued thereon at the L/C
Interest Rate, made under Letters of Credit of such Issuing Bank, (c) the Fees,
(d) the Expenses, (e) all other Liabilities of the respective Credit Parties to
the Agent and any Lender (in its capacity as such and not in its capacity as an
Issuing Bank), which may arise under, out of, or in connection with, this
Agreement, the Notes, any other Credit Document, the DIP Orders, any Specified
Permitted Derivative Transaction or any other document made, delivered or given
in connection herewith or therewith, (f) amounts consisting of Cash Management
Obligations and (g) all other Liabilities of the Borrower to an Issuing Bank
under all its L/C Applications and Letters of Credit; provided that (i)
Obligations under any Specified Permitted Derivative Transaction shall be
secured pursuant to the Collateral Documents and the DIP Orders only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed and (ii) any release of Collateral effected in the manner permitted
by this Agreement shall not require the consent of holders of obligations under
any Specified Permitted Derivative Transaction. As used in clauses (a) and (b)
and wherever else the determination of the amount of “interest” is relevant,
“interest” shall include interest accruing on or after the filing of, or what
would have accrued but for the filing of, any petition in bankruptcy, or the
commencement of any insolvency, reorganization, or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding.

 

“Operating EBITDA” shall mean, for any fiscal or calendar period, without
duplication, (a) consolidated operating income before corporate items of the
Consolidated Entities for such period, plus (b) the amount of all depreciation
and amortization, including amortization of any goodwill or other intangibles,
for such period, to the extent deducted in determining consolidated operating
income in clause (a) above, all determined in a manner consistent with the
projections prepared by the Borrower and presented to the Lenders on March 23,
2004 and otherwise consistent with the historical accounting practices of the
Borrower.

 

“Other Taxes” shall have the meaning ascribed to that term in Section 2.8(b).

 

“Payment” shall have the meaning ascribed to that term in Section 2.10.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation and any Person
succeeding to the functions thereof.

 

“Permitted Discretion” shall mean the Agent’s judgment exercised in good faith
based upon its consideration of any factor which the Agent believes in good
faith: (a) will or could adversely affect the value of any Collateral, the
enforceability or priority of the Agent’s Liens

 

27



--------------------------------------------------------------------------------

thereon or the amount which the Agent, the Lenders or any Issuing Bank would be
likely to receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation of such Collateral; (b) suggests that any
collateral report or financial information delivered to the Agent by the
Borrower or any Person on behalf of the Borrower is incomplete, inaccurate or
misleading in any material respect; (c) creates or reasonably could be expected
to create a Default or Event of Default. In exercising such judgment, the Agent
may consider such factors already included in or tested by the definition of
Eligible Accounts Receivable, Eligible Raw Materials and Eligible Finished Goods
Inventory and Eligible Work in Process Inventory, as well as any of the
following: (i) the changes in collection history and dilution with respect to
the Accounts; (ii) changes in demand for, pricing of, or product mix of
Inventory; (iii) changes in any concentration of risk with respect to the
Borrower’s Accounts or Inventory and (iv) any other factors that change the
credit risk of lending to the Borrower on the security of the Borrower’s
Accounts or Inventory. The burden of establishing lack of good faith hereunder
shall be on the Borrower.

 

“Permitted Holders” shall mean Joseph L. Lanier, Jr., Richard L. Williams and
Barry F. Shea and certain of their respective family members who own Capital
Securities of the Borrower on the date hereof (or, in the case of the death or
incompetence of any such person, the estate, heirs, executor, administrator,
committee or other personal representative of such person) or any Person
controlled directly or indirectly by such person or his or her heirs.

 

“Permitted Liens” shall have the meaning ascribed to that term in Section 8.4.

 

“Permitted Priority Liens” shall mean the Liens set forth on Schedule B, Part
8.4.

 

“Permitted Restrictive Covenant” shall mean (a) any covenant or restriction
contained in any Credit Document, (b) any covenant or restriction binding upon
any Person at the time such Person becomes a Subsidiary of the Borrower if the
same is not created in contemplation thereof, (c) any covenant or restriction of
the type contained in Section 8.14 that is contained in any contract evidencing
or providing for the creation of or concerning Indebtedness secured by any
Purchase Money Lien so long as such covenant or restriction is limited to the
property purchased therewith and proceeds thereof, (d) any covenant or
restriction described in Schedule 8.14, but only to the extent such covenant or
restriction is there identified by specific reference to the provision of the
contract in which such covenant or restriction is contained or (e) any covenant
or restriction that (i) is not more burdensome than an existing Permitted
Restrictive Covenant permitted by clause (b), (c) or (d) above; (ii) is
contained in a contract constituting a renewal, extension or replacement of the
Contract in which such existing Permitted Restrictive Covenant is contained and
(iii) is binding only on the Person or Persons bound by such existing Permitted
Restrictive Covenant.

 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, entity, party or government (including any
division, agency or department thereof), and, as applicable, the successors,
heirs and assigns of each.

 

“Petition Date” shall mean March 31, 2004.

 

28



--------------------------------------------------------------------------------

“Plan” shall mean any employee benefit plan (within the meaning of Section 3(3)
of ERISA), whether oral or written, maintained or contributed to by the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate, or with respect
to which the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate,
may incur liability.

 

“Plan of Reorganization” shall mean the Borrower’s and its Subsidiaries’ plan of
reorganization to be filed with the Bankruptcy Court in the Bankruptcy Cases.

 

“Pledge Agreements” shall mean the Borrower Pledge Agreement and the Subsidiary
Pledge Agreement.

 

“PP&E Collateral” shall have the meaning ascribed to that term on Schedule 1 to
the Intercreditor Agreement.

 

“Pre-Petition Closing Date” shall mean April 15, 2003.

 

“Pre-Petition Credit Agreement” shall mean the Credit Agreement, dated as of
April 15, 2003 (as amended through the date hereof), among the lenders from time
to time party thereto, Deutsche Bank Trust Company Americas, as agent, Fleet
Capital Corporation, as Syndication Agent, Wachovia Bank, National Association,
as Documentation Agent, and Dan River Inc., as Borrower.

 

“Pre-Petition Indebtedness” shall mean Indebtedness of any Credit Party
outstanding immediately prior to the commencement of the Bankruptcy Cases.

 

“Pre-Petition Revolving Credit Obligations” shall mean, as of any date of
determination, the then outstanding amount of all “Obligations” under and as
defined in the Pre-Petition Credit Agreement (other than the aggregate principal
amount of term loans outstanding thereunder).

 

“Pre-Petition Term Loan Obligations” shall mean, as of any date of
determination, the then outstanding principal amount of “Term Loans” under and
as defined in the Pre-Petition Credit Agreement.

 

“Prime Lending Rate” shall mean the rate that DBTCo. announces from time to time
in New York, New York as its prime lending rate in the United States, as in
effect from time to time. The Prime Lending Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. DBTCo. and each of the other Lenders may make commercial loans or
other loans at rates of interest at, above or below the Prime Lending Rate.

 

“Prime Rate Loan” shall mean a Loan that bears, or is to bear, interest by
reference to the Prime Lending Rate.

 

“Principal and Interest Expense” shall mean, for any period, the sum of Interest
Expense paid or payable in cash, without duplication, by the Borrower for such
period (exclusive of any intercompany indebtedness) plus any scheduled payments
by the Borrower of principal with respect to all Indebtedness, including
payments under capital leases, but excluding payments of Revolving Loans which
do not reduce Commitments, for such period.

 

29



--------------------------------------------------------------------------------

“Professional Expense Cap” shall have the meaning ascribed to that term in
Section 4.11(f).

 

“Prohibited Transaction” shall mean any transaction that is prohibited under
Code Section 4975 or ERISA Section 406 and not exempt under Code Section 4975 or
ERISA Section 408.

 

“Proportionate Share” shall mean, subject to Section 11.17(c)(ii), (a) with
respect to all payments, computations and other matters relating to the Term
Loan Commitment or the Term Loan of any Lender, the percentage obtained by
dividing (x) the Term Exposure of that Lender by (y) the aggregate Term Exposure
of all Lenders, (b) with respect to all payments, computations and other matters
relating to the Revolving Loan Commitment or the Revolving Loans of any Lender
or any Letters of Credit issued or participations therein purchased by any
Lender, the percentage obtained by dividing (x) the Revolving Exposure of that
Lender by (y) the aggregate Revolving Exposure of all Lenders and (c) for all
other purposes with respect to each Lender, the percentage obtained by dividing
(x) the sum of the Term Exposure of that Lender plus the Revolving Exposure of
that Lender by (y) the sum of the aggregate Term Exposure of all Lenders plus
the aggregate Revolving Exposure of all Lenders, in any such case as the
applicable percentage may be adjusted by assignments permitted pursuant to
Section 11.5. The initial Proportionate Share of each Lender for purposes of
each of clauses (a), (b) and (c) of the preceding sentence is set forth opposite
the name of that Lender in Annex I.

 

“Protective Advances” shall mean the aggregate of Revolving Loans and
expenditures and incurrence of obligations by the Agent which are made or
undertaken in the Agent’s reasonable discretion to protect or preserve the
Collateral and the Agent’s rights upon Default or Event of Default or otherwise.

 

“Purchase Money Liens” shall mean Liens on any item of Equipment or Real Estate
of any Credit Party acquired after the date of this Agreement to secure the
purchase price thereof; provided that each such Lien shall attach only to the
property to be acquired and the proceeds thereof.

 

“Qualifying Shares” shall mean such shares of the Capital Securities of any
Foreign Subsidiary as are required by the laws of the jurisdiction of
organization or formation of such Foreign Subsidiary to be held by a citizen of
such jurisdiction.

 

“Real Estate” shall mean all real property owned or leased by the Borrower or
any Subsidiary of the Borrower, together with all fixtures, improvements and
other structures thereon.

 

“Reduced Rate” shall have the meaning ascribed to that term in Section 2.8(e),
relating to backup withholding tax.

 

“Registration Rights Agreement” shall have the meaning ascribed to that term in
the Senior Notes Indenture, as the same may be amended, supplemented, replaced
or otherwise modified from time to time in accordance with this Agreement.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto.

 

30



--------------------------------------------------------------------------------

“Reimbursement Agreement” shall have the meaning ascribed to that term in clause
(b) of the definition of “L/C Application.”

 

“Reportable Event” shall mean any of the events described in Section 4043 of
ERISA and the regulations thereunder, for which notice to the PBGC has not been
waived.

 

“Requirement of Law” shall mean, as to any Person, the Governing Documents of
such Person, and any law, treaty, rule, regulation, direction, ordinance,
criterion or guideline or determination of a court or other Governmental
Authority or determination of an arbitrator, in each case applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

 

“Restricted Payment” shall mean, with respect to any Person, (a) any payment
with respect to or on account of any of the Capital Securities of such Person,
including any dividend or other distribution on, any payment of interest on or
principal of, and any payment on account of any purchase, redemption,
retirement, exchange, defeasance or conversion of, or on account of any claim
relating to or arising out of the offer, sale or purchase of, any such Capital
Securities and (b) any optional payment or prepayment on or optional redemption,
retirement, (including by making payments to a sinking or analogous fund),
repurchase, defeasance or other acquisition of, any Indebtedness (including,
without limitation, the Senior Notes) other than Indebtedness pursuant to this
Agreement. For the purposes of this definition, a “payment” shall include the
transfer of any asset or the incurrence of any Indebtedness or other Liability
(the amount of any such payment to be the fair market value of such asset or the
amount of such obligation, respectively) but shall not include the issuance by
such Person to the holders of a class or series of a class of its Capital
Securities of the same class and, if applicable, series, other than, in the case
of the Borrower or any Subsidiary of the Borrower, Mandatorily Redeemable
Obligations.

 

“Retiree Welfare Plan” shall mean, at any time, a welfare plan (as defined in
Section 3(1) of ERISA) that provides for continuing coverage or benefits for any
participant or any beneficiary of a participant after such participant’s
termination of employment, other than continuation coverage provided pursuant to
Section 4980B of the Code and at the sole expense of the participant or the
beneficiary of the participant.

 

“Revised Budget Delivery Date” shall have the meaning ascribed to that term in
Section 7.1(k).

 

“Revolving Exposure” shall mean at any time an amount equal to the sum of (a)
Letter of Credit Obligations and (b) outstanding Revolving Loans.

 

“Revolving Loan” shall mean amounts advanced by the Agent or a Lender pursuant
to Section 2.1(a)(ii).

 

“Revolving Loan Commitment” of any Lender shall, subject to Section
11.17(c)(ii), mean the amount set forth opposite such Lender’s name on Annex I,
under the heading “Revolving Loan Commitment,” as such amount may be reduced
from time to time or terminated pursuant to the terms of this Agreement.

 

31



--------------------------------------------------------------------------------

“Revolving Note” shall mean a promissory note of the Borrower payable to the
order of any Lender, in the form of Exhibit B-2, evidencing the aggregate
Indebtedness of the Borrower to such Lender resulting from the Revolving Loan
Commitments or Revolving Loans made by such Lender or acquired by such Lender
pursuant to Section 11.5.

 

“S&P” shall mean Standard & Poor’s Corporation.

 

“Secured Parties” shall mean the Lenders, the Agent, each Issuing Bank, any
Affiliate of a Lender (but only to the extent of any Cash Management Obligations
owing to such Affiliate) and the successors and permitted assigns of each of the
foregoing.

 

“Senior Notes” shall mean the Borrower’s 12 ¾% senior notes due 2009 in an
aggregate face amount of approximately $157,000,000.

 

“Senior Notes Documents” shall mean the Senior Notes, the Senior Notes
Indenture, the Senior Notes Security Agreement, the Senior Notes Mortgages, the
Deposit Agreement, the Registration Rights Agreement and each other document,
instrument and agreement executed by the Borrower or any of its Subsidiaries in
connection therewith.

 

“Senior Notes Indenture” shall mean the Indenture, dated as of April 15, 2003,
between the Borrower, the guarantors party thereto from time to time, and the
Trustee, pursuant to which the Senior Notes were issued, as the same may be
amended, supplemented, replaced or otherwise modified from time to time in
accordance with this Agreement.

 

“Senior Notes Mortgages” shall mean the owned property mortgage(s) or deed(s) of
trust granted by the Borrower in favor of the Trustee and the leasehold
mortgage(s) or deed(s) of trust granted by the Borrower in favor of the Trustee,
in each case substantially in the form submitted by the Borrower to the Agent on
April 15, 2003 as the same may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with this Agreement.

 

“Senior Notes Security Agreement” shall mean the Security Agreement, dated as of
April 15, 2003, among the Borrower, the Subsidiaries of the Borrower party
thereto from time to time and the Trustee, as the same may be amended,
supplemented, replaced or otherwise modified from time to time in accordance
with this Agreement.

 

“Serving Affiliate” shall mean an Affiliate of a Lender that is an Issuing Bank.

 

“Settlement Date” shall have the meaning ascribed to that term in Section
2.3(b)(i).

 

“Subsidiary” shall mean, with respect to any Person at any time (a) any other
Person the accounts of which would be consolidated with those of such first
Person in its consolidated financial statements as of such time, and (b) any
other Person (i) that is, at such time, Controlled by, or (ii) securities of
which having ordinary voting power to elect a majority of the board of directors
(or other persons having similar functions) or other ownership interests of
which ordinarily constituting a majority voting interest, are at such time,
directly or indirectly, owned or Controlled by, such first Person, or by one or
more of its Subsidiaries, or by such first Person and one or more of its
Subsidiaries.

 

32



--------------------------------------------------------------------------------

“Subsidiary Pledge Agreement” shall mean the Subsidiary Pledge Agreement of even
date herewith, among the Subsidiaries of the Borrower party thereto from time to
time and the Agent, as the same may be amended, supplemented, replaced or
otherwise modified from time to time in accordance with this Agreement.

 

“Super Majority Lenders” shall mean, at any time, those Lenders having more than
66 2/3% of the aggregate amount of the Revolving Exposure, unused Revolving Loan
Commitments, outstanding Term Loans, Pre-Petition Term Loan Obligations and
Pre-Petition Revolving Credit Obligations or, if the Revolving Loan Commitments
shall have expired or been terminated, Lenders having more than 66 2/3% of the
aggregate amount of the outstanding Total Exposure, Pre-Petition Term Loan
Obligations and Pre-Petition Revolving Credit Obligations.

 

“Superpriority Claim” shall mean a claim against the Borrower or any other
Credit Party, as applicable, in the Bankruptcy Cases that constitutes an allowed
administrative expense claim in the Bankruptcy Cases with priority under section
364(c)(1) of the Bankruptcy Code over any and all other administrative expenses
of the kind specified or ordered pursuant to any provision of the Bankruptcy
Code, including, but not limited to, sections 105, 326, 328, 330, 331, 503(b),
506(c), 507(a), 507(b), and 726 of the Bankruptcy Code; provided, that priority
status of the Obligations and the Liens securing the same shall be subject to
the Carve-Out.

 

“Syndication Agent” shall have the meaning ascribed to that term in the preamble
to this Agreement.

 

“Tax Transferee” shall have the meaning ascribed to that term in Section 2.8(a).

 

“Taxes” shall have the meaning ascribed to that term in Section 2.8(a).

 

“Term Exposure” shall mean at any time prior to the Term Loan Borrowing Date,
the Term Loan Commitments and at any time on or after the Term Loan Borrowing
Date, outstanding Term Loans.

 

“Term Loan” shall mean amounts advanced by the Agent or a Lender pursuant to
Section 2.1(a)(i).

 

“Term Loan Borrowing Date” shall mean the date on which the Term Loans are made
to the Borrower hereunder, which date shall be the Final Order Effective Date or
the next succeeding Business Day thereafter.

 

“Term Loan Commitment” of any Lender shall, subject to Section 11.17(c)(ii),
mean the amount set forth opposite such Lender’s name on Annex I, under the
heading “Term Loan Commitment,” as such amount may be reduced from time to time
or terminated pursuant to the terms of this Agreement.

 

“Term Note” shall mean a promissory note of the Borrower payable to the order of
any Lender, in the form of Exhibit B-1, evidencing the aggregate Indebtedness of
the Borrower to such Lender resulting from the Term Loan Commitments or Term
Loans made by such Lender or acquired by such Lender pursuant to Section 11.5.

 

33



--------------------------------------------------------------------------------

“Termination Event” shall mean (a) a Reportable Event with respect to any Title
IV Plan; (b) the withdrawal of the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate from a Title IV Plan during a plan year in which such entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA; (c) the
providing of notice of intent to terminate a Title IV Plan in a distress
termination described in Section 4041(c) of ERISA or the treatment of any
amendment as a termination under Section 4041(e) of ERISA; (d) the institution
by the PBGC of proceedings to terminate a Title IV Plan; (e) any event or
condition that reasonably could be expected to constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan; or (f) the partial or complete withdrawal within
the meaning of Sections 4203 and 4205 of ERISA, of the Borrower, any Subsidiary
of any Borrower or the ERISA Affiliate from a Multiemployer Plan.

 

“Title IV Plan” shall mean an employee pension benefit plan as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) for which the funding
requirements under Section 412 of the Code or Section 302 of ERISA is, or within
the immediately preceding six (6) years was, in whole or in part, the
responsibility of the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate.

 

“Total Exposure” shall mean, at any time, an amount equal to the sum of (a) the
Letter of Credit Obligations and (b) the principal amount of outstanding Loans.

 

“Treasury Regulations” shall mean the income tax regulations, including
temporary regulations, promulgated under the Code.

 

“Trustee” shall mean HSBC Bank USA, as the Trustee for the benefit of the
holders of the Senior Notes under the Indenture.

 

“Type” shall mean, with respect to any Loan, whether such Loan is a LIBOR Rate
Loan or a Prime Rate Loan.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if, with respect to any financing statement
or by reason of any provisions of law, the perfection or the effect of
perfection or non-perfection of the Liens granted to the Agent pursuant to the
applicable Credit Document is governed by the Uniform Commercial Code as in
effect in a jurisdiction of the United States other than the State of New York,
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions of this Agreement, each
Credit Document and any financing statement relating to such perfection or
effect of perfection or non-perfection.

 

“Unfunded Pension Liability” shall mean, at any time, the amount by which the
present value of all accrued benefits under each Title IV Plan exceeds the fair
market value of all assets of such Title IV Plan allocable to such benefits in
accordance with Title IV of ERISA, all determined as of the most recent
valuation date for each such Title IV Plan using the actuarial assumptions for
funding purposes in effect under such Title IV Plan as an ongoing plan.

 

“Unused Line Fee” shall have the meaning ascribed to that term in Section 4.5.

 

34



--------------------------------------------------------------------------------

“Value” shall mean, as determined by the Agent in good faith, (a) with respect
to Eligible Accounts Receivable, the gross face amount of Eligible Accounts
Receivable less the sum of (i) sales, excise or similar taxes included in the
amount thereof and (ii) returns, discounts, claims, credits, charges and
allowances of any nature at any time issued, owing, granted, outstanding,
available or claimed with respect thereto and (b) with respect to Eligible Raw
Materials and Eligible Finished Goods Inventory and Eligible Work in Process
Inventory, the lower of (i) cost computed on a first-in first-out basis in
accordance with GAAP or (ii) market value.

 

“Welfare Plan” shall mean a Plan described in Section 3(1) of ERISA.

 

“Wholly Owned Subsidiary” shall mean, with respect to any Person, any Subsidiary
of such Person all of the Capital Securities of which (except directors’
qualifying shares) are, directly or indirectly, owned or Controlled by such
Person or one or more Wholly Owned Subsidiaries of such Person or by such Person
and one or more of such Subsidiaries.

 

1.2 Accounting Terms and Determinations. Unless otherwise defined or specified
herein, all accounting terms used herein shall have the meanings customarily
given in accordance with GAAP, and all financial computations to be made under
this Agreement shall, unless otherwise specifically provided herein, be made in
accordance with GAAP applied on a basis consistent in all material respects with
the Financial Statements delivered to the Agent and the Lenders on the Closing
Date. All accounting determinations for purposes of determining compliance with
Section 8.1 shall be made in accordance with GAAP as in effect on the Closing
Date and applied on a basis consistent in all material respects with the
Financial Statements delivered to the Agent and the Lenders on the Closing Date.
The Financial Statements required to be delivered hereunder from and after the
Closing Date and all financial records shall be maintained in accordance with
GAAP as in effect as of the date of the Financial Statements delivered to the
Agent and the Lenders on the Closing Date or, if GAAP shall change from the
basis used in preparing the Financial Statements delivered to the Agent and the
Lenders on the Closing Date, the certificates required to be delivered pursuant
to Section 7.1 demonstrating compliance with the covenants contained herein
shall include calculations setting forth the adjustments necessary to
demonstrate how the Borrower is in compliance with the financial covenants based
upon GAAP as in effect on the Closing Date. If the Borrower shall change its
method of inventory accounting from the first-in-first-out method, all
calculations necessary to determine compliance with the covenants contained
herein shall be made as if such method of inventory accounting had not been so
changed.

 

1.3 Other Interpretive Provisions. Terms not otherwise defined herein which are
defined in the UCC shall have the meanings given them in the UCC. The words
“hereof” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and references to Article, Section, Annex,
Schedule, Exhibit and like references are references to this Agreement unless
otherwise specified. Any item or list of items set forth following the word
“including,” “include” or “includes” is set forth only for the purpose of
indicating that, regardless of whatever other items are in the category in which
such item or items are “included,” such item or items are in such category, and
shall not be construed as indicating that the items in the category are limited
to such items or to items similar to such items. An Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived in
accordance with Section 11.9. Except

 

35



--------------------------------------------------------------------------------

as otherwise specified herein, all references herein (a) to any Person shall be
deemed to include such Person’s successors and assigns, (b) to any Requirement
of Law defined or referred to herein shall be deemed references to such
Requirement of Law or any successor Requirement of Law as the same may have been
or may be amended or supplemented from time to time, (c) to any Credit Document
or Collateral Document defined or referred to herein shall be deemed references
to such Credit Document or Collateral Document (and, in the case of any Note or
any other instrument, any instrument issued in substitution therefor) as the
terms thereof may have been or may be amended, supplemented, waived or otherwise
modified from time to time, provided that, in the case of any L/C Application or
Letter of Credit, references to any such L/C Application or Letter of Credit
will only be deemed to include any such amendment, supplement, waiver or other
modification that has been approved in writing by the Agent and (d) to any other
document, agreement, instrument or contract shall include references to all
amendments, supplements, waivers or other modifications thereto to the extent
not otherwise prohibited under the terms of this Agreement. Whenever the context
so requires, the neuter gender includes the masculine or feminine, the masculine
gender includes the feminine, and the singular number includes the plural, and
vice versa. Except as otherwise specified herein, all references to the time of
day shall be deemed to be to New York time as then in effect. The expressions
“payment and satisfaction,” “payment in full,” “paid in full” and any other
similar terms or phrases when used herein with respect to the Obligations shall
mean the unconditional, final and irrevocable payment in full, in immediately
available funds, of all of the Obligations (other than unmatured contingent
reimbursement and indemnification Obligations) and the cash collateralization of
any Letter of Credit Obligations.

 

ARTICLE 2

 

LOANS

 

2.1 Commitments; Delivery of Notes.

 

(a) Commitments. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Borrower herein set
forth, each Lender hereby severally agrees to make the Loans described in
clauses (i) and (ii) below.

 

(i) Term Loans. The Borrower shall deliver to the Agent a Notice of Borrowing on
the Term Loan Borrowing Date, requesting a borrowing of the Term Loans. The
Notice of Borrowing shall specify (A) the proposed Funding Date (which shall be
the Term Loan Borrowing Date) and (B) that such Loans shall be Prime Rate Loans.
Each Lender severally agrees to lend to the Borrower on the Term Loan Borrowing
Date an amount not exceeding its Term Loan Commitments to be used for the
purposes identified in Section 7.11. The amount of each Lender’s Term Loan
Commitment is set forth opposite its name on Annex I and the aggregate amount of
the Term Loan Commitments is the lesser of: (x) $34,285,714), (y) the
Pre-Petition Term Loan Obligations outstanding on the Term Loan Borrowing Date
or (z) the amount of Term Loans which the Borrower is authorized to incur under
the Final Order; provided that the Term Loan Commitments of each Lender shall be
adjusted to give effect to any assignment of any Term Loan Commitments pursuant
to Section 11.5. Each Lender’s Term Loan Commitment shall expire immediately and
without further action on the Term Loan Borrowing Date if the Term Loans are not
made on or before that date. The Borrower may make only one borrowing under the
Term Loan Commitments. Amounts borrowed under this Section 2.1(a)(i) and
subsequently repaid or prepaid may not be reborrowed.

 

36



--------------------------------------------------------------------------------

(ii) Revolving Loans. Each Lender severally agrees, subject to the limitations
set forth below with respect to the maximum amount of Revolving Loans permitted
to be outstanding from time to time, to lend to the Borrower from time to time
during the period from the Closing Date to but excluding the Expiration Date an
aggregate amount not exceeding its Proportionate Share of the aggregate amount
of the Revolving Loan Commitments to be used for the purposes identified in
Section 7.11. The original amount of each Lender’s Revolving Loan Commitment is
set forth opposite its name on Annex I and the aggregate original amount of the
Revolving Loan Commitments is the lesser of (x) $110,000,000 and (y) the amount
of credit which the Borrower is then authorized to incur under the Interim Order
or the Final Order or any other order of the Bankruptcy Court or any other court
of competent jurisdiction in respect of the Bankruptcy Cases; provided that the
Revolving Loan Commitments of each Lender shall be adjusted to give effect to
any assignments of the Revolving Loan Commitments pursuant to Section 11.5; and
provided, further that the amount of the Revolving Loan Commitments shall be
reduced from time to time by the amount of any reductions thereto made pursuant
to Section 2.4. Each Lender’s Revolving Loan Commitment shall expire on the
Expiration Date and all Revolving Loans and all other amounts owed hereunder
with respect to the Revolving Loans and the Revolving Loan Commitments shall be
paid in full no later than that date. Amounts borrowed under this Section
2.1(a)(i) may be repaid and reborrowed to but excluding the Expiration Date,
subject to the conditions set forth in Section 5.2 and the other terms of
conditions of this Agreement the other Credit Documents and the DIP Orders.
Anything contained in this Agreement to the contrary notwithstanding, in no
event shall any Lender be required to make any Revolving Loan if, after giving
effect to such Revolving Loan, (A) the aggregate amount of the Revolving
Exposure of such Lender would exceed the Revolving Loan Commitment of such
Lender or (B) the Revolving Exposure for all Lenders would exceed the least of
(x) the aggregate of all Revolving Loan Commitments, (y) subject to Section
2.2(b), the Borrowing Base and (z) the amount of credit which the Borrower is
then authorized to incur under the Interim Order or the Final Order or any other
order of the Bankruptcy Court or any other court of competent jurisdiction in
respect of the Bankruptcy Cases.

 

(b) Delivery of Notes. The Borrower hereby agrees to execute and deliver to each
Lender a Term Note and/or a Revolving Note, as applicable, to evidence the Loans
and Commitments to the Borrower by such Lender.

 

2.2 Borrowing Mechanics; Interim Advances.

 

(a) Except as provided in Sections 2.2, 2.3(b) and 3.6, Borrowings of Revolving
Loans shall be made on notice from the Borrower to the Agent, given not later
than 11:00 A.M. on the Business Day on which a proposed Borrowing of Revolving
Loans consisting of

 

37



--------------------------------------------------------------------------------

Prime Rate Loans is requested to be made and on the third Business Day prior to
the date of any proposed Borrowing of Revolving Loans consisting of LIBOR Rate
Loans is requested to be made.

 

(i) Each Notice of Borrowing shall be given by, alternatively, telephone,
facsimile or electronic E-mail transmission, and, if by telephone or electronic
E-mail transmission, confirmed in writing on the same Business Day to the extent
requested by the Agent, substantially in the form of Exhibit C-1 (the “Notice of
Borrowing”). Each Notice of Borrowing shall be irrevocable by and binding on the
Borrower.

 

(ii) The Borrower shall notify the Agent in writing of the names of the officers
of the Borrower authorized to request Loans on behalf of the Borrower and
specifying which of those officers are also, or, if none are, the other officers
that are, authorized to direct the disbursement of Loans in a manner contrary to
standing disbursement instructions, and shall provide the Agent with a specimen
signature of each such officer. In the absence of a specification of those
officers who are authorized to vary standing disbursement instructions, the
Agent may assume that each officer authorized to request Loans also has such
authority. The Agent shall be entitled to rely conclusively on the authority of
such officers of the Borrower to request Loans on behalf of the Borrower, or to
vary standing disbursement instructions, until the Agent receives written notice
to the contrary. The Agent shall have no duty to verify the authenticity of the
signature appearing on any Notice of Borrowing or other writing delivered
pursuant to this Section 2.2(a) and, with respect to an oral or electronic
E-mail request for Loans, the Agent shall have no duty to verify the identity of
any individual representing himself as one of the officers of the Borrower
authorized to make such request on behalf of the Borrower. Neither the Agent nor
any of the Lenders shall incur any liability to the Borrower as a result of (A)
acting upon any telephonic or electronic E-mail notice referred to in this
Section 2.2(a) if the Agent believes in good faith such notice to have been
given by a duly authorized officer of the Borrower or to direct the disbursement
thereof in a manner contrary to standing disbursement instructions or (B)
otherwise acting in good faith under this Section 2.2(a) and an advance made and
disbursed pursuant to any such telephonic or electronic E-mail notice shall be
deemed to be a Loan for all purposes of this Agreement.

 

(iii) In its Notice of Borrowing, the Borrower may request one or more
Borrowings on a single day. Each such Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Loans of the same Type and
shall, in the case of a Borrowing of LIBOR Rate Loans, be in an aggregate amount
for all Lenders of not less than $1,000,000. The right of the Borrower to choose
LIBOR Rate Loans is subject to the provisions of Section 4.3(c).

 

The Borrower has informed the Agent that it will maintain one or more separate
checking accounts in the name of the Borrower (each, a “Disbursement Account”
and collectively, the “Disbursement Accounts”) with the Disbursement Account
Banks for the purpose of paying trade payables and other operating expenses and
to fund other operating needs of the Borrower. Except as otherwise specified on
Schedule B, Part 6.27, each Disbursement Account shall be subject to a

 

38



--------------------------------------------------------------------------------

Control Agreement in form and substance satisfactory to the Agent. The Lenders
hereby authorize the Agent, and so long as the conditions for Borrowing
specified in Section 2.1(a) and in Article 5 are satisfied or so long as an
Interim Advance Period exists, the Agent on behalf of the Lenders may but shall
not be obligated to make Loans to cover the respective amounts of checks
presented for payment and other disbursements from each Disbursement Account.
Advice from any Disbursement Account Bank of amounts required to cover such
amounts for the Borrower will be deemed sufficient notice of Borrowing. All of
such Borrowings shall be of Prime Rate Loans.

 

(b) (i) In the event the Borrower is unable to comply with (A) the Borrowing
Base limitation set forth in clause (i)(B)(y) of Section 2.1(a) or (B) the
conditions precedent set forth in Section 5.2, the Lenders authorize the Agent,
in its sole discretion, to make Loans (“Interim Advances”) to the Borrower
during the period commencing on the date the Agent first receives a Notice of
Borrowing requesting an Interim Advance until the earliest of (1) the fifteenth
(15th) day after such date, (2) the date the Borrower is again able to comply
with such Borrowing Base limitation and conditions precedent, or obtains an
amendment or waiver with respect thereto and (3) the date the Majority Lenders
instruct the Agent, or the Agent determines, to cease making Interim Advances
(each such period being referred to herein as, an “Interim Advance Period”).

 

(ii) The Agent shall not, in any event, make any Interim Advance during any
Interim Advance Period unless (A) after giving effect to such Interim Advance,
Revolving Exposure would not exceed one hundred five percent (105%) of the
Revolving Exposure on the first day of such Interim Advance Period (calculated
without giving effect to Interim Advances made on such day), (B) after giving
effect to such Interim Advance, Revolving Exposure would not exceed the
aggregate Revolving Commitments, (C) such Interim Advance is a Protective
Advance or Excess Availability is equal to zero and (D) the Agent has previously
provided all of the Lenders with (1) the applicable Notice of Borrowing (with an
indication that such Notice of Borrowing relates to an Interim Advance) and (2)
an explanation of the circumstances giving rise to the need for such Interim
Advance.

 

(iii) All amounts received by the Agent during an Interim Advance Period on
account of the Obligations, whether in the form of payments from the Borrower,
collections on the Collateral or otherwise, shall, so long as any Interim
Advances made during such Interim Advance Period are outstanding, be applied by
the Agent, first, to the repayment of such Interim Advances and, second, in
accordance with Section 2.5(c).

 

(c) Failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

(d) In addition to being evidenced, as provided in Section 2.6, by the
Borrower’s Account, each Lender’s Loans and the Borrower’s obligation to repay
such Loans with interest in accordance with the terms of this Agreement shall be
evidenced by this Agreement, the

 

39



--------------------------------------------------------------------------------

records of such Lender and such Lender’s Revolving Note. The records of each
Lender shall be conclusive evidence of such Lender’s Loans and accrued interest
thereon and of all payments made in respect thereof.

 

(e) Each Lender shall be entitled to earn interest at the then applicable rate
of interest, calculated in accordance with Article 4, on outstanding Loans which
it has funded to the Agent; provided that if any amount received by the Agent in
respect of such interest and distributed by it is thereafter recovered from the
Agent, such Lender shall, upon request, repay to the Agent its Proportionate
Share of the amount so recovered to the extent received by it, but without
interest (unless the Agent is required to pay interest on the amount recovered,
in which case such Lender shall be required to pay interest at the same rate).

 

(f) Notwithstanding the obligation of the Borrower to send written confirmation
of a Notice of Borrowing made by telephone or electronic E-mail transmission if
and when requested by the Agent, in the event that the Agent agrees to accept a
Notice of Borrowing made by telephone or electronic E-mail transmission, such
Notice of Borrowing shall be binding on the Borrower whether or not written
confirmation is sent by the Borrower or requested by the Agent. The Agent may
act prior to the receipt of any requested written confirmation, without any
liability whatsoever, based upon telephonic or electronic E-mail notice believed
by the Agent in good faith to be from the Borrower or its agents. The Agent’s
records of the terms of any telephonic or electronic E-mail transmission Notices
of Borrowing shall be conclusive and binding on the Borrower and the Lenders.

 

2.3 Settlements Among the Agent and the Lenders.

 

(a) Except as provided in Section 2.3(b), the Agent shall give to each Lender
prompt notice of each Notice of Borrowing by telecopy or facsimile transmission.
No later than 3:00 P.M. on the date of receipt of each Notice of Borrowing in
respect of Prime Rate Loans and on the third Business Day after the date of
receipt of each Notice of Borrowing in respect of LIBOR Rate Loans (unless such
Notice of Borrowing specifies the Closing Date as the date of Borrowing, in
which case no later than 11:00 A.M. on the Closing Date), each Lender will make
available for the account of its Applicable Lending Office, to the Agent at the
address of the Agent set forth on Annex I, in immediately available funds, its
Proportionate Share of such Borrowing requested to be made. Unless the Agent
shall have been notified by any Lender prior to the date of Borrowing that such
Lender does not intend to make available to the Agent its portion of the
Borrowing to be made on such date, the Agent may assume that such Lender will
make such amount available to the Agent on the Settlement Date and the Agent, in
reliance upon such assumption, may but shall not be obligated to make available
the amount of the Borrowing to be provided by such Lender. If and to the extent
such Lender shall not have so made available to the Agent its Proportionate
Share on such date and the Agent shall have so made available to the Borrower a
corresponding amount on behalf of such Lender, the Agent may recover such amount
on demand from such Lender in accordance with Section 11.17. If such Lender does
not pay such corresponding amount promptly upon the Agent’s demand therefor, the
Agent may promptly notify the Borrower and the Borrower shall immediately repay
such corresponding amount to the Agent together with accrued interest thereon at
the applicable rate or rates provided in Sections 4.1, 4.2, and 4.4.

 

40



--------------------------------------------------------------------------------

(b) Unless the Majority Lenders have instructed the Agent to the contrary, the
Agent on behalf of the Lenders may but shall not be obligated to make Prime Rate
Loans under Section 2.2 without prior notice of the proposed Borrowing to the
Lenders, subject to the following settlement arrangements:

 

(i) The amount of each Lender’s Proportionate Share of Loans shall be computed
weekly (or more frequently in the Agent’s discretion) and shall be adjusted
upward or downward on the basis of the amount of outstanding Loans as of 5:00
P.M. on the last Business Day of the period specified by the Agent (such date,
the “Settlement Date”). The Agent shall deliver to each of the Lenders promptly
after the Settlement Date a summary statement of the amount of outstanding Loans
for such period. The Lenders shall transfer to the Agent, or, subject to Section
11.17(c)(i), the Agent shall transfer to the Lenders, such amounts as are
necessary so that (after giving effect to all such transfers) the amount of
Loans made by each Lender shall be equal to such Lender’s Proportionate Share of
the aggregate amount of Loans outstanding as of such Settlement Date. If the
summary statement is received by the Lenders prior to 12:00 noon on any Business
Day, each Lender shall make the transfers described above in immediately
available funds no later than 3:00 P.M. on the day such summary statement was
received; and if such summary statement is received by the Lenders after 12:00
noon on such day, each Lender shall make such transfers no later than 3:00 P.M.
on the next succeeding Business Day. The obligation of each of the Lenders to
transfer such funds shall be irrevocable and unconditional and without recourse
to or warranty by the Agent. Each of the Agent and the Lenders agrees to mark
its books and records on the Settlement Date to show at all times the dollar
amount of its Proportionate Share of the outstanding Loans.

 

(ii) To the extent that the settlement described above shall not yet have
occurred, upon repayment of Loans by the Borrower, the Agent may first apply
such amounts repaid directly to the amounts made available by the Agent pursuant
to this Section 2.3(b).

 

(iii) Because the Agent on behalf of the Lenders may be advancing and/or may be
repaid Loans prior to the time when the Lenders will actually advance and/or be
repaid Loans, interest with respect to Loans shall be allocated by the Agent to
each Lender and the Agent in accordance with the amount of Loans actually
advanced by and repaid to each Lender and the Agent and shall accrue from and
including the date such Loans are so advanced to but excluding the date such
Loans are either repaid by the Borrower in accordance with Section 2.4 or
actually settled by the applicable Lender as described in this Section 2.3(b).

 

2.4 Repayment of Term Loans; Prepayments and Unscheduled Reduction of Revolving
Loan Commitments.

 

(a) Scheduled Payments of Term Loans. The Borrower shall make principal payments
on the Term Loans in installments equal to $1,428,571.50 on each of June 30,
2004, September 30, 2004 and December 31, 2004 with the remaining due on March
31, 2005; provided

 

41



--------------------------------------------------------------------------------

that the scheduled installments of principal of the Term Loans set forth above
shall be reduced in inverse order of maturity in connection with any voluntary
or mandatory prepayments of the Term Loans in accordance with Section 2.4(b) or
2.4(c), respectively; and provided, further, that the Term Loans and all other
amounts owed hereunder with respect to the Term Loans shall be paid in full no
later than the Expiration Date, and the final installment payable by the
Borrower in respect of the Term Loans on such date shall be in an amount, if
such amount is different from that specified above, sufficient to repay all
amounts owing by the Borrower under this Agreement with respect to the Term
Loans.

 

(b) Voluntary Prepayments of Loans. The Borrower may, upon not less than one
Business Day’s prior written or telephonic notice, in the case of Prime Rate
Loans, and three Business Days’ prior written notice or telephonic notice, in
the case of LIBOR Rate Loans, in each case given to the Agent by 12:00 noon on
the date required and, if given by telephone, promptly confirmed in writing to
the Agent (which original written or telephonic notice the Agent will promptly
transmit by telefacsimile or telephone to each Lender), at any time and from
time to time prepay any Term Loans or Revolving Loans on any Business Day in
whole or in part in an aggregate minimum amount of $3,000,000 and in integral
multiples of $1,000,000 in excess of that amount; provided, however, that any
LIBOR Rate Loan may be prepaid on a day other than the expiration of the
Interest Period applicable thereto, so long as the Borrower pays the amounts due
pursuant to Section 4.7(b) caused by such prepayment. Notice of prepayment
having been given as aforesaid, the principal amount of the Loans specified in
such notice shall become due and payable on the prepayment date specified
therein. Any such voluntary prepayment shall be applied to Term Loans and/or
Revolving Loans specified by the Borrower in the applicable notice of
prepayment; provided that in the event the Borrower fails to specify the Loans
to which any such prepayment shall be applied, such prepayment shall be applied
first, to repay outstanding Term Loans to the full extent thereof in inverse
order of maturity and second, to repay outstanding Revolving Loans to the full
extent thereof.

 

(c) Voluntary Reductions of Revolving Loan Commitments. The Borrower may, upon
not less than three Business Days’ prior written or telephonic notice confirmed
in writing to the Agent (which original written or telephonic notice the Agent
will promptly transmit by telefacsimile or telephone to each Lender), at any
time and from time to time terminate in whole or permanently reduce in part,
without premium or penalty, the Revolving Loan Commitments in an amount up to
the amount by which the Revolving Loan Commitments exceed the Revolving Exposure
at the time of such proposed termination or reduction; provided that any such
partial reduction of the Revolving Loan Commitments shall be in an aggregate
minimum amount of $3,000,000 and integral multiples of $1,000,000 in excess of
that amount. The Borrower’s notice to the Agent shall be irrevocable and shall
designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction of the Revolving Loan Commitments shall be effective on the date
specified in the Borrower’s notice and shall reduce the Revolving Loan
Commitment of each Lender proportionately to its Proportionate Share.

 

42



--------------------------------------------------------------------------------

(d) Mandatory Prepayments. The Loans shall be prepaid in the amounts and under
the circumstances set forth below, all such prepayments and/or reductions to be
applied as provided below or, if not so provided, then as provided in Section
2.5(c):

 

(i) No later than the first Business Day following the date of receipt by the
Borrower or any of its Subsidiaries of any Net Asset Sale Proceeds in respect of
any Asset Sale (including, without limitation, the pending sale by the Borrower
of certain assets located at its Whitehorse Facility), such Net Asset Sale
Proceeds shall be applied (A) if received prior to the Term Loan Borrowing Date,
first to the prepayment of the Pre-Petition Term Loan Obligations in inverse
order of maturity and thereafter as set forth in Section 2.5(c) or (B) if
received on or after the Term Loan Borrowing Date, first to the prepayment of
the Term Loans in inverse order of maturity and thereafter as set forth in
Section 2.5(c) (in each case, other than, subject to Section 8.19, any such Net
Asset Sale Proceeds not to exceed $10,000 individually or $50,000 in the
aggregate that are applied in accordance with Section 2.5(c)).

 

(ii) No later than the first Business Day following the date of receipt by the
Borrower or any of its Subsidiaries of any Net Insurance/Condemnation Proceeds
in respect of any Casualty Loss, such Net Insurance/Condemnation Proceeds shall
be applied (A) if received prior to the Term Loan Borrowing Date, first to the
prepayment of the Pre-Petition Term Loan Obligations in inverse order of
maturity and thereafter as set forth in Section 2.5(c) or (B) if received on or
after the Term Loan Borrowing Date, first to the prepayment of the Term Loans in
inverse order of maturity and thereafter as set forth in Section 2.5(c).

 

(iii) On the date of receipt by the Borrower of the cash proceeds (any such
proceeds, net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses) from the issuance of any Capital Securities or any Indebtedness for
borrowed money of the Borrower or any of its Subsidiaries after the Closing
Date, the entire amount of any such cash proceeds received shall be applied (A)
if received prior to the Term Loan Borrowing Date, first to the prepayment of
the Pre-Petition Term Loan Obligations in inverse order of maturity and
thereafter as set forth in Section 2.5(c) or (B) if received on or after the
Term Loan Borrowing Date, first to the prepayment of the Term Loans in inverse
order of maturity and thereafter as set forth in Section 2.5(c).

 

(iv) If as of the last Business Day of any Fiscal Year of the Borrower the
Excess Cash Flow of the Borrower and its Subsidiaries for such Fiscal Year is
greater than zero, an aggregate amount equal to one hundred percent (100%) of
such Excess Cash Flow shall be applied on the first Excess Cash Flow Payment
Date occurring thereafter first to the prepayment of the Term Loans in inverse
order of maturity and thereafter as set forth in Section 2.5(c).

 

(v) Concurrently with any prepayment of the Loans pursuant to this Section
2.4(d), the Borrower shall deliver to the Agent a certificate demonstrating the
calculation of the amount of the applicable Net Asset Sale Proceeds, Net
Insurance/Condemnation Proceeds, or other cash proceeds, as the case may be,
that gave rise to such prepayment (the “Net Proceeds Amount”). In the event that
the Borrower shall subsequently determine that the actual Net Proceeds Amount
was

 

43



--------------------------------------------------------------------------------

greater than the amount set forth in such certificate (including if any actual
taxes to be paid as a result of an Asset Sale is less than the estimated taxes
to be paid as a result of such Asset Sale), the Borrower shall promptly make an
additional prepayment of the Loans in an amount equal to the amount of such
excess, and the Borrower shall concurrently therewith deliver to the Agent an
Officers’ Certificate demonstrating the derivation of the additional Net
Proceeds Amount resulting in such excess.

 

(e) Mandatory Prepayments due to Restrictions on Commitments. The Loans shall be
prepaid and/or the Revolving Loan Commitments shall be permanently reduced in
the amounts and under the circumstances set forth below, all such prepayments
and/or reductions to be applied as set forth below or as more specifically
provided in Section 2.5(c):

 

(i) Except during an Interim Advance Period, the amount by which the sum of
outstanding Revolving Loans and Letter of Credit Obligations would exceed the
Borrowing Base at any time, shall be immediately due and payable without the
necessity of any notice or demand. Repayments of such excess amounts shall be
applied, first, to the repayment of Revolving Loans, second, to the payment of
outstanding reimbursement obligations with respect to Letters of Credit, and,
third, to the securing, with cash or Cash Equivalents as provided in the second
paragraph of Section 9.2 (but without the requirement of any demand provided for
in such paragraph), of the Letter of Credit Obligations (in each case to the
extent the same are such by virtue of clause (a) of the definition thereof).

 

(ii) On the Expiration Date, the Commitment of each Lender shall automatically
be reduced to zero and may not be reinstated and all outstanding Loans and other
Obligations shall be immediately due and payable.

 

(iii) The amount by which Total Exposure exceeds the aggregate amount of the
Commitments at any time shall be immediately due and payable without the
necessity of any notice or demand. Repayments of such excess amounts shall be
applied, first, to the repayment of Loans on a pro rata basis, second, to the
payment of outstanding reimbursement obligations with respect Letters of Credit,
and, third, to the securing, with cash or Cash Equivalents as provided in the
second paragraph of Section 9.2 (but without the requirement of any demand
provided for in such paragraph), of the Letter of Credit Obligations (in each
case to the extent the same are such by virtue of clause (a) of the definition
thereof).

 

(iv) Avoidance of Break Funding Costs. The Borrower shall, to the extent
necessary to avoid any charge under Section 4.7(b) that would otherwise result
from the prepayment of any LIBOR Rate Loan on a day other than the last day of
the Interest Period for such LIBOR Rate Loan, be permitted to make a cash
deposit in amount equal to such prepayment in the Cash Collateral Account to be
held by the Agent and applied to such prepayment on the last day of the Interest
Period for such LIBOR Rate Loan; provided that (A) no Event of Default shall
have occurred and be continuing, (B) the applicable LIBOR Rate Loan shall
continue to bear interest as specified in Article 4 to (but not including) the
date on which the

 

44



--------------------------------------------------------------------------------

applicable LIBOR Rate Loan is actually repaid (any interest accruing in respect
of the funds deposited in the Cash Collateral Account to be applied to such
interest or otherwise credited to the Borrower) and (C) if an Event of Default
shall occur prior to the date on which the amount so deposited is applied to the
prepayment of the applicable LIBOR Rate Loan, the Agent shall be entitled to
exercise all rights and remedies afforded to it hereunder and under the
Collateral Documents and the DIP Orders in respect of the cash so deposited.

 

2.5 Payments and Computations.

 

(a) (i) The Borrower shall, subject, in the case of payments in respect of
Letters of Credit, to Section 2.5(a)(ii), make each payment under the Credit
Documents and under the Notes not later than 2:00 P.M. on the day when due in
Dollars to the Agent at its address designated in or pursuant to Section 11.4 in
immediately available funds. The obligations of the Borrower to the Lenders with
respect to such payments shall be discharged by making such payments to the
Agent pursuant to this Section 2.5 or by the Agent, in its discretion, adding
such payments to the principal amount of the Loans outstanding by charging such
payments to the Borrower’s Account pursuant to Section 2.6.

 

(ii) Amounts payable by the Borrower in respect of any Letter of Credit shall be
made by the Borrower to the Agent until the Borrower shall have received notice
from the Agent that the Agent has received payments equal to the aggregate
amount of all drawings thereunder, plus interest thereon from the date such
drawings were disbursed at the L/C Interest Rate.

 

(b) (i) The Borrower shall have established and shall maintain, at one or more
financial institutions selected by such Borrower and acceptable to the Agent,
one or more lockboxes (“Lockboxes”) and shall instruct all account debtors on
the Accounts of the Borrower to remit all payments to the Lockboxes. The
Borrower, the Agent and the applicable financial institutions shall have entered
into a Control Agreement providing, among other things, that, all receipts in
the Lockboxes shall be transferred at the end of each day to the Concentration
Account. The Borrower shall also have established and shall maintain, at one or
more financial institutions selected by the Borrower and acceptable to the
Agent, one or more depository accounts (the “Depository Accounts”) and shall
deposit all proceeds of Accounts and other Collateral received by the Borrower
into such Depository Accounts. The Borrower, the Agent and the applicable
financial institutions shall have entered into a Control Agreement providing,
among other things, that, all amounts in the Depository Accounts shall be
transferred at the end of each day to the Concentration Account. All other
amounts received by the Borrower from any account debtor, in addition to all
other cash received from any other source, shall upon receipt be deposited into
the Concentration Account.

 

(ii) The Borrower, the Agent and one or more financial institutions selected by
the Borrower and acceptable to the Agent (each a “Concentration Account Bank”)
shall enter into a Control Agreement, providing, among other things, that (A)
the Agent will open an account at each Concentration Account Bank (each a
“Concentration Account”) and (B) all available amounts held in each
Concentration Account shall be wired each Business Day into an account (the “DBT
Account”) maintained by the Agent at DBTCo.

 

45



--------------------------------------------------------------------------------

(iii) The closing by the Borrower or any of its Subsidiaries of any Lockbox or
Depository Account or Concentration Account and the termination of any Control
Agreement shall require in each case the prior written consent of the Agent.

 

(c) (i) All amounts received by the Agent for distribution hereunder shall,
subject to Sections 2.2(b)(iii), 2.4(b), 2.4(d)(i), (ii) and (iii) and 2.4(e),
be distributed in the following order and, if to Lenders, according to each
Lender’s Proportionate Share with respect to each category set forth below:

 

first, to repay the Pre-Petition Revolving Credit Obligations;

 

second, after the Pre-Petition Revolving Credit Obligations have been paid in
full, to the payment of any Fees, Expenses or other Obligations due and payable
to the Agent under any of the Credit Documents, including amounts advanced by
the Agent on behalf of the Lenders pursuant to Section 2.3(b);

 

third, to the ratable payment of any Fees and other Obligations due and payable
to the Lenders under any of the Credit Documents, other than to a Lender in its
capacity as an Issuing Bank and other than those Obligations specifically
referred to in this Section 2.5(c)(i).

 

fourth, to the ratable payment of interest due on the Loans;

 

fifth, to the ratable payment of principal due on the Revolving Loans and, after
the occurrence and during the continuation of an Event of Default, the Cash
Management Obligations;

 

sixth, to the ratable payment of principal on the Term Loans in inverse order of
maturity;

 

seventh, to the ratable payment of the Pre-Petition Term Loan Obligations;

 

eighth, to the ratable payment of other Liabilities not specifically referred to
in this Section 2.5(c) due and payable to the Lenders (in their capacities as
such, and not in their capacity as an Issuing Bank) under the Credit Documents;
and

 

ninth, to the ratable payment of other Liabilities not specifically referred to
in this Section 2.5(c) due and payable to the Issuing Banks under L/C
Applications and Letters of Credit.

 

(ii) Each Person receiving a payment from the Agent pursuant to Section
2.5(c)(i) shall, for all purposes of this Agreement and other Credit Documents,
be deemed to have applied that payment in the order specified in Section
2.5(c)(i).

 

46



--------------------------------------------------------------------------------

2.6 Maintenance of Account. The Agent shall maintain a separate account on its
books and records in the name of the Borrower (the “Borrower’s Account”) in
which the Borrower will be charged or credited with (w) the proceeds, if any, of
each Loan received by or for the account of the Borrower, (x) payments made to
the Agent on account of the Obligations of the Borrower, whether from collection
of proceeds of Collateral or otherwise, (y) the aggregate face amount of all
outstanding Letters of Credit issued for the benefit of the Borrower, and (z)
all other Fees, Expenses and other Obligations attributable to the Borrower as
determined by the Agent. In no event shall prior recourse to any Accounts or
other Collateral be a prerequisite to the Agent’s right to demand payment of any
Obligation upon its maturity.

 

2.7 Statement of Account. After the end of each month, the Agent shall send the
Borrower a statement accounting for the charges, loans, advances and other
transactions occurring among and between the Agent and the Borrower during that
month. The monthly statements shall, absent manifest error, be an account
stated, which is final, conclusive and binding on the Borrower; provided that
any failure to so record any transaction or any error in so recording shall not
limit or otherwise affect the Borrower’s duty to pay the Obligations.

 

2.8 Withholding and Other Taxes.

 

(a) Any and all payments by or on behalf of the Borrower hereunder or under any
other Credit Document which are made to or for the benefit of any Lender
(whether in its capacity as a Lender or an Issuing Bank, and as used in this
Section 2.8, the term “Lender” shall mean a Lender in each such capacity, and
shall also include each Serving Affiliate of such Lender), the Agent or any Tax
Transferee (as defined below) shall be made, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
penalties, interests and all other liabilities with respect thereto
(collectively, “Taxes”), excluding, (i) in the case of each such Lender or the
Agent, Taxes imposed on its net income and franchise taxes imposed on it, in
each case, by the jurisdiction under the laws of which such Lender, or the Agent
(as the case may be) is organized or any political subdivision thereof (ii) in
the case of each such Lender, Taxes imposed on its net income and franchise
Taxes imposed on it and any Taxes imposed on branch profits, in each case, by
the jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof, and any Taxes imposed on branch profits (iii) in the case
of any Foreign Lender that is a party to this Agreement as of the Closing Date,
any Taxes that are in effect and that would apply to a payment hereunder, under
the Notes or in respect of Letters of Credit made to such Foreign Lender as of
the Closing Date, and (iv) if any Person acquires any interest in this
Agreement, any Note or any L/C Participation pursuant to the provisions hereof,
or a Lender or the Agent changes the office in which any Loan or any L/C
Participation is made, accounted for or booked, to an office outside the United
States, or a Lender if an Issuing Bank, changes the office at which any Letter
of Credit is maintained to an office outside the United States (any such Person,
or such Lender or the Agent in that event, being referred to as a “Tax
Transferee”), any Taxes to the extent that they are in effect and would apply to
a payment to such Tax Transferee as of the date of the acquisition of such
interest or change in office, as the case may be, except to the extent Covered
Taxes (as defined below) would have resulted from payments made hereunder or
under any other Credit Document to the Lender or the Agent immediately prior to
such transfer of such interest or immediately prior to such change in office, as
the case may be (all such nonexcluded Taxes being hereinafter referred to as
“Covered Taxes”). If any Covered Taxes are required to be withheld or

 

47



--------------------------------------------------------------------------------

deducted from or in respect of any sum payable hereunder or under any other
Credit Document to or for the benefit of any Lender, the Agent or any Tax
Transferee, (A) the sum payable shall be increased as may be necessary so that
after all required deductions or withholdings of Covered Taxes (including
deductions or withholdings of Covered Taxes applicable to additional sums
payable under this Section 2.8) such Lender, the Agent or such Tax Transferee,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions or withholdings been made, (B) the Borrower shall make
such deductions or withholdings and (C) the Borrower shall pay the full amount
so deducted or withheld to the relevant Governmental Authority in accordance
with applicable law.

 

(b) In addition, the Borrower agrees to pay (or cause to be paid) to the
relevant Governmental Authority any present or future stamp, recording,
documentary, excise, transfer, sales, privilege, property, intangible or similar
levies including interest, fines, penalties and additions to taxes imposed by
such Governmental Authority that arise at any time or from time to time (i) from
any payment made under any and all Credit Documents, (ii) from the transfer of
the rights of any Lender under any Credit Documents to any transferee or (iii)
from the execution or delivery by the Borrower of, or from the filing or
recording or maintenance of, or otherwise with respect to the exercise or
enforcement by the Agent or the Lenders of their rights under, any and all
Credit Documents (all such Taxes being hereinafter referred to as “Other
Taxes”).

 

(c) The Borrower will indemnify each Lender, the Agent, and any Tax Transferee
for the full amount of (i) Covered Taxes imposed on or with respect to amounts
payable hereunder or under any other Credit Document, (ii) Other Taxes and (iii)
any Taxes imposed by any Governmental Authority on amounts payable under this
Section 2.8, paid by such Lender, the Agent or such Tax Transferee, as the case
may be, and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto whether or not such Taxes were correctly or
legally asserted by the relevant taxing or other Governmental Authority. Payment
under this indemnification shall be made within thirty (30) days from the date
such Lender, the Agent or such Tax Transferee certifies and sets forth in
reasonable detail the calculation thereof as to the amount and type of such
Taxes. Any such certificate submitted by such Lender, the Agent or such Tax
Transferee in good faith and based on supporting documents to the Borrower shall
be final, conclusive and binding on all parties.

 

(d) Within 60 days after the date of payment of any Covered Taxes or Other Taxes
pursuant to Section 2.8(a) or (b), the Borrower will deliver (or cause to be
delivered) to the Agent, at its address referred to in Section 11.4, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing payment thereof, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Agent.

 

(e) On or before the Closing Date, each Foreign Lender (and, where required by
applicable law, such Foreign Lender’s beneficial owners) shall deliver to the
Agent and the Borrower (i) two duly completed copies of IRS Form W-8BEN or
W-8ECI or successor applicable form, as the case may be, and any other required
form, certifying in each case that such Foreign Lender is entitled to receive
payments under this Agreement or any other Credit Document payable to it without
deduction or withholding of any United States federal income taxes or with such
withholding imposed at a reduced rate (the “Reduced Rate”) and (ii) if not
otherwise provided, two duly completed copies of IRS Form W-8BEN or successor
applicable form, as the case may

 

48



--------------------------------------------------------------------------------

be, to establish an exemption from United States backup withholding tax. Each
such Foreign Lender shall also deliver to the Agent and the Borrower two further
copies of said forms or other manner of required certification, as the case may
be, on or before the date that any such form expires or becomes obsolete or
otherwise is required to be resubmitted as a condition to obtaining an exemption
from a required withholding of United States federal income tax or entitlement
to having such withholding imposed at the Reduced Rate or after the occurrence
of any event requiring a change in the most recent form previously delivered by
it to the Borrower and the Agent, and such extensions or renewals thereof as may
reasonably be requested by the Borrower and the Agent, certifying (A) that such
Foreign Lender is entitled to receive payments under this Agreement and the
other Credit Documents payable to it without deduction or withholding of any
United States federal income taxes or with such withholding imposed at a Reduced
Rate, unless in any such case any change in a tax treaty to which the United
States is a party, or any change in law or regulation of the United States or
official interpretation thereof has occurred after the Closing Date and prior to
the date on which any such delivery would otherwise be required that renders all
such forms inapplicable or that would prevent such Foreign Lender from duly
completing and delivering any such form with respect to it, and such Foreign
Lender advises the Borrower and the Agent that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax or with such withholding at the Reduced Rate, as the case may be and (B)
that such Foreign Lender is exempt from United States backup withholding tax.
Notwithstanding any other provision of this paragraph, a Foreign Lender shall
not be required to deliver any form pursuant to this paragraph that such Foreign
Lender is not legally able to deliver.

 

(f) On or before the Closing Date, each Lender that is not a Foreign Lender
shall deliver to the Agent and the Borrower two duly completed copies of IRS
Form W-9 or successor applicable form, as the case may be, unless such Lender is
a corporation or otherwise establishes that such Lender is otherwise eligible
for an exemption from United States backup withholding tax. Each such Lender
shall also deliver to the Agent and the Borrower two further copies of said form
or other manner of required certification, as the case may be, on or before the
date that such form expires or becomes obsolete or otherwise is required to be
resubmitted as a condition to obtaining an exemption from a required withholding
of United States federal income tax or after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower and the Agent, and such extensions or renewals thereof as may
reasonably be requested by the Borrower and the Agent.

 

(g) In the case of a Tax Transferee that is not a United States person within
the meaning of Section 7701(a)(3) of the Code (hereinafter referred to as a
“Foreign Tax Transferee”), the transferor, or the applicable Lender, in the case
of a change of office (unless a previously delivered form is still applicable
and effective after the change of office), shall cause such Tax Transferee to
agree that, on or prior to the effective date of such acquisition or change, as
the case may be, such Foreign Tax Transferee (and, where required by applicable
law, such Foreign Tax Transferee’s beneficial owners) will deliver to the
Borrower and the Agent (i) two duly completed copies of IRS Form W-8BEN or
W-8ECI or successor applicable form, as the case may be, and any other required
form, certifying in each case that such Foreign Tax Transferee is entitled to
receive payments under this Agreement and any other Credit Document payable to
it without deduction or withholding of United States federal income tax or with
such withholding imposed at a Reduced Rate and (ii) if not otherwise provided,
two duly completed copies of IRS Form W-8BEN or successor applicable form, as
the case may be, to establish an exemption from

 

49



--------------------------------------------------------------------------------

United States backup withholding tax. On or before the date that any such form
expires or becomes obsolete or otherwise is required to be resubmitted as a
condition to obtaining an exemption from a required withholding of United States
federal income tax or entitlement to having such withholding imposed at the
Reduced Rate or after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower and the Agent, such
Foreign Tax Transferee (and, where required by applicable law, such Foreign Tax
Transferee’s beneficial owners) will deliver to the Agent and the Borrower two
further copies of said forms or other manner of required certification, as the
case may be, and such extensions or renewals thereof as may reasonably be
requested by the Borrower and the Agent, certifying (A) that such Tax Transferee
is entitled to receive payments under this Agreement and any other Credit
Document without deduction or withholding of any United States federal income
taxes or with such withholding imposed at the Reduced Rate, unless any change in
treaty, law or regulation or official interpretation thereof has occurred after
the effective date of such acquisition or change and prior to the date on which
any such delivery would otherwise be required that renders all such forms
inapplicable or that would prevent such Tax Transferee from duly completing and
delivering any such form with respect to it, and such Tax Transferee advises the
Borrower and the Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax or with such
withholding at the Reduced Rate, as the case may be and (B) that such Foreign
Tax Transferee is exempt from United States backup withholding tax.

 

(h) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.8 shall survive the payment in full of the Obligations.

 

(i) Each Lender shall cause each of its Serving Affiliates that is a Foreign
Lender to take the actions required to be taken by such Serving Affiliate as a
Foreign Lender under Section 2.8(e) and (g).

 

2.9 Affected Lenders. If the Borrower is obligated to pay to any Lender (whether
in its capacity as a Lender or an Issuing Bank) or any Serving Affiliate of such
Lender any amount under Sections 2.8 or 4.9, or if any Lender is a Defaulting
Lender, the Borrower may, if no Default or Event of Default then exists, replace
such Lender or Serving Affiliate with another lender acceptable to the Agent,
and such Lender hereby agrees to be so replaced or to cause such Serving
Affiliate to be replaced, subject to the following:

 

(a) (i) The obligations of the Borrower hereunder to the Lender to be replaced
(in its capacity as a Lender, and including such increased or additional costs
incurred from the date of notice to the Borrower of such increase or additional
costs through the date such Lender is replaced hereunder) shall be paid in full
to such Lender concurrently with such replacement; and

 

(ii) the obligations of the Borrower hereunder to the Lender to be replaced in
its capacity as an Issuing Bank, or to its Serving Affiliate in such capacity,
shall continue until (A) each Letter of Credit issued by that Person has expired
or been drawn in full, (B) all outstanding reimbursement obligations with
respect to Letters of Credit, together with interest thereon at the L/C Interest
Rate, shall have been paid in full and (C) all Liabilities under each L/C
Application, to the extent due, have been paid in full and, to the extent not
due, been secured to the satisfaction of such Person, to the extent due, have
been paid in full and, to the extent not due, been secured to the satisfaction
of such Person.

 

50



--------------------------------------------------------------------------------

(b) If such replacement is a result of increased costs under Sections 2.8 or
4.9, the replacement Lender shall be a bank or other financial institution or
investment fund that is not subject to such increased costs which caused the
Borrower’s election to replace any Lender hereunder, and each such replacement
Lender shall execute and deliver to the Agent such documentation satisfactory to
the Agent pursuant to which such replacement Lender is to become a party hereto,
conforming to the provisions of Section 11.5, with a Commitment equal to that of
the Lender being replaced and shall make Loans in the aggregate principal amount
equal to the aggregate outstanding principal amount of the Loans of the Lender
being replaced.

 

(c) Upon such execution of such documents referred to in clause (b) above and
repayment of the amounts referred to in clause (a) above, the replacement lender
shall be a “Lender” with a Commitment as specified herein above and the Lender
being replaced shall cease to be a “Lender” hereunder, except with respect to
indemnification and reimbursement provisions under this Agreement, which shall
survive as to such replaced Lender and except to the extent such Lender
continues to be an Issuing Bank pursuant to Section 2.9(a)(ii).

 

(d) The Agent shall reasonably cooperate in effectuating the replacement of any
Lender under this Section 2.9, but at no time shall the Agent be obligated to
initiate any such replacement.

 

(e) Any Lender replaced under this Section 2.9 shall be replaced at the
Borrower’s sole cost and expense and at no cost or expense to the Agent or any
of the Lenders.

 

(f) If the Borrower proposes to replace any Lender pursuant to this Section 2.9
because the Lender seeks reimbursement under either Section 2.8 or 4.9, then it
must also replace any other Lender who seeks similar amounts of reimbursement
(as a percentage of such Lender’s Commitment) under such Sections.

 

2.10 Sharing of Payments. (a) (i) If any Lender (including a Lender in its
capacity as an Issuing Bank) shall obtain any payment (whether voluntary,
involuntary, and whether through the exercise of any right of set-off by virtue
of its claim in any applicable bankruptcy, insolvency or other similar
proceeding being deemed secured by a Liability owed by it to any Credit Party,
including a claim deemed secured under section 506 of the Bankruptcy Code, or
otherwise) (each a “Payment”), on account of (A) the Loans made by it, (B) its
L/C Participations or (C) any of the other Obligations due and payable to it in
excess of its Proportionate Share of payments on account of the Loans or L/C
Participations or such other Obligations obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
the Loans made by them, in their participation in Letters of Credit or their
other such Obligations as shall be then due and payable as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and each such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to

 

51



--------------------------------------------------------------------------------

the proportion of (1) the amount of such Lender’s required repayment to (2) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect to the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.10 may, to the fullest extent
permitted by law, exercise all of its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

 

(ii) For purposes of this Section 2.10, the unreimbursed drawings under Letters
of Credit issued by an Issuing Bank shall be deemed to constitute “Loans” made
by such Issuing Bank, and such Issuing Bank agrees that it shall apply all
Payments received by it in its capacity as an Issuing Bank to the payment or the
collateralization of the Liabilities of the Borrower to it that constitute
unreimbursed drawings under Letters of Credit issued by it before applying them
to any other Liabilities due it.

 

(b) If an Issuing Bank is an Affiliate of a Lender, such Lender shall cause such
Affiliate to comply with the provisions of subsection (a) of Section 2.10 as
fully as though such Affiliate were a Lender subject to such subsection.

 

ARTICLE 3

 

LETTERS OF CREDIT

 

3.1 Issuance of Letters of Credit. (a) The Borrower may from time to time
request the Agent to direct an Issuing Bank to issue a Letter of Credit for the
account of the Borrower. No such request shall be granted if:

 

(i) after such issuance (A) Total Exposure would exceed the least of (1) the
Line of Credit, (2) the Borrowing Base or (3) the amount of credit the Borrower
is then authorized to incur under the Initial Order or the Final Order or any
other order of the Bankruptcy Court or any other court of competent jurisdiction
in respect of the Bankruptcy Cases or (B) Letter of Credit Obligations would
exceed $15,000,000.

 

(ii) (A) (1) Any order, judgment or decree of any Governmental Authority or
arbitrator shall enjoin or restrain the Borrower from procuring, such Issuing
Bank from issuing, or a Lender from acquiring an L/C Participation in, such
Letter of Credit or (2) any Requirement of Law applicable to the Borrower, or
such Issuing Bank or Lender or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the
Borrower or such Issuing Bank or Lender shall prohibit, or request that, any
such Person refrain from procuring, issuing or acquiring an L/C Participation
in, such Letter of Credit, as applicable, or, from performing its obligations
under such Letter of Credit or its L/C Participation thereunder, as applicable;

 

52



--------------------------------------------------------------------------------

(B) any Requirement of Law applicable to such Issuing Bank or Lender or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank or Lender shall
impose upon such Issuing Bank or Lender (1) any restriction or reserve or
capital requirement or (2) any cost or expense with respect to, in the case of
such Issuing Bank, such Letter of Credit and, in the case of such Lender, such
L/C Participation (for which such Issuing Bank or such Lender shall not
otherwise be compensated) not in effect as of the Closing Date, and which such
Issuing Bank or such Lender deems in good faith to be material to it;

 

(iii) any Lender is a Defaulting Lender, unless the Agent and Issuing Bank have
entered into satisfactory arrangements with the Borrower to eliminate the
Agent’s and such Issuing Bank’s risk with respect to such Lender, including cash
collateralization of such Lender’s Proportionate Share of Letter of Credit
Obligations; or

 

(iv) the Agent has determined that any of the conditions set forth in Section
5.2 shall not be satisfied.

 

(b) The Agent may assume, as to the Borrower, any Issuing Bank and any Lender,
that none of the conditions specified in clauses (ii) and (iii) of Section
3.1(a) are applicable as to such Person, unless the Agent shall have received a
notice from such Person specifically entitled “Notice under Section 3.1(a),”
specifying the condition or conditions that are applicable to such Person. Any
such notice shall continue in effect until the Agent shall have received from
the Person originally sending such notice a subsequent notice, entitled
“Revocation of Notice under Section 3.1(a),” stating that the condition or
conditions specified in such Person’s earlier notice are no longer applicable.

 

(c) Each of the letters of credit set forth on Schedule B, Part 3.1 (each, an
“Existing L/C”) shall become a Letter of Credit hereunder on the Closing Date as
if fully issued pursuant to Section 3.2 and shall thereafter be subject to each
of the terms and conditions of this Agreement and each other Credit Document.
Each Lender shall be deemed to have irrevocably and unconditionally acquired
from the Issuing Bank an L/C Participation in each such Existing L/C, in each
case in accordance with Section 3.4, including, without limitation, the right to
be secured by and entitled to the benefits of the Collateral.

 

3.2 Procedure for Issuance. (a) The Borrower may from time to time but not later
than thirty (30) days prior to the Expiration Date request the issuance of a
Letter of Credit by delivering to the Issuing Bank (with a copy to the Agent),
not later than 1:00 P.M. (New York City time) at least three (3) Business Days
(or such shorter period as may be acceptable to the Issuing Bank) prior to the
proposed date of issuance or amendment of a Letter of Credit Request in the form
of Exhibit F (each, a “Letter of Credit Request”) or an electronic equivalent in
accordance with the applicable Issuing Bank’s electronic letter of credit
issuance and management system (each, an “Electronic Letter of Credit Request”).
Each Letter of Credit Request must be accompanied by a precise description of
the documents and the text of any certificate to be presented by the beneficiary
of such Letter of Credit against which the Issuing Bank would be required to
make payment under the applicable Letter of Credit. If so requested by the
Issuing

 

53



--------------------------------------------------------------------------------

Bank, each Letter of Credit Request shall be accompanied by such Issuing Bank’s
executed form of L/C Application; provided, however, that in the event of any
conflicts between the terms and conditions of any L/C Application and the terms
and conditions of this agreement, the terms and conditions of this agreement
shall govern. The Issuing Bank is not obligated to issue any Letter of Credit
unless it agrees to the format of the Letter of Credit. The Issuing Bank shall
not issue any Letter of Credit unless it has requested and received
authorization to do so from the Agent, which authorization may be provided by
releasing any applicable Electronic Letter of Credit Request previously received
by it from the applicable Issuing Bank. Promptly upon receipt of any such
request, the Agent shall either notify the applicable Issuing Bank of its
approval thereof or notify the Borrower that such request has been declined.
Promptly after the issuance, amendment, expiration or termination of a standby
Letter of Credit, the Issuing Bank shall notify the Borrower and the Agent, in
writing, of such issuance, amendment, expiration or termination and the notice
shall be accompanied by a copy of the issuance or amendment. Promptly upon
receipt of such notice, the Agent shall notify each Lender, in writing, of such
issuance or amendment and if so requested by a Lender the Agent shall provide
such Lender with a copy of such issuance or amendment. In the case of commercial
Letters of Credit (other than commercial Letters of Credit for which the
applicable Electronic Letter of Credit Request has been authorized by the
Agent), the Issuing Bank shall on the first Business Day of each week furnish
the Agent, by facsimile, with a report detailing the daily aggregate commercial
Letter of Credit outstanding for such Issuing Bank during the previous week.

 

(b) The transmittal by the Borrower of each Letter of Credit Request shall be
deemed to be a representation and warranty made by the Borrower, both at the
time of such transmittal and at the time of the issuance of the requested Letter
of Credit, that the Letter of Credit may be issued in accordance with and will
not violate any of the requirements of Section 3.1 or any other provision
hereof.

 

3.3 Terms of Letters of Credit.

 

(a) The Agent shall not direct the issuance of, nor shall the Issuing Bank
issue, any Letter of Credit unless:

 

(i) if it is a standby Letter of Credit, subject to clause (b) below, its term
does not exceed one year (except that any such Letter of Credit may provide for
annual renewals);

 

(ii) if it is a commercial Letter of Credit, subject to clause (b) below, its
term does not exceed 120 days; and

 

(iii) the Letter of Credit is denominated in United State Dollars and allows for
payments on a sight basis only.

 

(b) With respect to any Letter of Credit the expiration of which is later than
the scheduled Expiration Date, on or before the date that is ninety (90) days
prior to such date (or, if less than ninety (90) days remains until the
scheduled Expiration Date, on the date of issuance of such Letter of Credit),
then, in each case, the Borrower shall immediately (i) deliver to the Agent, for
the benefit of the applicable Issuing Bank or the Lenders, as applicable, a
backstop letter of

 

54



--------------------------------------------------------------------------------

credit with respect thereto, in an original face amount equal to 110% of the
aggregate amount drawable thereunder, naming the Agent as beneficiary thereof
and issued by a bank or other financial institution reasonably acceptable to the
Agent and otherwise on terms and conditions reasonably acceptable to the Agent
or (ii) deposit with the Agent for each such Letter of Credit cash or cash
equivalents in an amount equal to 110% of the aggregate amount drawable
thereunder, which deposit shall be held by the Agent and used to reimburse the
applicable Issuing Bank or the Lenders, as applicable, for the amount of each
drawing made under any such Letter of Credit, as and when each such drawing is
made. Any such letter of credit or deposit shall be held by the Agent as
security for, and to provide for the payment of, Letter of Credit Obligations.

 

3.4 Lenders’ Participation. (a) Immediately upon issuance by any Issuing Bank of
a Letter of Credit (which will be deemed to include the conversion of the
Existing L/C’s into Letters of Credit on the Closing Date), each Lender shall be
deemed to have irrevocably and unconditionally acquired from such Issuing Bank,
without recourse or warranty, an undivided interest and participation (an “L/C
Participation”), to the extent of such Lender’s Proportionate Share, in such
Issuing Bank’s rights to be paid the principal amount of, together with interest
accrued on, drawings under such Letter of Credit and in any security therefor or
Guaranty pertaining thereto.

 

(b) (i) Each Issuing Bank shall, subject to Section 3.4(c), remit to the Agent,
for the account of each Lender such Lender’s Proportionate Share of each payment
of principal and interest (to the extent such interest does not exceed the L/C
Interest Rate) received by such Issuing Bank on and after the Closing Date on
account of any drawing under any Letter of Credit that is received by such
Issuing Bank on or after the date of the applicable L/C Notice of Drawing;
provided, that in the event that any such payment received by any Issuing Bank
shall be required to be returned by such Issuing Bank, such Lender shall return
to such Issuing Bank the portion thereof previously distributed by it to the
Agent, but without interest thereon (unless such Issuing Bank is required to pay
interest on the amount returned, in which case such Lender shall be required to
pay interest at the same rate).

 

(ii) (A) Payments required to be made by any Issuing Bank to the Agent for the
account of a Lender, together with interest thereon at the rate specified in
Section 3.4(b)(ii)(B), shall be made to the Agent, if the amount in respect of
which the payment is to be made to the Agent is received by such Issuing Bank on
or before 1:00 P.M. of such Issuing Bank’s time on a Business Day, on the day
received and, if received after such time, on or before 11:00 A.M. of such
Issuing Bank’s time, on the next succeeding Business Day.

 

(B) Interest shall be payable by each Issuing Bank on amounts required to be
paid by it to the Agent pursuant to Section 3.4(b)(ii)(A) from the date such
payments are due until such amounts are paid in full at, for the first three
Business Days, the Federal Funds Rate, and, thereafter, the Prime Lending Rate.

 

(c) Until an Issuing Bank shall have received from a Lender, or the Agent on
behalf of such Lender, payment in full of the amount required to be paid by such
Lender to such Issuing Bank pursuant to Section 3.6, such Issuing Bank may hold
all amounts otherwise payable by it to the Agent for the account of such Lender
pursuant to Section 3.4(b)(i) as collateral to secure such Lender’s obligation
to make such payment to it.

 

55



--------------------------------------------------------------------------------

3.5 Maturity of Drawings; Interest Thereon. (a) Drawings under any Letter of
Credit shall, notwithstanding anything to the contrary contained therein or in
the related L/C Application, mature and become due and payable, and shall be
repaid to the Agent for the account of the applicable Issuing Bank by the
Borrower in full, together with interest accrued thereon, from the date and at
the rate specified in Section 3.5(b), on the Effective Date of the L/C Notice of
Drawing in respect of such drawing.

 

(b) The Borrower shall, notwithstanding anything to the contrary contained in
any Letter of Credit or in the related L/C Application, pay interest on the
outstanding principal amount of each drawing under such Letter of Credit at a
rate per annum equal to the rate set forth in Section 4.1 (the “L/C Interest
Rate”) from the date such drawing is disbursed by the applicable Issuing Bank to
the date such drawing is reimbursed by the Borrower. Interest on each such
drawing shall be payable when such drawing shall be due (whether at maturity, by
reason of acceleration or otherwise) and, prior to such time, on demand.

 

3.6 Payment of Amounts Drawn Under Letters of Credit; Funding of L/C
Participations. In the event of any drawing under any Letter of Credit, the
applicable Issuing Bank shall deliver an L/C Notice of Drawing to the Agent and
the Agent shall treat each L/C Notice of Drawing on its Effective Date as a
Notice of Borrowing requesting Prime Rate Loans in a principal amount equal to
the amount of such drawing plus interest on the amount of such drawing at the
L/C Interest Rate from the day such drawing was disbursed until the date of such
L/C Notice of Drawing (unless such drawing was disbursed and repaid on the same
day, in which case interest shall be payable for such day); and each such L/C
Notice of Drawing shall have the same force and effect as a Notice of Borrowing
given by the Borrower, except that the conditions to borrowing specified in
Section 2.2 and Section 5.2 shall not apply.

 

3.7 Nature of Issuing Bank’s Duties. In determining whether to pay under any
Letter of Credit, the Issuing Bank issuing such Letter of Credit shall be
responsible only to determine that the documents and certificates required to be
delivered under such Letter of Credit have been delivered and that they comply
on their face with the requirements of such Letter of Credit. As between the
Borrower, any Issuing Bank and each Lender, the Borrower assumes all risks of
the acts and omissions of any Issuing Bank, or misuse of any Letter of Credit by
the respective beneficiaries of such Letter of Credit. In furtherance and not in
limitation of the foregoing, neither any Issuing Bank, the Agent nor any of the
Lenders shall be responsible (a) for the form, validity, sufficiency, accuracy,
genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged, (b) for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason, (c) for failure of the beneficiary of any
Letter of Credit to strictly comply with conditions required in order to draw
upon such Letter of Credit, (d) for errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, facsimile or otherwise, whether or not they be in cipher, (e) for
errors in interpretation of technical terms, (f) for

 

56



--------------------------------------------------------------------------------

any loss or delay in the transmission or otherwise of an document required in
order to make a drawing under any Letter of Credit, or of the proceeds thereof
or (g) for the misapplication by the beneficiary of any Letter of Credit of the
proceeds of any drawing honored under such Letter of Credit. Any action taken or
omitted to be taken by any Issuing Bank under or in connection with any Letter
of Credit shall not create any liability on the part of the Agent or any Lender
to the Borrower.

 

3.8 Obligations Absolute. The obligations of the Borrower to reimburse each
Issuing Bank for drawings honored under a Letter of Credit issued by such
Issuing Bank, together with interest as herein provided, and the obligations of
each of the Lenders under Section 3.6 shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms of this Agreement, without
any reduction or deduction whatsoever, including any reduction or deduction for
any set-off, recoupment or counterclaim, under all circumstances including the
following circumstances:

 

(a) any lack of validity or enforceability of any Letter of Credit;

 

(b) the existence of any claim, set-off, defense or other right which the
Borrower or any Affiliate of the Borrower may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such beneficiary or transferee may be acting), the applicable Issuing Bank,
any Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction;

 

(c) any draft, demand, certificate or any other documents presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(d) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents;

 

(e) payment by the applicable Issuing Bank under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit;

 

(f) failure of any drawing under a Letter of Credit or any non-application or
misapplication by the beneficiary of the proceeds of any drawing; or

 

(g) the fact that a Default or an Event of Default shall have occurred and be
continuing;

 

provided that no payment by the Borrower or a Lender to any Issuing Bank shall
constitute a waiver or release by the Borrower or such Lender of any right it
may have against such Issuing Bank, including, in the case of the Borrower, a
claim that such Issuing Bank acted with willful misconduct or gross negligence
(as determined by a final and non-appealable decision of a court of competent
jurisdiction) in determining whether documents presented under a Letter of
Credit complied with the terms of such Letter of Credit.

 

57



--------------------------------------------------------------------------------

ARTICLE 4

 

INTEREST, FEES AND EXPENSES

 

4.1 Interest on LIBOR Rate Loans. Subject to the provisions of Section 4.4, each
LIBOR Rate Loan shall bear interest on its unpaid principal amount at a rate per
annum equal to the applicable Adjusted LIBOR Rate plus the Applicable Margin.
Such interest shall be payable on the last day of each Interest Period with
respect to such LIBOR Rate Loan (or, in the case of Interest Periods in excess
of three months, on each of the ninetieth (90th) day after the first day of such
Interest Period and the last day of such Interest Period), at the date of
Conversion of such LIBOR Rate Loan (or a portion thereof) to a Prime Rate Loan
and at maturity of such LIBOR Rate Loan, and after maturity of such LIBOR Rate
Loan (whether by acceleration or otherwise), upon demand. The Agent upon
determining the Adjusted LIBOR Rate for any Interest Period shall promptly
notify the Borrower and the Lenders by telephone (confirmed promptly in writing)
or in writing thereof. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

4.2 Interest on Prime Rate Loans. Subject to the provisions of Section 4.4, each
Prime Rate Loan shall bear interest on its unpaid principal amount at a rate per
annum equal to the Prime Lending Rate plus the Applicable Margin. Such interest
shall be payable monthly in arrears for each month on the first day of the
immediately succeeding month, at the date of conversion of such Prime Rate Loan
(or a portion thereof) to a LIBOR Rate Loan and at maturity of such Prime Rate
Loan, and after maturity of such Prime Rate Loan (whether by acceleration or
otherwise), upon demand. In the event of any change in said Prime Lending Rate,
the rate hereunder shall change, effective as of the day the Prime Lending Rate
changes. Each determination by the Agent of any interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

4.3 Notice of Continuation and Notice of Conversion.

 

(a) With respect to any Borrowing consisting of LIBOR Rate Loans, the Borrower
may (so long as no Default or Event of Default has occurred and is continuing,
subject to the provisions of Section 4.3(c)), elect to maintain such Borrowing
or any portion thereof as consisting of LIBOR Rate Loans by selecting a new
Interest Period for such Borrowing, which new Interest Period shall commence on
the last day of the immediately preceding Interest Period. Each selection of a
new Interest Period (a “Continuation”) shall be made by notice given not later
than 12:00 noon on the third Business Day prior to the date of any such
Continuation relating to LIBOR Rate Loans, by the Borrower to the Agent. Such
notice by the Borrower of a Continuation (a “Notice of Continuation”) shall be
in substantially the form of Exhibit C-2, specifying (i) the date of such
Continuation, (ii) the aggregate amount of Loans subject to such Continuation
and (iii) the duration of the selected Interest Period, all of which shall be
specified in such manner as is necessary to comply with all limitations on Loans
outstanding hereunder. The Borrower may elect to continue more than one
Borrowing consisting of LIBOR Rate Loans by combining such Borrowings into one
Borrowing and selecting a new Interest Period pursuant to this Section 4.3(a);
provided that each of the Borrowings so combined shall consist of Loans having
Interest Periods ending on the same date. If the Borrower shall fail to select a
new Interest Period for any Borrowing consisting of LIBOR Rate Loans in
accordance with this Section 4.3(a), such Loans will automatically, on the last
day of the then existing Interest Period therefor, Convert into Prime Rate
Loans.

 

58



--------------------------------------------------------------------------------

(b) The Borrower may on any Business Day (so long as no Default or Event of
Default has occurred and is continuing), upon notice (each such notice, a
“Notice of Conversion”) given by the Borrower to the Agent, and subject to the
provisions of Section 4.3(c), Convert the entire amount of or a portion of all
Loans of one Type comprising the same Borrowing into Loans of another Type;
provided, however, that any Conversion of any LIBOR Rate Loans into Loans of
another Type shall be made on, and only on, the last day of an Interest Period
for such LIBOR Rate Loans and, upon Conversion of any Loans into Loans of
another Type, the Borrower shall pay accrued interest to the date of Conversion
on the principal amount Converted. Each such Notice of Conversion shall be given
not later than 12:00 noon on the Business Day prior to the date of any proposed
Conversion into Prime Rate Loans and on the third Business Day prior to the date
of any proposed Conversion into LIBOR Rate Loans. Subject to the restrictions
specified above, each Notice of Conversion shall be in substantially the form of
Exhibit C-3 hereto specifying (i) the requested date of such Conversion, (ii)
the Type of Loans to be Converted, (iii) the portion of such Type of Loan to be
Converted, (iv) the Type of Loan such Loans are to be Converted into and (v) if
such Conversion is into LIBOR Rate Loans, the duration of the Interest Period of
such Loan. Each Conversion shall be in an aggregate amount for the Loans of all
Lenders of not less than $1,000,000. The Borrower may elect to Convert the
entire amount of or a portion of all Loans of one Type comprising more than one
Borrowing into Loans of another Type by combining such Borrowings into one
Borrowing consisting of Loans of another Type; provided that if the Borrowings
so combined consist of LIBOR Rate Loans, such Loans shall have Interest Periods
ending on the same date.

 

(c) Notwithstanding anything contained in subsections (a) and (b) above or
elsewhere in this Agreement to the contrary,

 

(i) (A) if the Agent is unable to determine the LIBOR Rate for LIBOR Rate Loans
comprising any requested Borrowing, Continuation or Conversion, the right of the
Borrower to select or maintain LIBOR Rate Loans for such Borrowing or any
subsequent Borrowing shall be suspended until the Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and each Loan comprising such Borrowing shall be a Loan of a Type
that is unaffected by such circumstances, as selected by the Borrower pursuant
to this Agreement;

 

(B) if a Lender shall, at any time, notify the Agent that, because of a change
in applicable law after the date such Lender became a Lender, it has become
unlawful for such Lender to participate in any requested Borrowing, Continuation
or Conversion of LIBOR Rate Loans, to continue its LIBOR Rate Loans, or to
comply with its obligations hereunder in respect thereof, that Lender’s
obligation to participate in any such requested Borrowing, Continuation or
Conversion shall be discharged by such Lender’s making its participation therein
in the form of a Prime Rate Loan, and any of such Lender’s LIBOR Rate Loans not
otherwise being converted shall be converted into Prime Rate Loans on the
earlier of (1) the last day of the applicable Interest Period and (2) the last
day such Lender may lawfully continue to maintain LIBOR Rate Loans, provided
that any Prime Rate Loan that, but for this clause (B), would have been a LIBOR
Rate Loan shall constitute part of the Borrowing of which any such LIBOR Rate
Loan was or would have been a part;

 

59



--------------------------------------------------------------------------------

(ii) if the Majority Lenders shall, at least one Business Day before the date of
any requested Borrowing, Continuation or Conversion, notify the Agent that the
LIBOR Rate for Loans comprising such Borrowing will not adequately reflect the
cost to such Lenders of making or funding their respective Loans for such
Borrowing, the right of the Borrower to select LIBOR Rate Loans for such
Borrowing shall be suspended until the Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist, and each
Loan comprising such Borrowing shall be a Loan of a Type that is unaffected by
such circumstances, as selected by the Borrower pursuant to this Agreement; and

 

(iii) the Borrower shall borrow, prepay, convert and continue Loans in a manner
such that (A) the aggregate principal amount of LIBOR Rate Loans having the same
Interest Period shall at all times be not less than $1,000,000, (B) there shall
not be, at any one time, more than six (6) Interest Periods in effect with
respect to LIBOR Rate Loans and (C) no payment of LIBOR Rate Loans will have to
be made prior to the last day of an applicable Interest Period in order to repay
the Loans in the amounts and on the date specified in Section 2.4.

 

(d) Each Notice of Continuation and Notice of Conversion shall be irrevocable by
and binding on the Borrower.

 

4.4 Interest After Event of Default. At the election of the Agent or the
Majority Lenders, Interest on any amount of overdue interest on or overdue
principal of the Loans, and interest on the amount of principal under the Loans
outstanding as of the date an Event of Default occurs, and at all times
thereafter until the earlier of the date upon which (a) all Obligations have
been paid and satisfied in full or (b) such Event of Default shall not be
continuing, shall be payable on demand at a rate per annum equal to the rate at
which the Loans are bearing interest pursuant to Sections 4.1 and 4.2 above,
plus two percent (2.0%). In the event of any change in said applicable interest
rate, the rate hereunder shall change, effective as of the day the applicable
interest rate changes, so as to remain two percent (2.0%) per annum above the
then applicable interest rate.

 

4.5 Unused Line Fee; Collateral Management Fee. The Borrower shall pay to the
Agent, for the ratable benefit of the Lenders, a non-refundable fee (the “Unused
Line Fee”) equal to 0.50% per annum of the unused portion of the Line of Credit
(with any outstanding Letters of Credit constituting usage of the Line of
Credit). The Unused Line Fee shall accrue daily from the Closing Date until the
Expiration Date, and shall be due and payable monthly in arrears, on the first
Business Day of each month and on the Expiration Date. The Borrower shall also
pay to the Agent, for its own account, an annual administrative and collateral
management fee of $10,500 per month (the “Collateral Management Fee”) during the
term of this Agreement, which Collateral Management Fee shall be due and payable
commencing on the Initial Borrowing Date and on the corresponding calendar day
(or, if such day is not a Business Day, the immediately succeeding Business Day)
in each calendar month thereafter. In the event that this Agreement is
terminated and repaid in full during a month for which the Collateral Management
Fee has been paid, no refund shall be payable by the Agent.

 

60



--------------------------------------------------------------------------------

4.6 Letter of Credit Fees. (a) The Borrower agrees to pay the following fees
with respect to all Letters of Credit:

 

(i) to the Agent, a fee (the “L/C Fee”) for the ratable benefit of the Lenders,
in an amount equal to the Applicable Margin applicable to Revolving Loans that
are LIBOR Rate Loans during the term of each Letter of Credit and computed on
the daily undrawn amount of all Letters of Credit; provided that from the date
on which any Event of Default occurs, and at all times thereafter until the
earlier of the date upon which (A) all Obligations have been paid and satisfied
in full or (B) such Event of Default (and all other Events of Default) shall not
be continuing, such fee shall be equal to two percent (2.0%) per annum above the
Applicable Margin applicable to Revolving Loans that are LIBOR Rate Loans; and

 

(ii) to each Issuing Bank, for each such Issuing Bank’s own account a fee in
amount equal to one quarter of one percent (0.25%) per annum (or a minimum of
$125.00 per year per Letter of Credit) (the “Fronting Fee” and, together with
the L/C Fee, the “Letter of Credit Fees”) computed on the daily undrawn amount
of each Letter of Credit;

 

each Letter of Credit Fee shall be payable monthly in arrears on the first
Business Day of each month.

 

(b) In the addition to the Letter of Credit Fees, the Borrower agrees to pay to
each Issuing Bank for each such Issuing Bank’s own account each such Issuing
Bank’s customary charges, fees, costs, and expenses in connection with the
issuance of, transfer of, payment under or amendment to any Letter of Credit
(the “Issuing Bank Fees”). Each determination by the Agent or any Issuing Bank
of the Letter of Credit Fees or the Issuing Bank Fees shall be conclusive and
binding for all purposes absent manifest error.

 

(c) The Agent is entitled to charge the Borrower’s account for the Letter of
Credit Fees and the Issuing Bank Fees; provided that, in the case of the
Fronting Fee and the Issuing Bank Fees, the Agent shall charge the account only
after it has received a written notice from an Issuing Bank setting forth the
amounts due with detailed calculations thereof.

 

4.7 Reimbursement of Expenses.

 

(a) The Borrower shall promptly reimburse the Agent for all Expenses of the
Agent as the same are incurred by the Agent and upon receipt of invoices
therefor and such reasonable backup materials and information as the Borrower
shall reasonably request.

 

(b) The Borrower shall pay to each Lender, upon request, such amount or amounts
as such Lender determines in good faith are necessary to compensate it for any
loss, cost or expense incurred by it as a result of (i) any payment, prepayment
or conversion of a LIBOR Rate Loan on a date other than the last day of an
Interest Period for such LIBOR Rate Loan or (ii) a LIBOR Rate Loan for any
reason not being made or converted, or any payment of principal thereof or
interest thereon not being made, on the date therefor determined in accordance
with the applicable provisions of this Agreement. At the election of such
Lender, and without limiting the generality of the foregoing, but without
duplication, such compensation on account of losses may

 

61



--------------------------------------------------------------------------------

include an amount equal to the excess of (A) the interest that would have been
received from the Borrower under and in accordance with the terms of this
Agreement on any amounts to be reemployed during an Interest Period or its
remaining portion over (B) the interest component of the return that such Lender
determines it could have obtained had it placed such amount on deposit in the
interbank Dollar market selected by it for a period equal to such Interest
Period or its remaining portion.

 

4.8 Authorization to Charge Borrower’s Account. The Borrower hereby authorizes
the Agent to charge the Borrower’s Account with the amount of all Fees, Expenses
and other payments to be paid hereunder, under the Fee Letter and under the
other Credit Documents as and when such payments become due and agrees that it
shall pay interest thereon from the date such amount is to be charged to the
Borrower’s Account to the date the same is paid (whether by the making of a Loan
or otherwise) at the then applicable rate for Prime Rate Loans. The Borrower
confirms that any charges which the Agent may so make to the Borrower’s Account
as herein provided will be made as an accommodation to the Borrower and solely
at the Agent’s discretion.

 

4.9 Indemnification in Certain Events. If after the Closing Date, either (a) any
change in or in the interpretation of any law or regulation is introduced,
including with respect to reserve requirements, applicable to DBTCo. or any
other banking or financial institution or investment fund from whom any of the
Lenders borrows funds or obtains credit (a “Funding Bank”), the Agent or any of
the Lenders, or (b) the Agent, a Funding Bank or any of the Lenders complies
with any future guideline or request from any central bank or other Governmental
Authority or (c) the Agent, a Funding Bank or any of the Lenders determines that
the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof has or would
have the effect described below, or the Agent, a Funding Bank or any of the
Lenders complies with any request or directive regarding capital adequacy
(whether of not having the force of law) of any such authority, central bank or
comparable agency, and in the case of any event set forth in this clause (c),
such adoption, change or compliance has or would have the direct or indirect
effect of reducing the rate of return on any of the Lenders’ capital as a
consequence of its obligations hereunder or under any L/C Participation to a
level below that which such Lender could have achieved but for such adoption,
change or compliance (taking into consideration the Agent’s or such Funding
Bank’s or Lender’s policies as the case may be with respect to capital adequacy)
by an amount deemed by such Lender to be material, or any of the foregoing
events described in clauses (a), (b) or (c) increases the cost to the Agent, or
any of the Lenders of (i) funding or maintaining the Line of Credit; or (ii)
acquiring or maintaining any L/C Participation in any Letter of Credit, or
reduces the amount receivable in respect thereof, or in respect of such Letter
of Credit, by the Agent, the Issuing Bank of such Letter of Credit or any
Lender, then the Borrower shall upon demand by the Agent, pay to the Agent, for
the account of each applicable Lender or, as applicable, an Issuing Bank or a
Funding Bank, additional amounts sufficient to indemnify such Person against
such increase in cost or reduction in amount receivable. A certificate as to the
amount of such increased cost and setting forth in reasonable detail the
calculation thereof shall, if requested by the Funds Administrator, be submitted
to the Borrower by the Person making such claim, and shall be conclusive absent
manifest error.

 

62



--------------------------------------------------------------------------------

4.10 Calculations and Determinations. (a) All calculations of (i) interest
hereunder and (ii) Fees, shall be made on the basis of a year of 360 days, or,
if such computation would cause the interest and fees chargeable hereunder to
exceed the Highest Lawful Rate, 365/366 days, in each case to the extent
applicable for the actual number of days elapsed (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable.

 

(b) In making the determinations contemplated by Article 4, the Agent and each
Lender may make such estimates, assumptions, allocations and the like that such
Person in good faith determines to be appropriate.

 

(c) Each determination by the Agent of an interest rate or payment hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

(d) Any payments required to be made pursuant to the terms hereof on any day
which is not a Business Day shall be made on the next succeeding Business Day.

 

4.11 Priority and Liens.

 

(a) Pursuant to section 364(c)(1) of the Bankruptcy Code, the Obligations of the
Credit Parties hereunder and under the other Credit Documents shall at all times
constitute allowed Superpriority Claims in the Bankruptcy Cases and in any
future chapter 7 case.

 

(b) Pursuant to section 364(c)(2) of the Bankruptcy Code, the Obligations of the
Credit Parties hereunder and under the other Credit Documents shall at all times
be secured by a first priority Lien senior to all other Liens on all property of
each such Credit Party, real and personal, whether now owned or hereafter
acquired, in each case, to the extent that such property is not subject to valid
and perfected Liens in existence on the Petition Date.

 

(c) Pursuant to section 364(c)(3) of the Bankruptcy Code, the Obligations of the
Credit Parties hereunder and under the other Credit Documents shall at all times
be secured by a perfected Lien upon all property of each such Credit Party, real
and personal, whether now owned or hereafter acquired, in each case, to the
extent that such property is subject to a Permitted Priority Lien, subject and
junior only to such Permitted Priority Lien and senior to all other Liens.

 

(d) Pursuant to section 364(d)(1) of the Bankruptcy Code, the Obligations of the
Credit Parties hereunder and under the other Credit Documents shall at all times
be secured by a perfected priming Lien upon all other property of the Credit
Parties, real and personal, whether now owned or hereafter acquired, in each
case, to the extent that such property is subject to existing Liens other than
Permitted Priority Liens, senior in priority to all such Liens (other than
Permitted Priority Liens).

 

(e) As to all real property the title to which is held by any Credit Party, or
the possession of which is held by any Credit Party pursuant to a leasehold
interest, such Credit Party hereby assigns and conveys as security, grants a
security interest in, hypothecates, mortgages, pledges and sets over unto the
Agent on behalf of itself, the Issuing Banks and the other Secured Parties all
of the right, title, and interest of such Credit Party in and to all of such
owned real property and in all such leasehold interests, together in each case
with all of the right, title and interest of such Credit Party in and to all
buildings, improvements, and fixtures related thereto, any lease or sublease
thereof, all general intangibles relating thereto and all proceeds thereof.

 

63



--------------------------------------------------------------------------------

(f) The Liens on the Collateral under sections 364(c)(2) and (d)(1) of the
Bankruptcy Code, for the benefit of Agent and Lenders, and the Superpriority
Claim under section 364(c)(1) of the Bankruptcy Code afforded the Obligations,
shall be subject to the following (collectively, the “Carve-Out”): (i) the
unpaid fees due and payable to the Clerk of the Court and the U.S. Trustee
pursuant to 28 U.S.C. § 1930 and (ii) allowed, unpaid claims for fees and
expenses incurred by professionals retained pursuant to an order of the
Bankruptcy Court in an amount not to exceed $1,000,000 in the aggregate (the
“Professional Expense Cap”); provided that any payments actually made to such
professionals under sections 330 and 331 of the Bankruptcy Code after the
occurrence of an Event of Default (and during the continuance of such an Event
of Default) shall reduce the amount of the Professional Expense Cap on a
dollar-for-dollar basis; provided further, that (A) no Loans, including Loans
used to fund the Carve-Out, shall apply to or be available for any fees or
expenses incurred in connection with the investigation, initiation or
prosecution of any claims, causes of action, adversary proceedings or other
litigation against the Agent, the Issuing Banks or the other Secured Parties,
including, without limitation (x) challenging the amount, validity, perfection,
priority or enforceability of or asserting any defense, counterclaim or offset
to, the Obligations or the Liens of the Agent, for the benefit of the Secured
Parties, in respect thereof or (y) preventing, hindering or otherwise delaying,
whether directly or indirectly, the exercise by the Agent, the Issuing Banks or
the other Secured Parties of any of their respective rights and remedies under
the Pre-Petition Credit Agreement, any related document, this Agreement or the
other Credit Documents or the enforcement or realization upon any of the liens
on or security interests in any applicable Collateral and (B) in no event shall
any of the Carve-Out (x) be paid from amounts on deposit in the Cash Collateral
Account or (y) include any fees or expenses arising after the conversion of a
Bankruptcy Case under chapter 11 of the Bankruptcy Code to a case under chapter
7 of the Bankruptcy Code (other than as permitted under clause (i) above). The
foregoing limitations shall not apply to claims for services rendered by the
professionals retained by the official committee of unsecured creditors in an
amount not to exceed $10,000 in connection with the investigation of the
validity, extent, priority, avoidability or enforceability of the obligations
owing under the Pre-Petition Credit Agreement or the liens and security
interests in respect thereof.

 

(g) The Credit Parties shall be permitted to pay, as the same may become due and
payable (i) administrative expenses of the kind specified in section 503(b) of
the Bankruptcy Code incurred in the ordinary course of their businesses and (ii)
subject to the provisions of the Interim Order, the Final Order, and this
Section 4.11 and provided that the Credit Parties have not received notice of
(and do not otherwise have knowledge of) the occurrence of a Default or Event of
Default that has occurred and is continuing, compensation and reimbursement of
expenses to professionals allowed by the Bankruptcy Court and payable under
sections 330 and 331 of the Bankruptcy Code.

 

64



--------------------------------------------------------------------------------

ARTICLE 5

 

CONDITIONS PRECEDENT

 

5.1 Conditions to Initial Credit Event. The initial Credit Event is subject to
the satisfaction or waiver, immediately prior thereto or concurrently therewith,
of the following conditions precedent:

 

(a) Closing Documents List. The Agent and the Lenders shall have received each
of the agreements, opinions, reports, approvals, consents, certificates and
other documents set forth on the Closing Documents List attached hereto as
Schedule A, all in form and substance satisfactory to Agent and, where
applicable, each duly executed by the Person(s) specified thereon.

 

(b) Fees and Expenses. The Agent and each of the Lenders shall have received
payment in full of those Fees and Expenses referred to in the Fee Letter and in
Article 4 payable to them on or before the initial Credit Event (or an
irrevocable authorization to pay such Fees or Expenses out of the proceeds of
the Loans). In addition, the Borrower shall have paid to the Agent, for the
account of each Lender (based on such Lender’s Proportionate Share of the
Commitments) a non-refundable closing fee in an amount equal to one percent
(1.0%) of the aggregate Revolving Loan Commitment hereunder.

 

(c) Excess Availability. After giving pro forma effect to the funding of the
initial Loans, the issuance of any initial Letters of Credit (including pursuant
to the conversion of the Existing L/C’s), if any, and the payment of all costs,
fees and expenses incurred by or for the account of the Borrower in connection
with the execution and delivery of this Agreement and the other Credit
Documents, there shall be Excess Availability of at least $15,000,000.

 

(d) Security Interest. Except as otherwise provided hereunder or in the Interim
Order or the Final Order, the Liens and security interests in the Collateral in
favor of the Agent for the benefit of the Lenders shall have been duly recorded
and/or perfected, as appropriate, and shall constitute first and prior Liens
with respect to the Collateral. The Borrower shall have executed and delivered
to the Agent and the Lenders the Borrower Pledge Agreement substantially in the
form of Exhibit J. The Subsidiaries shall have executed and delivered to the
Agent and the Lenders the Subsidiary Pledge Agreement substantially in the form
of Exhibit K.

 

(e) Third Party Consents. The Borrower shall have received or completed all
government and third party consents (including, without limitation, licensor
consents and third party access agreements or reasonable reserves or exclusions
from the Borrowing Base in lieu thereof), filings, and or approvals necessary or
advisable for the transactions contemplated by the Credit Documents. All
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose adverse conditions on the transactions contemplated by the Credit
Documents or the Interim Order. No action, request for stay, petition for review
or rehearing, reconsideration, or appeal with respect to any of the foregoing
shall be pending, and the time for any applicable Governmental Authority to take
action to set aside its consent on its own motion shall have expired.

 

65



--------------------------------------------------------------------------------

(f) Compliance with Material Agreements. The Agent shall have received evidence,
in form and substance satisfactory to it, that, on the date hereof, the Borrower
and each of its Subsidiaries are in compliance with all existing indentures or
agreements to which it is a party, other than solely as a result of the
commencement of the Bankruptcy Cases.

 

(g) Delivery of Financial Statements. The Agent shall have received and approved
the financial statements referred to in Section 6.7 and, after reviewing the
foregoing, the Agent shall be satisfied that (i) the financial condition of the
Borrower does not differ in any material adverse respect from the condition
evidenced by the financial information provided to the Agent prior to the date
hereof and (ii) the Borrower and its Subsidiaries will be able to comply with
the financial covenants set forth in Section 8.1.

 

(h) Insurance. The Agent shall have received and approved evidence of insurance
coverage in amount and scope, and the insurance carriers shall have delivered
endorsements in form and substance, satisfactory to the Agent (i) naming the
Agent as loss payee with respect to all casualty coverages and containing other
customary loss payable provisions and (ii) naming the Agent and the Lenders as
additional insureds for all general liability coverages.

 

(i) Bankruptcy Matters. The Bankruptcy Cases shall have been commenced by the
Credit Parties, and the Credit Parties shall each be a debtor and debtor in
possession. All First Day Orders and all other orders entered in the Bankruptcy
Cases on or prior to the Closing Date shall be in form and substance reasonably
satisfactory to the Agent (other than the DIP Orders, which shall be subject to
clause (j) below and Section 5.2(h)).

 

(j) Interim Order. The Agent shall have received a signed copy of the interim
order (the “Interim Order”) of the Bankruptcy Court in the form of Exhibit G
(with such modifications as are approved by the Agent and the Majority Lenders)
authorizing and approving the making of Revolving Loans and the issuance of
Letters of Credit contemplated hereby and by the other Credit Documents and the
granting of the Superpriority Claim status and Liens as described in Section
4.11 and the Interim Order, subject to the dollar limitations set forth in the
Interim Order. The Interim Order (i) shall have been entered upon an application
of the Borrower satisfactory in form and substance to the Agent and the Majority
Lenders in their sole discretion, (ii) shall be certified by the Clerk of the
Bankruptcy Court as having been duly entered, (iii) shall have authorized
extensions of credit by the Lenders in amounts up to $40,000,000 consisting of
Revolving Loans and Letters of Credit and include, without limitation, a finding
and ruling to the effect that the Revolving Loans and Letters of Credit made or
issued pursuant to the Interim Order are made in good faith within the meaning
of Section 364(e) of the Bankruptcy Code, (iv) shall approve the payment by the
Borrower of all of the fees and expenses set forth herein and (v) shall be in
full force and effect and shall not have been vacated, reversed, modified,
amended or stayed or the subject of a presently effective stay pending appeal.

 

(k) Legal Opinions. The Agent, the Issuing Bank and the Lenders shall have
received the favorable written opinion of (i) counsel to the Borrower
satisfactory to the Agent substantially in the form attached as Exhibit H and
(ii) such other counsel as the Agent shall request.

 

66



--------------------------------------------------------------------------------

(l) Additional Documents. The Borrower shall have executed and delivered to the
Agent and the Lenders certified copies of all documents which the Agent or any
Lender determines are reasonably necessary to consummate the transactions
contemplated hereby

 

(m) Budget. On or before the Closing Date, Agent shall have received the Budget,
in form and substance satisfactory to the Agent in its sole discretion.

 

(n) Chief Restructuring Officer. The Borrower shall have retained and appointed
a Chief Restructuring Officer prior to the Petition Date satisfactory to the
Agent and the Agent shall be satisfied with the terms of such retention and
appointment (the “CRO”).

 

5.2 Conditions to Each Credit Event. On the date of each Credit Event (including
the initial Credit Event), both immediately before and immediately after giving
effect thereto and to the application of the proceeds therefrom, the following
statements shall be true to the satisfaction of the Agent (and each request for
a Credit Event, shall constitute a representation and warranty by the Borrower
that on the date of such Credit Event immediately before and immediately after
giving effect thereto and to the application of the proceeds therefrom, such
statements are true):

 

(a) the representations and warranties contained in this Agreement and in each
other Credit Document are true and correct in all material respects on and as of
the date of such Credit Event as though made on and as of such date, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date);

 

(b) no event has occurred and is continuing, or could reasonably be expected to
result from such Credit Event or the application of the proceeds thereof, which,
with the passage of time or the giving of notice, or both, would constitute a
Default or an Event of Default;

 

(c) in the case of the issuance of any Letter of Credit, none of the events set
forth in Section 3.1(a) has occurred and is continuing or would result from the
issuance of such Letter of Credit;

 

(d) since the Petition Date, no event or series of events shall have occurred,
which the Majority Lenders determine to constitute a material adverse change in
(i) the assets, liabilities, business, operations, condition (financial or
otherwise), properties or prospects of the Borrower or any other Credit Party,
(ii) the enforceability of the Liens, rights and remedies of the Agent and the
other Secured Parties under the Credit Documents and the DIP Orders, (iii) the
ability of the Borrower or the other Credit Parties to timely pay the
Obligations in full when due and to perform their covenants, agreements and
obligations under the Credit Documents and the DIP Orders or (iv) the value of
the assets of the Borrower and the other Credit Parties;

 

(e) the Agent shall have received evidence satisfactory to it that the Borrower
is operating in compliance with the Budget;

 

(f) none of the Bankruptcy Cases shall have been dismissed or converted to a
case under chapter 7 of the Bankruptcy Code, no Credit Party shall have filed an
application for any order dismissing any Bankruptcy Case or converting any
Bankruptcy Case to a case under chapter 7 or the Bankruptcy Code, and no trustee
under chapter 7 or chapter 11 of the Bankruptcy

 

67



--------------------------------------------------------------------------------

Code and no examiner with powers beyond the duty to investigate and report, as
set forth in section 1106(a)(3) and (4) of the Bankruptcy Code, shall have been
appointed in the Bankruptcy Cases. No application shall have been filed by any
Credit Party for the approval of any other first priority administrative claim
in the Bankruptcy Cases which is pari passu with or senior to the claims of any
Secured Party against the Borrower (and, other than the Carve-Out, no such claim
or Lien has arisen) and no Credit Party shall have failed to oppose any such
motion filed by any other person;

 

(g) the Interim Order shall not have been stayed, reversed, modified or amended
in any respect and shall be in full force and effect and, after the entry
thereof, the Final Order shall not have been stayed, reversed, modified or
amended in any respect and neither the Interim Order nor the Final Order shall
be the subject of a pending appeal; and

 

(h) if, after giving effect to such Credit Event, Excess Availability would be
less than $15,000,000 or if such Credit Event is in respect of the drawing of
the Term Loans, (i) the Agent shall have received a signed copy of the Final
Order authorizing and approving the financing of the entire amount of the
Commitments (including, without limitation, the Term Loan Commitments and the
application of the proceeds of the Term Loans as provided herein) for the
Borrower as certified by the Clerk of the Bankruptcy Court as having been duly
entered, (ii) the Final Order shall be in form and substance satisfactory to the
Agent in its sole discretion and shall include customary findings and rulings by
the Bankruptcy Court which are binding upon all parties deemed relevant by the
Agent (including, without limitation, such a finding and ruling to the effect
that the Loans and other extensions of credit made pursuant to the Final Order
are made in good faith within the meaning of Section 364(e) of the Bankruptcy
Code), (iii) the Final Order shall be in full force and effect and shall not
have been vacated, reversed, modified, amended or stayed or the subject of a
presently effective stay pending appeal, (iv) the Bankruptcy Court shall have
entered an order approving the identity and the terms of retention of the CRO
and (v) the Pre-Petition Revolving Credit Obligations and the Pre-Petition Term
Loan Obligations shall have been paid in full or shall be paid in full after
giving effect to the application of the proceeds of such Credit Event.

 

ARTICLE 6

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Agent and the Lenders to enter into this Agreement and to make the
extensions of credit contemplated hereby and to induce each Issuing Bank to
issue Letters of Credit, the Borrower, with respect to itself and each of it
Subsidiaries, hereby represents and warrants to the Agent, the Lenders and each
Issuing Bank:

 

6.1 Organization and Qualification. The Borrower and each Subsidiary of the
Borrower (a) is duly organized, validly existing and in good standing under the
laws of the state of its organization, (b) has the power and authority to own
its properties and assets and to transact the businesses in which it presently
is, or proposes to be, engaged and (c) is duly qualified and is authorized to do
business and is in good standing in each jurisdiction where it presently is, or
proposes to be, engaged in business except to the extent where failure to be so
qualified or authorized or in good standing could not reasonably be expected to
have a Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

With respect to the Borrower and each Subsidiary of the Borrower, Schedule B,
Part 6.1 lists the exact legal name of each such Person, the State of
incorporation of each such Person, the organizational identification number of
each such Person, the federal employer identification number of each such Person
and all jurisdictions in which each such Person is qualified to do business as a
foreign corporation.

 

6.2 [INTENTIONALLY OMITTED].

 

6.3 Rights in Collateral; Priority of Liens. The Borrower and each Subsidiary of
the Borrower owns the Collateral within the scope of the Lien granted by it
under the Credit Documents and the DIP Orders, free and clear of any and all
Liens in favor of third parties, except for Permitted Priority Liens and other
Liens permitted under Section 8.4. The Liens granted pursuant to the Credit
Documents and the DIP Orders constitute valid and enforceable Liens on the
Collateral having the priority set forth in the Interim Order or the Final
Order, as the case may be.

 

6.4 No Conflict. The execution, delivery and performance by the Borrower and
each Subsidiary of the Borrower of each Credit Document to which it is a party:
(a) are within its corporate power; (b) are duly authorized by all necessary
corporate action; (c) are not in contravention of any Requirement of Law or any
indenture, contract, lease, agreement, instrument or other commitment to which
it is a party or by which it or any of its properties are bound; (d) are not in
contravention of any provision set forth in any Governing Documents, (e) do not
require the consent, registration or approval of any Governmental Authority or
any other Person (except such as have been duly obtained, made or given, and are
in full force and effect) and (f) will not, except as contemplated herein,
result in the imposition of any Liens upon any of its properties.

 

6.5 Enforceability. This Agreement and all of the other Credit Documents to
which the Borrower or any Subsidiary of the Borrower is a party are the legal,
valid and binding obligations of the Borrower and such Subsidiary, and are
enforceable against each of them, as the case may be, in accordance with their
terms.

 

6.6 Consents. No consent or authorization of, filing with or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with any Credit Event hereunder, the granting of the Liens pursuant
to the Credit Documents, the continuing operations of the Borrower and any
Subsidiary of the Borrower or the execution, delivery, performance, validity or
enforceability of this Agreement, the Notes or the other Credit Documents,
except for consents or authorizations which have been obtained or filings which
have been made and which, in each case, are in full force and effect.

 

6.7 Financial Data. The Borrower has furnished or caused to be furnished to the
Lenders the following Financial Statements, which have been prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as to the unaudited statements, the absence of footnotes and subject to
year-end audit adjustments): (a) balance sheets as of, and statements of
operations, shareholder’s equity and cash flows for fiscal year ended 2002
audited by Ernst & Young LLP and accompanied by an unqualified opinion thereof
and (b) an unaudited balance sheet as of, and unaudited statements of
operations, shareholder’s equity and cash flows for the fiscal period ending
September 27, 2003. The projections delivered to the Lenders on or prior to the
date hereof and any projections delivered to the Lenders after the date hereof
in accordance with Section 7.1(d) hereof represent the Borrower’s good faith
estimate at the time of delivery of the future financial performance of the
Consolidated Entity for the periods set forth therein.

 

69



--------------------------------------------------------------------------------

6.8 Locations of Offices, Records and Inventory. The exact legal name and
address of the principal place of business and chief executive office of the
Borrower and each Subsidiary of the Borrower is set forth on Schedule B, Part
6.8. The books and records of each Borrower and each Subsidiary of each
Borrower, and all of their respective chattel paper and records of Accounts, are
maintained exclusively at such locations. There is no location at which the
Borrower has any Collateral (except for (i) vehicles, (ii) Inventory in transit
for processing in the ordinary course of business and (iii) other Collateral
having a fair market value not in excess of $200,000 in the aggregate, which
Collateral shall be excluded from the Borrowing Base) other than those locations
identified on Schedule B, Part 6.8. To the extent any such locations are not
owned, Schedule B, Part 6.8 also sets forth the purpose of such location (e.g.,
warehouse, processing plant, sales office, etc.), the exact legal names of the
owners and/or operators thereof; and the address and phone numbers of such
owners and/or operators. None of the receipts received by the Borrower from any
warehouseman or processor states that the goods covered thereby are to be
delivered to bearer or to the order of a named person or to a named person and
such named person’s assigns.

 

6.9 Fictitious Business Names. Except as listed on Schedule B, Part 6.9, neither
the Borrower nor any Subsidiary of the Borrower has (a) changed its chief
executive office, its corporate structure in any way or its jurisdiction of
formation or organization (whether by merger, consolidation, change in corporate
form or otherwise) or (b) used any corporate or fictitious name during the five
(5) years preceding the date hereof, other than the corporate name under which
it has executed this Agreement.

 

6.10 Subsidiaries. The only Subsidiaries of the Borrower are those listed on
Schedule B, Part 6.10. The Borrower or a wholly-owned Subsidiary of the Borrower
is the record and beneficial owner of all of the issued and outstanding Capital
Securities of each of the Subsidiaries listed on Schedule B, Part 6.10. Except
as listed on Schedule B, Part 6.10, there are no proxies, irrevocable or
otherwise, with respect to such Capital Securities, and no Capital Securities of
the Borrower or any Subsidiary of the Borrower are or may become required to be
issued by reason of any options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for, Capital Securities of any Subsidiary of
the Borrower, and there are no contracts, commitments, understandings or
arrangements by which any Subsidiary of the Borrower is or may become bound to
issue additional Capital Securities convertible into or exchangeable for such
Capital Securities. All of such shares listed on Schedule B, Part 6.10 are owned
by the Borrower or a Subsidiary of the Borrower free and clear of any Liens
other than those granted pursuant to the Credit Documents. Except as set forth
on Schedule B, Part 6.10, the Subsidiaries of the Borrower do not own any
material assets, conduct any material operations or have any material
liabilities.

 

6.11 No Judgments or Litigation. No judgments, orders, writs or decrees are
outstanding against the Borrower or any Subsidiary of the Borrower nor is there
now pending or, to the best of the Borrower’s knowledge after diligent inquiry,
threatened any litigation, contested claim, investigation, arbitration, or
governmental proceedings by or against the Borrower or any Subsidiary of the
Borrower (other than the Bankruptcy Cases) that is not stayed as a result of the
filing of the Bankruptcy Cases.

 

70



--------------------------------------------------------------------------------

6.12 Environmental Matters. Except as disclosed on Schedule B, Part 6.12, (i) no
Environmental Claims in excess of $100,000 individually are pending or, to the
knowledge of the Borrower, threatened against the Borrower or any Subsidiary of
the Borrower; (ii) the Borrower and each Subsidiary of the Borrower is in
substantial compliance with all Environmental Laws; (iii) there are no pending
changes in Environmental Laws or pending changes in a Permit that could
reasonably be expected to prevent continued substantial compliance with
Environmental Laws, or for which expenditures necessary to maintain continued
substantial compliance could reasonably be expected to result in a Material
Adverse Effect; and (iv) neither the Borrower nor any Subsidiary of the Borrower
has knowledge of any release or threatened release of any Hazardous Material at
any Real Estate or Former Real Estate, or at any other location where the
Borrower or any Subsidiary of the Borrower has arranged for disposition of
Hazardous Materials, in each case in such amount as would be reasonably likely
to result in material response costs pursuant to Environmental Laws.

 

6.13 Labor Matters.

 

(a) There are no material labor controversies pending or, to the best knowledge
of the Borrower after diligent inquiry, threatened between the Borrower or any
Subsidiary of the Borrower and any of their respective employees.

 

(b) Neither the Borrower nor any Subsidiary of the Borrower is engaged in any
unfair labor practice. There is (i) no unfair labor practice complaint pending
against the Borrower or any Subsidiary of the Borrower or, to the best knowledge
of the Borrower, threatened against any of them, before the National Labor
Relations Board, and no significant grievance or significant arbitration
proceeding arising out of or under collective bargaining agreements is so
pending against the Borrower or any Subsidiary of the Borrower or, to the best
knowledge of the Borrower, threatened against any of them, (ii) no strike, labor
dispute, slowdown or stoppage pending against the Borrower or any Subsidiary of
the Borrower or, to the best knowledge of the Borrower, threatened against any
of them and (iii) no union representation question with respect to the employees
of the Borrower or any Subsidiary of the Borrower and no union organizing
activities.

 

6.14 Compliance with Law. Except as disclosed in connection with any specific
representations set forth herein regarding ERISA, environmental laws, tax and
other laws, neither the Borrower nor any Subsidiary of the Borrower has violated
or failed to comply, in any material respect, with any Requirement of Law or any
requirement of any self-regulatory organization.

 

6.15 ERISA.

 

(a) Schedule B, Part 6.15 lists (i) all ERISA Affiliates and (ii) all Plans and
separately identifies all Title IV Plans, Multiemployer Plans, and Retiree
Welfare Plans. Except as set forth on Schedule B, Part 6.15, (A) each Plan which
is intended to be qualified under Section 401 of the Code has been determined by
the IRS to so qualify, the trusts created thereunder have been determined to be
exempt from tax under the provisions of Section 501 of the Code, and nothing has
occurred that reasonably could be likely to cause the loss of such qualification
or tax-exempt status and (B) except as could not reasonably be expected to have
a Material Adverse Effect, (1) each Plan is in compliance with the applicable
provisions of ERISA and the Code, including the timely filing of all reports
required under the Code or ERISA, (2) neither the

 

71



--------------------------------------------------------------------------------

Borrower, nor any Subsidiary of the Borrower nor any ERISA Affiliate has failed
to make any contribution or pay any amount due as required by either Section 412
of the Code or Section 302 of ERISA or the terms of any such Title IV Plan, (3)
no Prohibited Transaction, in connection with any Plan has occurred that would
subject the Borrower or any Subsidiary of the Borrower to a material tax under
Section 502(l) of ERISA or Section 4975 of the Code, and (4) no event has
occurred with respect to a Plan which would subject the Borrower or any
Subsidiary of the Borrower to any material liability under Section 502(l) of
ERISA.

 

(b) Except as set forth in Schedule B, Part 6.15 or as could not reasonably be
expected to have a Material Adverse Effect: (i) no Title IV Plan has any
Unfunded Pension Liability; (ii) no Termination Event or event described in
Section 4062(e) of ERISA with respect to any Title IV Plan has occurred or is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
the Borrower or any Subsidiary of the Borrower, threatened claims (other than
claims for benefits in the normal course), sanctions, actions or lawsuits,
asserted or instituted against any Plan or any Person as fiduciary or sponsor of
any Plan; and (iv) within the last five years no Title IV Plan has been
terminated, whether or not in a “standard termination” as that term is used in
Section 4041(b)(1) of ERISA, nor has any Title IV Plan (determined at any time
within the past five years) with Unfunded Pension Liabilities been transferred
outside of the “controlled group” (within the meaning of Section 4001(a)(14) of
ERISA) of the Borrower, any Subsidiary of the Borrower or ERISA Affiliate
(determined at such time).

 

6.16 Intellectual Property. The Borrower and each Subsidiary of the Borrower
owns or licenses or otherwise has the right to use all Intellectual Property
necessary for the operation of its business as presently conducted or proposed
to be conducted. As of the date hereof, neither the Borrower nor any Subsidiary
of the Borrower has any material Intellectual Property registered, or subject to
pending applications, in the United States Patent and Trademark Office or any
similar office or agency in the United States, any State thereof, any political
subdivision thereof or in any other country, other than those described in
Schedule B, Part 6.16 and has not granted any licenses with respect thereto
other than as set forth in Schedule B, Part 6.16. No event has occurred which
permits or would permit after notice or passage of time or both, the revocation,
suspension or termination of such rights. To the best of the Borrower’s
knowledge, no slogan or other advertising device, product, process, method,
substance or other Intellectual Property or goods bearing or using any
Intellectual Property presently contemplated to be sold by or employed by the
Borrower or any Subsidiary of the Borrower infringes any material patent,
material trademark, material servicemark, material tradename, material
copyright, license or other Intellectual Property owned by any other Person
presently and no claim or litigation is pending or threatened against or
affecting the Borrower or any Subsidiary of the Borrower contesting its right to
sell or use any such Intellectual Property. Schedule B, Part 6.16 sets forth all
of the material agreements or other material arrangements of the Borrower and
each Subsidiary of the Borrower pursuant to which any such Person has a license
or other right to use any material trademarks, logos, designs, representations
or other material Intellectual Property owned by another person as in effect on
the date hereof and the dates of the expiration of such agreements or other
arrangements of such Person as in effect on the date hereof (collectively,
together with such agreements or other arrangements as may be entered into by
the Borrower or any Subsidiary of the Borrower after the date hereof, the “I.P.
License Agreements” and individually, an “I.P. License Agreement”). No material
trademark, servicemark or other Intellectual Property at any time used by the
Borrower or any Subsidiary of the Borrower which is owned by another Person, or
owned by the Borrower or any Subsidiary of

 

72



--------------------------------------------------------------------------------

the Borrower is subject to any security interest, lien, collateral assignment,
pledge or other encumbrance in favor of any Person other than Agent or is
affixed to any Eligible Inventory, except to the extent permitted under the term
of the License Agreements listed on Schedule B, Part 6.16. Neither the Borrower
nor any Subsidiary of the Borrower owns, licenses, or uses Intellectual Property
in any jurisdiction outside the United States other than as is not material to
the respective businesses of the Borrower and its Subsidiaries.

 

6.17 Licenses and Permits. The Borrower and each Subsidiary of the Borrower have
obtained and hold in full force and effect all franchises, licenses, leases,
permits, certificates, authorizations, qualifications, easements, rights of way
and other rights and approvals which are necessary or advisable for the
operation of its businesses as presently conducted and as proposed to be
conducted. Neither the Borrower nor any Subsidiary of the Borrower is in
violation in any material respect of the terms of any such franchise, license,
lease, permit, certificate, authorization, qualification, easement, right of
way, right or approval other than solely by virtue of the commencement of the
Bankruptcy Cases and the resulting failure to make any payments prior to the
Petition Date with respect thereto.

 

6.18 Title to Property. All Real Estate is identified on Schedule B, Part 6.18.
The Borrower and each Subsidiary of the Borrower has good and marketable title
in fee simple to all its Real Estate indicated as owned on such Schedule, or a
valid and enforceable leasehold interest in all its Real Estate indicated as
leased on such Schedule, and good title to all its other property, and none of
such property is subject to any Lien, except Permitted Liens.

 

6.19 Governmental Regulations. Neither the Borrower nor any Subsidiary of the
Borrower is (a) an investment company or a company controlled by an investment
company within the meaning of the Investment Company Act of 1940, as amended,
(b) a holding company or a Subsidiary of a holding company, or an Affiliate of a
holding company or of a Subsidiary of a holding company, within the meaning of
the Public Utility Holding Company Act of 1935, as amended, or (c) subject to
any other law which purports to regulate or restrict its ability to borrow money
or to consummate the transactions contemplated by this Agreement or the other
Credit Documents or to perform its obligations hereunder or thereunder.

 

6.20 Borrower’s Taxes and Tax Returns

 

(a) Except as set forth on Schedule B, Part 6.20 or with respect to such taxes,
fees, or other charges the payment of which has been stayed as a result of
Borrower’s status as a debtor in possession in its Bankruptcy Case or by an
order of the Bankruptcy Court, the Borrower and each Subsidiary of the Borrower
(and any affiliated, consolidated or combined group of which the Borrower or any
Subsidiary of the Borrower is now or has been a member) have timely filed
(inclusive of any permitted extensions) with the appropriate taxing authorities
all returns (including information returns) in respect of Borrower Taxes
required to be filed through the date hereof and will timely file (inclusive of
any permitted extensions) any such returns required to be filed on and after the
date hereof. All such returns filed are complete and accurate in all material
respects. Except as specified in Schedule B, Part 6.20, neither the Borrower nor
any Subsidiary of the Borrower, nor any affiliated, consolidated or combined
group of which the Borrower or any Subsidiary of the Borrower is now or has been
a member, have requested any extension of time within which to file returns
(including information returns) in respect of any Borrower Taxes.

 

73



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule B, Part 6.20 or with respect to such taxes,
fees, or other charges the payment of which has been stayed as a result of a
Credit Party’s status as a debtor in possession in its Bankruptcy Case or by an
order of the Bankruptcy Court, all Taxes payable by the Borrower and any
Subsidiary of the Borrower (and any affiliated group of which the Borrower or
any Subsidiary of the Borrower is now or has been a member) in respect of their
incomes, franchises, businesses, properties (including the Collateral) or
otherwise (collectively, “Borrower Taxes”) in respect of periods beginning prior
to the date hereof, have been timely paid, or will be timely paid, or an
adequate reserve has been established therefor, as set forth in Schedule B, Part
6.20 or in the Financial Statements, and neither the Borrower nor any Subsidiary
of the Borrower has any liability for Borrower Taxes in excess of the amounts so
paid or reserves so established.

 

(c) Except as set forth in Schedule B, Part 6.20, no deficiencies for Borrower
Taxes have been claimed, proposed or assessed by any taxing or other
Governmental Authority against the Borrower or any Subsidiary of the Borrower
and no Liens for Borrower Taxes have been filed. Except as set forth in Schedule
B, Part 6.20, there are no pending or, to the best of the knowledge of the
Borrower, threatened audits, investigations or claims for or relating to any
liability in respect of Borrower Taxes, and there are no matters under
discussion with any taxing or other Governmental Authority with respect to
Borrower Taxes which are likely to result in a material additional liability for
Borrower Taxes. Either the federal income tax returns of the Borrower have been
audited by the Internal Revenue Service and such audits have been closed, or the
period during which any assessments may be made by the Internal Revenue Service
has expired without waiver or extension, for all years up to and including the
fiscal year ended 1999. Except as set forth in Schedule B, Part 6.20, no
extension of a statute of limitations relating to Borrower Taxes is in effect
with respect to the Borrower or any Subsidiary of the Borrower.

 

(d) Except as set forth on Schedule B, Part 6.20, Neither the Borrower nor any
Subsidiary of the Borrower has any obligation under any tax sharing agreement or
agreement regarding payments in lieu of Borrower Taxes.

 

6.21 Status of Accounts. Each Eligible Account of the Borrower is based on an
actual and bona fide sale and delivery (delayed, however, in respect of any
Approved Bill-and-Hold Account) of goods or rendition of services to customers,
made by the Borrower in the ordinary course of its businesses; the goods and
inventory being sold by the Borrower and the Accounts created thereby are the
exclusive property of the Borrower and are not and shall not be subject to any
Lien whatsoever other than those arising under the Collateral Documents and
Permitted Liens under clause (h) of Section 8.4; and the Borrower’s customers
have accepted the goods or services, owe and are obligated to pay the full
amounts stated in the invoices according to their terms, without any dispute,
offset, defense, counterclaim or contra, except as previously disclosed by the
Borrower in writing to the Agent.

 

6.22 Material Contracts and Restrictions. Schedule B, Part 6.22 contains a true,
correct and complete list of all the Material Contracts currently in effect on
the date hereof. None of the Material Contracts contain any restrictions set
forth in Section 8.14 and all of the Material Contracts are in full force and
effect, and no defaults currently exist thereunder (except solely as a result of
the commencement of the Bankruptcy Cases).

 

74



--------------------------------------------------------------------------------

6.23 Affiliate Transactions. Except as set forth on Schedule B, Part 6.23,
neither the Borrower nor any Subsidiary of the Borrower is a party to or bound
by any agreement or arrangement (whether oral or written) to which any Affiliate
of the Borrower or Subsidiary of the Borrower is a party except (a) in the
ordinary course of and pursuant to the reasonable requirements of the Borrower’s
or such Subsidiary’s business and upon fair and reasonable terms no less
favorable to the Borrower and such Subsidiary than it could obtain in a
comparable arm’s-length transaction with an unaffiliated Person and (b) any sale
or other transfer of Inventory sold by the Borrower at cost to a Foreign
Subsidiary in a manner and in amounts consistent with the Borrower’s past
practices and with projections in respect thereof as previously provided to the
Agent.

 

6.24 Accuracy and Completeness of Information. All factual information furnished
by or on behalf of the Borrower or any Subsidiary of the Borrower in writing to
the Agent, any Lender, or the Auditors for purposes of or in connection with
this Agreement or any of the other Credit Documents, or any transaction
contemplated hereby or thereby is or will be true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information not misleading at such time.

 

6.25 No Adverse Change or Event. Since the Petition Date, no change in the
business, assets, Liabilities, financial condition, results of operations or
business prospects of the Borrower or any Subsidiary of the Borrower has
occurred and no event has occurred or failed to occur, that has had or could
reasonably be expected to have, either alone or in conjunction with all other
such changes, events and failures, a Material Adverse Effect. The Borrower
acknowledges that an adverse change may have occurred, and such an event may
have occurred or failed to occur, at any particular time notwithstanding the
fact that at such time no Default or Event of Default shall have occurred and be
continuing.

 

6.26 Additional Adverse Facts. Except for facts and circumstances disclosed on
Schedule B, Part 6.26, no fact or circumstance is known to the Borrower, as of
the Closing Date, that, either alone or in conjunction with all other such facts
and circumstances, has had or could reasonably be expected to have (so far as
the Borrower can foresee) a Material Adverse Effect. If a fact or circumstance
disclosed on such Schedule should in the future have a Material Adverse Effect,
such Material Adverse Effect shall be a change or event subject to Section 6.25
notwithstanding such disclosure.

 

6.27 Bank Accounts. Except for each Disbursement Account, the Depository
Account, the Concentration Account and the accounts set forth on Schedule B,
Part 6.27, neither the Borrower nor any Subsidiary of the Borrower maintains or
otherwise has any (a) checking, savings or other accounts at any bank or other
financial institution or investment fund, (b) investment account, securities
account, commodity account or any similar account with any securities
intermediary or commodity intermediary or (c) other account where money is or
may be deposited or maintained with any Person. Schedule B, Part 6.27 sets forth
the name of each financial institution or investment fund, securities
intermediary, commodity intermediary or other Person at which any account
described above is maintained, the account number for each such account and the
purpose of each such account.

 

75



--------------------------------------------------------------------------------

6.28 Owned Real Estate. Except as set forth on Schedule B, Part 6.28:

 

(a) The Borrower has delivered to the Agent true, complete and correct copies of
all leases of Real Estate.

 

(b) Each parcel of Real Estate and the current use thereof complies with all
applicable laws (including building and zoning ordinances and codes) and with
all insurance requirements; the Borrower is not a non-conforming user of any
Real Estate.

 

(c) No taking or condemnation proceeding has been commenced or, to the best of
the Borrower’s knowledge, is contemplated with respect to all or any material
portion of the Real Estate or for the relocation of roadways providing access to
such Real Estate.

 

(d) There are no pending or, to the best knowledge of the Borrower, proposed
special or other assessments for public improvements or otherwise affecting any
material portion of the owned Real Estate, nor are there any contemplated
improvements to such owned Real Estate that may result in such special or other
assessments.

 

(e) The Borrower has not suffered, permitted or initiated the joint assessment
of any owned Real Estate with any other real property constituting a separate
tax lot. Each owned parcel of Real Estate is comprised of one or more parcels,
each of which constitutes a separate tax lot and none of which constitutes a
portion of any other tax lot.

 

(f) The Borrower has obtained all permits, licenses, variances and certificates
required by applicable law to be obtained and necessary to the use and operation
of each parcel of Real Estate, except where the failure to have such permit,
license, certificate or variance would not prohibit the use of such parcel of
Real Estate as it is currently being used. The use being made of each parcel of
Real Estate conforms with the certificate of occupancy and/or such other
permits, licenses, variances and certificates for such Real Estate and any other
restrictions, covenants or conditions affecting such Real Estate, except for any
such nonconformity that could not reasonably be expected to be enjoined or to
result in material fines.

 

(g) To the best knowledge of the Borrower, each parcel of Real Estate is free
from material structural defects and all building systems contained therein are
in good working order and condition, ordinary wear and tear excepted, suitable
for the purposes for which they are currently being used.

 

(h) None of the Real Estate is subject to any lease, sublease, license or other
agreement granting to any Person (other than the Borrower and its Subsidiaries)
any right to the use, occupancy, possession or enjoyment of the Real Estate or
any portion thereof. There are no outstanding options to purchase or rights of
first refusal or restrictions on transferability affecting any owned Real
Estate.

 

(i) Other than exceptions that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (a) each parcel of
Real Estate has adequate rights of access to public ways to permit the Real
Estate to be used for its intended purpose, and is served by installed,
operating and adequate water, electric, gas, telephone, sewer, sanitary sewer
and storm drain facilities; (b) all public utilities necessary to the continued
use and

 

76



--------------------------------------------------------------------------------

enjoyment of each parcel of Real Estate as used and enjoyed on the Closing Date
are located in the public right-of-way abutting the premises, and all such
utilities are connected so as to serve such Real Estate without passing over
other Property except for land of the utility company providing such utility
service or, in the case of leased Real Estate, contiguous land owned by the
lessor of such leased Real Estate; and (c) all roads necessary for the full
utilization of each parcel of Real Estate for its current purpose have been
completed and dedicated to public use and accepted by all governmental
authorities or are the subject of access easements for the benefit of such Real
Estate.

 

(j) Other than exceptions that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (a) no building or
structure constituting Real Estate or any appurtenance thereto or equipment
thereon, or the use, operation or maintenance thereof, violates any restrictive
covenant or encroaches on any easement or on any property owned by others, which
violation or encroachment interferes with the use or could materially adversely
affect the value of such building, structure or appurtenance or which
encroachment is necessary for the operation of the business at any Real Estate
and (b) all buildings, structures, appurtenances and equipment necessary for the
use of each parcel of Real Estate for the purpose for which it is currently
being used are located on such Real Estate.

 

(k) Each parcel of Real Estate, including each leased parcel, has adequate
available parking to meet legal and operating requirements.

 

(l) No portion of the Real Estate has suffered any material damage by fire or
other casualty loss that has not heretofore been completely repaired and
restored to its original condition.

 

6.29 Leased Real Estate. Except as set forth on Schedule B, Part 6.29, (i) the
Borrower has paid all payments required to be made by it under leases of Real
Estate (except as excused by the Bankruptcy Cases); (ii) no landlord Lien has
been filed, and, to the knowledge of the Borrower, no claim is being asserted,
with respect to any such payments; (iii) each of the leases listed on Schedule
B, Part 6.18 is in full force and effect and is legal, valid, binding and
enforceable in accordance with its terms; (iv) there is not under any such lease
any existing breach, default or event of default by the Borrower or, to the best
of the Borrower’s knowledge, by any other party to such lease (other than solely
by virtue of the commencement of the Bankruptcy Cases); and (v) no party to any
lease has given the Borrower notice of or made a claim with respect to any
breach or default that has not now been cured. With respect to those leases that
were assigned or subleased to the Borrower by a third party, required consents
to such assignments or subleases have been obtained. The Borrower has obtained
any third party lease consents required on account of the consummation of the
transactions contemplated by this Agreement.

 

6.30 The Orders. The Interim Order has been entered and has not been stayed,
amended, vacated, reversed or rescinded and is not the subject of a pending
appeal. From and after the entry thereof, the Final Order has been entered and
has not been amended, stayed, vacated or rescinded and is not the subject of a
pending appeal. Upon the maturity (whether by acceleration or otherwise) of any
of the Obligations of the Borrower hereunder and under the other Credit
Documents, the Lenders shall, subject to the provisions of Section 9.1, be
entitled to immediate payment of such obligations, and to enforce the remedies
provided for hereunder, without further application to or order by the
Bankruptcy Court.

 

77



--------------------------------------------------------------------------------

6.31 Secured, Priority Obligations.

 

(a) The provisions of the Credit Documents and the DIP Orders are effective to
create in favor of the Agent for the benefit of the Lenders, legal, valid,
perfected and enforceable Liens (having the priority set forth in the Interim
Order or the Final Order, as the case may be), on all of the Credit Parties’
right, title and interest in the Collateral.

 

(b) Pursuant to clause (c) of section 364 of the Bankruptcy Code and the Interim
Order and the Final Order, as applicable, all Obligations constitute allowed
priority administrative expenses of the kind specified in clause (b) of section
503 or clause (b) of section 507 of the Bankruptcy Code, subject only to the
Carve-Out.

 

(c) The Interim Order, and upon the Final Order Effective Date, the Final Order,
are in full force and effect and have not been vacated, reversed, modified,
amended or stayed without the prior written consent of the Agent and the
Lenders.

 

6.32 Post-Petition Obligations. The Borrower has paid all professional fees and
expenses related to the Bankruptcy Cases and all other material liabilities
incurred by the Borrower or the estate in the Bankruptcy Cases at any time which
are required to be paid.

 

ARTICLE 7

 

AFFIRMATIVE COVENANTS

 

Until the Expiration Date and payment and satisfaction in full of all
Obligations, the Borrower agrees that:

 

7.1 Financial Information. The Borrower shall furnish or cause to be furnished
to the Agent and the Lenders the following information within the following time
periods:

 

(a) as soon as available and in any event within ninety (90) days after the end
of each Fiscal Year of the Borrower (i) audited Financial Statements as of the
close of the Fiscal Year and for the Fiscal Year, together with comparisons to
the Financial Statements for the prior Fiscal Year and to the most recent
projections with respect to such Fiscal Year delivered pursuant to clause (d) of
this Section 7.1, accompanied by (A) an unqualified opinion of the Auditors,
which opinion shall be in scope and substance satisfactory to the Agent in its
sole discretion, (B) such Auditors’ “Management Letter” to the Borrower and (C)
a written statement signed by the Auditors stating that in the course of the
regular audit of the business of the Borrower which audit was conducted by the
Auditors in accordance with generally accepted auditing standards, the Auditors
have not obtained any knowledge of the existence of any Default or Event of
Default under any provision of this Agreement, or, if such Auditors shall have
obtained from such examination any such knowledge, they shall disclose in such
written statement the existence of the Default or Event of Default and the
nature thereof, it being understood that such Auditors shall have no liability,
directly or indirectly, to anyone for failure to obtain knowledge of any such
Default or Event of Default, (ii) a narrative discussion of the consolidated
financial condition and results of operations and the consolidated liquidity and
capital resources of Borrower for such Fiscal Year certified by

 

78



--------------------------------------------------------------------------------

the chief executive officer or chief financial officer of the Borrower and (iii)
a compliance certificate substantially in the form of Exhibit D along with a
Schedule in form and substance reasonably satisfactory to the Agent of the
calculations used in determining, as of the end of such fiscal year, whether the
Borrower was in compliance with the covenants set forth in Sections 8.1 and 8.2
of this Agreement for such year. To the extent that the Borrower’s annual report
on Form 10-K contains any of the foregoing items, the Agent and the Lenders will
accept such Form 10-K in lieu of such items;

 

(b) as soon as available and in any event within forty-five (45) days after the
end of each fiscal quarter of the Borrower (except the last fiscal quarter of
any fiscal year) (i) Financial Statements as at the end of and for such period
and for the fiscal year to date, together with comparisons to the Financial
Statements for the same periods in the prior year and to the most recent
projections with respect to such fiscal year delivered pursuant to clause (d) of
this Section 7.1, all in reasonable detail and duly certified (subject to
year-end audit adjustments) by the chief executive officer or chief financial
officer of the Borrower as having been prepared in accordance with GAAP, (ii) a
narrative discussion of the consolidated financial condition and results of
operations and the consolidated liquidity and capital resources of the Borrower
for such period and for the fiscal year to date certified by the chief executive
officer or chief financial officer of the Borrower, (iii) a compliance
certificate substantially in the form of Exhibit D along with a Schedule in form
and substance reasonably satisfactory to the Agent of the calculations used in
determining, as of the end of such fiscal quarter, whether the Borrower was in
compliance with the covenants set forth in Articles 7 and 8 of this Agreement
for such quarter. To the extent that the Borrower’s quarterly report on Form
l0-Q contains any of the foregoing items, the Agent and the Lenders will accept
such Form l0-Q in lieu of such items;

 

(c) as soon as available and in any event within thirty (30) days after the end
of each month (except the last month of any fiscal quarter, with respect to
which such reports shall be delivered within forty-five (45) days after the end
of the month (other than the last quarter of the fiscal year with respect to
which such reports shall be delivered within ninety (90) days after the end of
the month)), (i) Financial Statements for the Consolidated Entities as at the
end of such month and for the fiscal year to date, together with a comparison to
the Financial Statements for the same periods in the prior year, all in
reasonable detail (including actual results of operations, cash flow and capital
expenditures for the Borrower and each of its Subsidiaries for the same periods
of the prior Fiscal Year) and duly certified (subject to year-end audit
adjustments) by the chief executive officer or chief financial officer of the
Borrower as having been prepared in accordance with GAAP, (ii) a compliance
certificate substantially in the form of Exhibit D along with a Schedule in form
and substance reasonably satisfactory to the Agent of the calculations used in
determining, as of the end of such month, whether the Borrower was in compliance
with the covenants set forth in Articles 7 and 8 of this Agreement for such
month;

 

(d) not later than thirty (30) days after the end of each fiscal year,
commencing with the fiscal year ending January 3, 2004, quarterly projections of
the consolidated financial condition and results of operations of the
Consolidated Entities for the following fiscal year and annual projections for
each subsequent fiscal year through and including the fiscal year in which the
Expiration Date occurs, including, but not limited to, projected consolidated
balance sheets, consolidated statements of operations, consolidated statements
of cash flows and consolidated statements of changes in shareholders’ equity for
such fiscal years, it being acknowledged and

 

79



--------------------------------------------------------------------------------

agreed that the delivery of such quarterly projections only in respect of fiscal
year 2004 shall satisfy the Borrower’s obligations under this Section 7.1(d) for
the fiscal year ending January 3, 2004;

 

(e) a copy of the state and federal income tax returns of the Borrower and each
Subsidiary of the Borrower within thirty (30) days after they are filed with the
appropriate taxing authorities, if and when requested by the Agent;

 

(f) upon request by the Agent at any time and in any event not later than 12:00
noon on the third Business Day after the last Business Day of each week, a
borrowing base certificate in the form of Exhibit E (each a “Borrowing Base
Certificate”) with all supporting detail as the Agent may from time to time
require, duly completed, detailing the Borrower’s understanding as to which
Accounts or Inventory constitute Eligible Accounts Receivable, Eligible Raw
Materials and Eligible Finished Goods Inventory and Eligible Work in Process
Inventory as of the last day of such week (or such other date as the Agent may
reasonably specify in such request), and certified by the chief executive
officer, chief financial officer or vice president of finance of the Borrower
and subject only to adjustment upon completion of the normal year-end audit of
physical inventory. In addition, each Borrowing Base Certificate shall have
attached to it such additional schedules and/or other information as the Agent
may request (including, without limitation, a weekly detail of accounts
receivable aging and accounts payable aging and monthly inventory listings, in
each case reconciled to the general ledger);

 

(g) promptly and in any event within one (1) Business Day after becoming aware
of the occurrence of a Default or Event of Default, a certificate of the chief
executive officer or chief financial officer of the Borrower specifying the
nature thereof and the proposed response thereto, each in reasonable detail;

 

(h) promptly upon the earlier of the mailing or filing thereof, copies of all
10-Ks, 10- Qs, 8-Ks, proxy statements, annual reports, quarterly reports,
registration statements and any other filings or other communications made by
the Borrower to holders of its publicly traded securities or the Securities
Exchange Commission from time to time pursuant to the Securities Exchange Act of
1934, as amended, or the Securities Act of 1933, as amended;

 

(i) from time to time, such further information regarding the Collateral,
business affairs and prospects and financial condition of the Borrower and each
Subsidiary of the Borrower as the Agent may reasonably request;

 

(j) promptly upon filing or delivery thereof, of each motion, application or
similar filing or distribution, copies of all pleadings, motions, applications,
judicial information, financial information or distributions or other documents
filed by or on behalf of the Borrower with the Bankruptcy Court in the
Bankruptcy Cases or distributed by or on behalf of the Borrower to any official
committee appointed in the Bankruptcy Cases or served upon the Borrower in the
Bankruptcy Case; and

 

(k) (i) as soon as practicable and in any event no later than Wednesday of each
week, commencing with the first Wednesday after the Closing Date, the Borrower
shall deliver to the Agent an update to the then current Budget, in form and
substance satisfactory to, and subject

 

80



--------------------------------------------------------------------------------

to the approval of, the Agent in its sole discretion (unless otherwise directed
by the Majority Lenders), depicting, among other things, cash flow projections
for the immediately succeeding 16-week period, together with an explanation of
the material assumptions on which such projections are based and a variance
report comparing actual cash receipts and disbursements for the preceding week
and for all other weeks since the delivery of such Budget against the cash
receipts and disbursements reflected in such Budget and (ii) commencing on the
date that is 12 weeks after the Closing Date, and every 16 weeks thereafter
(each such date, a “Revised Budget Delivery Date”), the Borrower shall submit a
replacement Budget for the 16-week period commencing 4 weeks after such Revised
Budget Delivery Date, in form and substance satisfactory to, and subject to the
approval of, the Agent and the Majority Lenders in their sole discretion.

 

7.2 Inventory. Upon the request of the Agent from time to time, the Borrower
shall provide to the Agent written statements listing items of Inventory in
reasonable detail as requested by the Agent. The Borrower shall conduct or cause
to be conducted annually a physical count (or appropriate cycle counts) of its
Inventory. The Borrower shall conduct such a physical count at such other times
and as of such dates as the Agent shall reasonably request. In addition to, and
not in limitation of, the foregoing, at any time and from time to time the Agent
may conduct (or engage third parties to conduct) such field examinations,
appraisals, verifications and evaluations of the Inventory as the Agent shall
deem necessary or appropriate in the exercise of its sole discretion.

 

7.3 Corporate Existence and Compliance with Laws. The Borrower shall, and shall
cause each of its Subsidiaries to, (a) maintain its corporate existence (except
that Subsidiaries of the Borrower may merge with wholly-owned Subsidiaries of
the Borrower upon providing the Agent with ten (10) days prior written notice)
and maintain in full force and effect all licenses, bonds, franchises, leases,
trademarks and qualifications to do business, and all patents, contracts and
other rights necessary or advisable to the profitable conduct of their
businesses (in each case, to the extent not impaired solely by virtue of the
commencement of the Bankruptcy Cases), (b) continue in, and limit their
operations to, the same general lines of business as presently conducted by it,
and (c) comply, in all material respects, with all Requirements of Law
applicable to its business, its operations and to the Collateral.

 

7.4 ERISA. The Borrower shall deliver to the Agent and each of the Lenders, at
the such Borrower’s expense, the following information at the times specified
below:

 

(a) within thirty (30) days after the filing thereof with the DOL, Internal
Revenue Service or PBGC, copies of each annual report (form 5500 series),
including Schedule B thereto, filed with respect to each Title IV Plan;

 

(b) within thirty (30) days after receipt by the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate of each actuarial report for any Title IV Plan,
Multiemployer Plan or Retiree Welfare Plan and each annual report for any
Multiemployer Plan, copies of each such report;

 

(c) within ten (10) days upon the occurrence thereof, notification of any
increase in the benefits of any existing Title IV Plan or the establishment of
any new Title IV Plan or the commencement of contributions to any Title IV Plan
to which the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate was
not previously contributing;

 

81



--------------------------------------------------------------------------------

(d) within ten (10) days prior to (i) the filing of a notice with the PBGC with
respect to any Reportable Event which requires by regulation 30 days advance
notice and (ii) the date of the Reportable Event for any Reportable Event which
by regulation post-event notice is required to be filed with the PBGC, a
description of the facts and circumstances which constitute the Reportable Event
for which a filing with the PBGC is required under Section 4043 of ERISA; and

 

(e) within three (3) Business Days upon the occurrence thereof, any event or
condition referred to in clauses (i) through (vii) of Section 9.1(i), whether or
not such event or condition shall constitute an Event of Default.

 

The Borrower and its Subsidiaries shall establish, maintain and operate all
Plans to comply in all material respects with the provisions of ERISA, the Code,
and all other Requirements of Law, other than to the extent that the Borrower or
any such Subsidiary (i) is in good faith contesting by appropriate proceedings
the validity or application of any such provision, law, rule, regulation or
interpretation and (ii) has made an adequate reserve or other appropriate
provision therefor as required in order to be in conformity with GAAP.

 

7.5 Books and Records. The Borrower agrees to maintain, and to cause each of its
Subsidiaries to maintain, at the Borrower’s or any such Subsidiary’s sole cost
and expense, books and records, including those pertaining to the Collateral, in
such detail, form and scope as is consistent with good business practice, and
agrees that such books and records will reflect the Agent’s and Lenders’
respective interests in its Accounts. The Borrower agrees that the Agent or its
agents may enter upon the premises of the Borrower or any Subsidiary of the
Borrower at any time and from time to time, during normal business hours and
upon reasonable notice under the circumstances, and at any time at all on and
after the occurrence of a Default which has not otherwise been waived pursuant
to Section 11.9, for the purposes of (a) conducting field examinations and
appraisals and inspecting, evaluating and verifying the Collateral, (b)
inspecting and/or copying any and all records pertaining thereto and (c)
discussing the business affairs and prospects and financial condition of the
Borrower and each Subsidiary of the Borrower with any officers, employees and
directors of the Borrower or such Subsidiary or with the Auditors, in each case,
at the Borrower’s sole cost and expense (to the extent reasonably incurred). The
Borrower shall give the Agent thirty (30) days prior written notice of any
change in the location of any Collateral or in the location of its chief
executive office or place of business from the locations specified in Schedule B
(exclusive of locations in respect of which the aggregate fair market value of
the Collateral situated thereon is less than $100,000 for any single location
and $200,000 in the aggregate for all such locations, which Collateral shall be
excluded from the Borrowing Base), and the Borrower shall execute in advance of
such change and cause to be filed and/or delivered to the Agent any financing
statements, Collateral Access Agreements or other documents required by the
Agent, all in form and substance satisfactory to the Agent and, in each case, at
the Borrower’s sole cost and expense (to the extent reasonably incurred). The
Borrower agrees to advise the Agent promptly, in sufficient detail, of any
substantial changes relating to the type, quantity or quality of the Collateral
(to the extent such changes could reasonably be expected to decrease the value
of the Collateral in an amount in excess of $50,000 in the aggregate), or any
event which singly or in the aggregate could reasonably be expected to have a
Material Adverse Effect on the value of the Collateral or on the Liens granted
for the benefit of the Agent, the Issuing Banks and the other Secured Parties
thereon. The Borrower further agrees to permit the Agent to obtain periodic

 

82



--------------------------------------------------------------------------------

inventory liquidation analyses and leasehold liquidation appraisals performed by
a liquidation analysis firm chosen by the Agent in its reasonable discretion,
and follow-up reviews of the Credit Parties’ books and records to be conducted
by a commercial finance audit firm chosen by the Agent. The Agent shall be
entitled to make adjustments to the reserves against the Borrowing Base on the
basis of the results of such analysis and review.

 

7.6 Collateral Records. The Borrower agrees to execute and deliver, and to cause
each of its Subsidiaries to execute and deliver, to the Agent, from time to
time, solely for the Agent’s convenience in maintaining a record of the
Collateral, such written statements and schedules as the Agent may reasonably
require, including those described in Section 7.1 of this Agreement,
designating, identifying or describing the Collateral. The failure by the
Borrower or any Subsidiary of the Borrower, however, to promptly give the Agent
such statements or schedules shall not affect, diminish, modify or otherwise
limit the Liens on the Collateral granted pursuant to the Credit Documents.

 

7.7 Security Interests. The Borrower shall, and shall cause each of its
Subsidiaries to, defend the Collateral against all claims and demands of all
Persons at any time claiming the same or any interest therein (other than the
claims in respect of Permitted Liens under clauses (b) and (c) of Section 8.4).
The Borrower shall, and shall cause each of its Subsidiaries to, comply with the
requirements of all state and federal laws in order to grant to the Agent, the
Issuing Banks and the other Secured Parties valid and perfected first priority
security interests subject only to Permitted Priority Liens. The Agent is hereby
authorized by the Borrower to file any UCC financing statements covering the
Collateral whether or not such Borrower’s signatures appear thereon. The
Borrower shall, and shall cause each of its Subsidiaries to, do whatever the
Agent may reasonably request, from time to time, to effect the purposes of this
Agreement and the other Credit Documents, including filing notices of liens, UCC
financing statements, fixture filings and amendments, renewals and continuations
thereof; entering into Control Agreements with respect to any deposit account,
investment account, securities account, commodity account or any other similar
account permitted to be maintained by the Borrower or any Subsidiary of the
Borrower hereunder; cooperating with the Agent’s representatives; keeping stock
records; obtaining waivers from landlords and mortgagees and from warehousemen
and their landlords and mortgagees; and, paying claims which might, if unpaid,
become a Lien on the Collateral.

 

7.8 Casualty Loss Insurance. The Borrower agrees to maintain, and to cause each
of its Subsidiaries to maintain, public liability insurance, third party
property damage insurance and replacement value insurance on the Collateral
under such policies of insurance, with such insurance companies, in such amounts
and covering such risks as are at all times satisfactory to the Agent in its
commercially reasonable judgment. All policies covering the Collateral are to
name the Agent as an additional insured and the loss payee in case of loss, and
are to contain such other provisions as the Agent may reasonably require to
fully protect the interest of each of the Lenders in the Collateral and to any
payments to be made under such policies. All liability insurance policies are to
name the Agent and the Lenders as additional insureds. The Borrower shall
provide written notice to the Agent of the occurrence of any of the following
events within five (5) Business Days after the occurrence of such event: any
asset or property owned or used by the Borrower or any of its Subsidiaries is
(i) damaged or destroyed, or suffers any other loss or (ii) condemned,
confiscated or otherwise taken, in whole or in part, or the use thereof is
otherwise diminished so as to render impracticable or unreasonable the use of
such asset or property for the purposes for which such

 

83



--------------------------------------------------------------------------------

asset or property was used immediately prior to such condemnation, confiscation
or taking, by exercise of the powers of condemnation or eminent domain or
otherwise, and in either case, for clauses (i) and (ii) above, the amount of the
damage, destruction, loss or diminution in value is in excess of $250,000
(collectively, a “Casualty Loss”). The Borrower shall diligently file and
prosecute, or cause to be filed and prosecuted, all claims for any award or
payment in connection with a Casualty Loss with respect to the Borrower. In the
event of a Casualty Loss, the Borrower shall pay to the Agent, promptly upon
receipt thereof, any and all Net Insurance/Condemnation Proceeds on account of
damage, destruction, loss, condemnation or eminent domain proceedings. The Agent
may, at its election and in its sole discretion, (a) apply the proceeds realized
from Casualty Losses to payment of accrued and unpaid interest or outstanding
principal under Loans or any other Obligations then due and payable or (b) pay
such proceeds to the Borrower to be used to repair, replace or rebuild the asset
or property or portion thereof that was the subject of the Casualty Loss. No
settlement on account of any such Casualty Loss shall be made without the
consent of the Agent and the Agent may participate in any such proceedings and
the Borrower shall deliver to the Agent such documents as may be requested by
the Agent to permit such participation and shall consult with the Agent, its
attorneys and agents in the making and prosecution of such claim or claims. The
Borrower hereby irrevocably authorizes and appoints the Agent its
attorney-in-fact, and agrees that, upon request, it will cause each Subsidiary
of the Borrower to authorize and appoint the Agent its attorney-in-fact, to
collect and receive any such award or payment and to file and prosecute such
claim or claims, which power of attorney shall be irrevocable and shall be
deemed to be coupled with an interest, and the Borrower shall, upon demand of
the Agent, make, execute and deliver, and cause each of its Subsidiaries to
make, execute and deliver, any and all assignments and other instruments
sufficient for the purpose of assigning any such award or payment to the Agent
for the benefit of the Agent, the Issuing Banks and the other Secured Parties,
free and clear of any encumbrances of any kind or nature whatsoever.

 

7.9 Borrower’s Taxes. Except as excused by virtue of the existence of the
Bankruptcy Cases, the Borrower agrees to pay, when due, and to cause each of its
Subsidiaries to pay when due, all Borrower Taxes levied or assessed against the
Borrower or any Subsidiary of such Borrower, before any penalty or interest
accrues thereon; provided that, unless the Borrower’s Taxes have become a tax or
ERISA Lien on any of the assets of the Borrower or any such Subsidiary, no such
Borrower Taxes need be paid to the extent that the validity or amount of such
Borrower Taxes is being contested, in good faith, by appropriate proceedings
promptly instituted and diligently conducted, the Agent is advised in writing of
such fact and of details relevant thereto, and if an adequate reserve or other
appropriate provision shall have been made therefor as required in order to be
in conformity with GAAP.

 

7.10 Environmental Matters. (a) The Borrower shall, and shall cause each of its
Subsidiaries to, conduct its business so as to comply in all material respects
with all Environmental Laws, including without limitation, compliance in all
material respects with the terms and conditions of all permits and governmental
authorizations, except to the extent that any such Person is contesting, in good
faith by appropriate legal proceedings, any such Environmental Law or
interpretation thereof or application thereof.

 

(b) If the Borrower or any Subsidiary of the Borrower shall receive written
notice of any material Environmental Claim with respect to any such Person, the
Borrower shall provide the Agent and the Lenders with a copy of such notice
within ten (10) days after the receipt

 

84



--------------------------------------------------------------------------------

thereof. Within ten (10) days after the Borrower or any Subsidiary of the
Borrower learns of the enactment or promulgation of any Environmental Law which
reasonably could be expected to have a Material Adverse Effect, the Borrower
shall provide the Agent and the Lenders with notice thereof. The Borrower shall,
and shall cause each of its Subsidiaries to, promptly take all reasonable
actions necessary to prevent the imposition of any Liens on any Real Estate
arising out of or related to any environmental matters. At the written request
of the Agent (which request will not be made unless (i) the Agent receives
notice pursuant to this Section 7.10(b), (ii) the Agent otherwise reasonably
believes the Borrower or any of its Subsidiaries may be in violation of an
Environmental Law or (iii) an Event of Default has occurred and is continuing),
at the sole cost and expense of the Borrower, the Borrower shall retain an
environmental consulting firm, reasonably satisfactory to the Agent in its
commercially reasonable judgment, to conduct an environmental review, audit or
investigation of the specific items as requested by the Agent relating to the
Real Estate and provide to the Agent and each Lender a copy of any reports
delivered in connection therewith. At the request of the Agent, the Borrower
shall provide the Agent with any additional information relating to
environmental matters and any potential related liability resulting therefrom as
the Agent may reasonably request.

 

(c) For purposes of Section 6.12 and this Section 7.10, “material” means any
noncompliance or basis of liability that reasonably would be expected to subject
the Borrower or any of its Subsidiaries to liability in excess of $250,000.

 

7.11 Use of Proceeds. (a) Until the Final Order Effective Date, the proceeds of
the Loans are to be used consistent with the Budget solely (i) to provide
working capital for and to finance Inventory purchases by the Borrower and
otherwise for general corporate purposes of the Borrower and (ii) to pay costs
and expenses of administration of the Bankruptcy Cases.

 

(b) On or before the first Business Day after the Final Order Effective Date,
the Borrower shall make a Borrowing of (i) Revolving Loans and apply the
proceeds thereof to refinance in full the Pre-Petition Revolving Credit
Obligations and (ii) Term Loans and apply the proceeds thereof to refinance in
full the Pre-Petition Term Loan Obligations. From and after the date on which
the Pre-Petition Revolving Credit Obligations and Pre-Petition Term Loan
Obligations have been paid in full pursuant to the preceding sentence, the
proceeds of Revolving Loans shall be used solely in a manner consistent with the
Budget in accordance with clause (a) above.

 

(c) The Borrower will not use the proceeds of any Term Loans or Revolving Loans
or any other property of the Borrower to make any intercompany or Affiliate
advances other than to a Subsidiary that is a Credit Party. In no event shall
any proceeds of the Loans or any other extension of credit hereunder or under
any other Credit Document, including Loans used to fund the Carve-Out, be used
to pay for any fees or expenses incurred by the Borrower in connection with the
investigation, initiation or prosecution of any claims, causes of action,
adversary proceedings or other litigation against the Agent, the Issuing Banks
or the other Secured Parties, including, without limitation, (i) challenging the
amount, validity, perfection, priority or enforceability of or asserting any
defense, counterclaim or offset to, the Obligations or the Liens of the Agent,
for the benefit of the Secured Parties, in respect thereof or (ii) preventing,
hindering or otherwise delaying, whether directly or indirectly, the exercise by
the Agent, the Issuing Banks or the other Secured Parties of any of their
respective rights and remedies under the Pre-Petition Credit Agreement, any
related

 

85



--------------------------------------------------------------------------------

document, this Agreement or the other Credit Documents or the enforcement or
realization upon any of the liens on or security interests in any applicable
Collateral. The foregoing limitations shall not apply to claims for services
rendered by the professionals retained by the official committee of unsecured
creditors in an amount not to exceed $10,000 in connection with the
investigation of the validity, extent, priority, avoidability or enforceability
of the obligations owing under the Pre-Petition Credit Agreement or the liens
and security interests in respect thereof.

 

7.12 Fiscal Year. The Borrower agrees to maintain, and to cause each of its
Subsidiaries to maintain, its fiscal year as a year ending on the Saturday
closest to the last day to occur in the month of December unless otherwise
required by law, in which case the Borrower will give the Agent at least thirty
(30) days prior written notice thereof.

 

7.13 Notification of Certain Events. The Borrower agrees that it shall promptly
(but, in any event within two (2) Business Days after the Borrower learns of any
such proceeding, change, development or event) notify the Agent of:

 

(a) any Material Contract of the Borrower or any of its Subsidiaries that is
terminated or amended in any material respect or any new Material Contract that
is entered into (in which event the Borrower shall provide the Agent with a copy
of such Material Contract);

 

(b) any material change or amendment of the material terms upon which suppliers
of the Borrower or any of its Subsidiaries do business with the Borrower or
Subsidiary;

 

(c) the entry of any order, judgment or decree in excess of $500,000 against the
Borrower or any of its Subsidiaries or any of their respective properties or
assets;

 

(d) receipt by the Borrower or any of its Subsidiaries of any notification of a
material violation of any Requirement of Law from any Governmental Authority;

 

(e) the enactment or promulgation of any Requirement of Law or any other actual
or prospective change, development or event which in each case has had or could
reasonably be expected to have a Material Adverse Effect; and

 

(f) any proceedings being instituted or threatened to be instituted by or
against the Borrower or any of its Subsidiaries, before any Governmental
Authority or arbitrator which is seeking injunctive relief or damages in excess
of $500,000.

 

7.14 Intellectual Property. The Borrower shall, and shall cause each of its
Subsidiaries to, do and cause to be done all things reasonably necessary to
preserve and keep in full force and effect all of such Person’s Intellectual
Property except to the extent that such Person has determined that such
Intellectual Property is obsolete, unnecessary to any Credit Party’s business or
has only nominal value, in the case of any material Intellectual Property, as
reasonably approved by the Agent in writing.

 

7.15 Maintenance of Property. The Borrower agrees to keep, and to cause each of
its Subsidiaries to keep, all tangible property useful and necessary to its
respective businesses (including, without limitation, all Real Estate) in good
working order and condition (ordinary wear and tear excepted) in accordance with
applicable law and all binding covenants, restrictions, and agreements and in
accordance with their past operating practices and not to commit or suffer any
waste with respect to any of its properties.

 

86



--------------------------------------------------------------------------------

7.16 Further Assurances. The Borrower shall take, and shall cause each of its
Subsidiaries to take, all such further actions and execute all such further
documents and instruments as the Agent may at any time reasonably determine in
its sole discretion to be necessary or desirable to further carry out and
consummate the transactions contemplated by the Credit Documents, to cause the
execution, delivery and performance of the Credit Documents to be duly
authorized and to perfect or protect the Liens (and the priority status thereof)
of the Agent on the Collateral.

 

7.17 Leased Real Estate. The Borrower agrees to perform and comply with the
terms of each lease of Real Estate so as not to permit any material uncured
tenant default to exist thereunder. The Borrower shall, upon receipt, forward to
the Agent any notice of alleged default with respect to any leased Real Estate.

 

7.18 Pre-Petition Credit Agreement Obligations. Promptly upon entry of the Final
Order, but in no event later than one (1) Business Day after the Final Order
Effective Date, the Borrower shall, subject to the terms and conditions hereof,
refinance in full the Pre-Petition Revolving Credit Obligations and the
Pre-Petition Term Loan Obligations.

 

ARTICLE 8

 

NEGATIVE COVENANTS

 

Until the Expiration Date and payment and satisfaction in full of all
Obligations, the Borrower agrees that:

 

8.1 Financial Covenants.

 

(a) Minimum Operating EBITDA. The Borrower shall not permit Operating EBITDA as
of the last day of each of the following fiscal periods to be less than the
amount set forth below opposite such fiscal period on a cumulative basis:

 

Fiscal Period

--------------------------------------------------------------------------------

   Minimum Operating EBITDA
(in Dollars)


--------------------------------------------------------------------------------

The two month fiscal period ending June 5, 2004

   2,920,000

The three month fiscal period ending July 3, 2004

   4,870,000

The four month fiscal period ending August 7, 2004

   6,106,000

The five month fiscal period ending September 4, 2004

   7,759,000

The six month fiscal period ending October 2, 2004

   10,106,000

The seven month fiscal period ending November 6, 2004

   12,687,000

The eight month fiscal period ending December 4, 2004

   14,270,000

The nine month fiscal period ending January 1, 2005

   15,690,000

The ten month fiscal period ending January 29, 2005

   16,138,000

The eleven month fiscal period ending March 5, 2005

   17,927,000

The twelve month fiscal period ending April 2, 2005

   20,633,000

 

87



--------------------------------------------------------------------------------

8.2 Capital Expenditures. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or incur Capital Expenditures, in
the aggregate for the Borrower and its Subsidiaries combined, in excess of (i)
$1,200,000 in any fiscal month and (ii) $11,500,000 over the term of this
Agreement. The Borrower shall not, nor shall it permit any of its Subsidiaries
to, directly or indirectly, make any Capital Expenditures that are not directly
related to the businesses conducted on the Closing Date by the Borrower or such
Subsidiary.

 

8.3 No Additional Indebtedness. Except as provided in Section 8.21, the Borrower
shall not, nor shall it permit any of its Subsidiaries to, directly or
indirectly, incur, create, assume or suffer to exist any Indebtedness (or apply
to the Bankruptcy Court for authority to do so) other than:

 

(a) Indebtedness incurred subsequent to the date hereof by the Borrower as a
lessee under any capital lease or which is secured by Purchase Money Liens not
to exceed, in the aggregate for the Borrower and its Subsidiaries combined,
$3,500,000 outstanding at any one time, such Indebtedness to be from parties and
to have terms and conditions reasonably satisfactory to the Agent;

 

(b) Indebtedness arising under this Agreement and the other Credit Documents;

 

(c) Indebtedness evidenced by the Senior Notes issued on the Pre-Petition
Closing Date;

 

(d) [Intentionally Omitted];

 

(e) [Intentionally Omitted];

 

(f) Indebtedness in respect of performance bonds, surety or appeal bonds or
similar obligations, workers’ compensation claims and bank overdrafts, in each
case, only to the extent that such Indebtedness shall have been incurred in the
ordinary course of the Borrower’s business;

 

(g) Indebtedness described on Schedule B, Part 8.3 and any refinancing of such
Indebtedness; provided that (i) the aggregate principal amount of such
Indebtedness is not increased and such refinancing is on terms and conditions
that are (A) no more restrictive than the

 

88



--------------------------------------------------------------------------------

terms and conditions of the Indebtedness being refinanced and (B) acceptable to
the Agent and (ii) the terms of such Indebtedness and refinancings thereof are
not otherwise amended or modified in a manner adverse to the interests of the
Borrower, any Subsidiary of the Borrower or the Lenders; and

 

(h) the Pre-Petition Revolving Credit Obligations and the Pre-Petition Term Loan
Obligations.

 

8.4 No Liens; Judgments. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly, mortgage, assign, pledge, transfer,
create, incur, assume, suffer to exist or otherwise permit any Lien (whether as
a result of operation of law, a purchase money or title retention transaction,
or other security interest, judgment or otherwise) to exist on any of its
property, assets, revenues or goods, whether real, personal or mixed, whether
now owned or hereafter acquired, except for the following (the “Permitted
Liens”):

 

(a) Liens granted by the Borrower or any such Subsidiary pursuant to any Credit
Document;

 

(b) Permitted Priority Liens encumbering only the assets described therein and
the proceeds thereof;

 

(c) Liens securing the obligations under the Pre-Petition Credit Agreement;

 

(d) Liens on any assets, other than assets that constitute Collateral, of a
Foreign Subsidiary securing Indebtedness of such Foreign Subsidiary permitted
hereunder;

 

(e) Purchase Money Liens and Liens arising under any capital lease, in each
case, in respect of Indebtedness permitted under Section 8.3(a) and solely on
the assets which are the subject of such transaction;

 

(f) Liens (junior to the Liens of the Agent) of warehousemen, common carriers,
landlords and other similar Liens arising by operation of law or otherwise, not
waived in connection herewith, for amounts that are not yet due and payable or
which are being diligently contested in good faith by the Borrower or any such
Subsidiary by appropriate proceedings; provided that the Borrower has
established adequate reserves in respect thereof in accordance with GAAP;

 

(g) Attachment and judgment Liens (junior to the Liens of the Agent) securing
outstanding liabilities of the Borrower or any Subsidiary of the Borrower which
individually or in the aggregate for all such Liens are not in excess of
$500,000 for the Borrower and its Subsidiaries combined (exclusive of (i) any
amounts that are duly bonded to the reasonable satisfaction of the Agent or (ii)
any amount adequately covered by insurance as to which the insurance company has
not disclaimed or disputed in writing its obligations for coverage);

 

(h) Liens (junior to the Liens of the Agent) for Borrower’s Taxes not yet due
and payable or which are being diligently contested in good faith by the
Borrower by appropriate proceedings, provided that in any such case an adequate
reserve is being maintained by the Borrower for the payment of same;

 

89



--------------------------------------------------------------------------------

(i) (i) deposits, pledges or surety bonds to secure obligations under workers’
compensation, social security or similar laws, or under unemployment insurance
not to exceed an aggregate of $500,000 outstanding at any one time for the
Borrower and its Subsidiaries combined and (ii) any other surety bond to secure
obligations under workers’ compensation, social security or similar laws, or
under unemployment insurance that is supported by any Letter of Credit issued
hereunder;

 

(j) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds and other obligations of like nature arising in the ordinary course of
business not to exceed an aggregate of $500,000 outstanding at any one time for
the Borrower and its Subsidiaries combined;

 

(k) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that are not violated by the
location and presence of the improvements on the Real Estate and the current use
thereof and that, in the aggregate, are not substantial in amount and which do
not materially detract from the value of (or restrict access to) the property
subject thereto or materially interfere with the ordinary conduct of the
business of the Borrower or any Subsidiary of the Borrower; and

 

(l) extensions and renewals of the foregoing Permitted Liens subject to the
limitations set forth above (but only to the extent that any such extension or
renewal relates solely to the assets previously secured by such Permitted Liens
and any additions to such assets); provided that the aggregate amount of such
extended or renewed Liens is not increased and such extended or renewed Liens
are on terms and conditions no more restrictive than the terms and conditions of
the Liens being extended or renewed.

 

For the purposes of Section 8.4(f), (g) and (h), Liabilities and obligations
referred to therein shall remain outstanding, notwithstanding the sale or other
disposition of property subject to a Lien permitted thereunder.

 

8.5 Restriction on Fundamental Changes; Asset Sales and Acquisitions. The
Borrower shall not, nor shall it permit any of its Subsidiaries to, alter the
corporate, capital or legal structure of the Borrower or any of its
Subsidiaries, or enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself or any Subsidiary (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), transfer or otherwise dispose of, in one transaction or a series of
transactions (or apply to the Bankruptcy Court for authority to do so), all or
any part of its or any of its Subsidiaries business, property or assets, whether
now owned or hereafter acquired, or acquire by purchase or otherwise all or
substantially all the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business of any Person, except:

 

(a) any direct or indirect wholly-owned Subsidiary of the Borrower may be merged
with or into the Borrower, or be liquidated, wound up or dissolved, or all or
any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to the Borrower or a any Subsidiary that is a Credit Party;
provided that, in the case of such a merger, the Borrower or any Subsidiary that
is a Credit Party shall be the continuing or surviving corporation;

 

90



--------------------------------------------------------------------------------

(b) the Borrower and its Subsidiaries may make Capital Expenditures to the
extent not prohibited by this Agreement;

 

(c) the Borrower and its Subsidiaries may dispose of obsolete, worn out or
surplus assets or property in the ordinary course of business;

 

(d) the Borrower and its Subsidiaries may sell or otherwise dispose of assets or
property in transactions that do not constitute Asset Sales; provided that the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof;

 

(e) the Borrower and it Subsidiaries may sell Accounts in accordance with
Section 8.7;

 

(f) the Borrower and its Subsidiaries may transfer assets to other Subsidiaries
in accordance with Section 8.21;

 

(g) the Borrower and its Subsidiaries may conduct (i) other Asset Sales
consisting of assets with a fair market value not in excess of $10,000, for any
single Asset Sale, and $50,000 in the aggregate for all such Asset Sales during
the term of this Agreement and (ii) other Asset Sales that are approved by the
Agent in its sole discretion consisting of assets with a fair market value not
in excess of $10,000,000 for all such Asset Sales during the term of this
Agreement; provided that, in each case, (x) the consideration received for such
assets shall be in an amount at least equal to the fair market value thereof and
shall consist solely of cash or Cash Equivalents and (y) the proceeds of any
such Asset Sale shall be applied as required by Section 2.4(d)(i).

 

8.6 Sales and Lease-Backs. The Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease, whether an
operating lease or a capital lease, of any property (whether real, personal or
mixed), whether now owned or hereafter acquired (a) which the Borrower or any of
its Subsidiaries has sold or transferred or is to sell or transfer to any other
Person (other than Borrower or any other Credit Party) or (b) which the Borrower
or any of its Subsidiaries intends to use for substantially the same purpose as
any other property which has been or is to be sold or transferred by Borrower or
any of its Subsidiaries to any Person (other than Borrower or any other Credit
Party) in connection with such lease.

 

8.7 Sale or Discount of Receivables. The Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, sell, assign or
transfer with recourse, or discount or otherwise sell for less than the face
value thereof, any of its Accounts, other than in connection with (a) any
factoring arrangement in respect of Accounts owing by foreign account debtors
permitted hereunder, (b) an Account secured by any Approved Backstop, (c) any
arrangement in form and substance satisfactory to the Agent for the sale of any
Accounts which the Borrower or any Subsidiary has written off or otherwise
determined to be of doubtful collectibility in the ordinary course of business
or (d) any arrangement in form and substance satisfactory to the Agent for the
sale of Accounts which are not Eligible Accounts.

 

8.8 No Guarantee. Except for the Guaranty of the Obligations by any Subsidiary
of the Borrower pursuant to the Guarantee and Security Agreement, the Borrower
shall not, nor shall it

 

91



--------------------------------------------------------------------------------

permit any of its Subsidiaries to, directly or indirectly, issue or assume any
Guaranty with respect to the Liabilities of any other Person, including any
Subsidiary or Affiliate of the Borrower, except that the Borrower may issue or
assume any Guarantee (a) by the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of business
and (b) by the giving of indemnities in connection with the sale of Inventory or
other asset dispositions permitted hereunder.

 

8.9 No Restricted Payments. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, directly or indirectly make any Restricted Payment except
dividends and distributions by Subsidiaries of the Borrower paid to the
Borrower.

 

8.10 No Investments. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make any Investment in any Person other
than:

 

(a) Advances or loans made in the ordinary course of business to employees not
to exceed in the aggregate for the Borrower and its Subsidiaries combined,
$10,000, outstanding at any one time to any one employee and $50,000 in the
aggregate outstanding at any one time;

 

(b) Cash Equivalents, subject to the requirement of Section 8.19;

 

(c) Interest-bearing demand or time deposits (including certificates of deposit)
which are insured by the Federal Deposit Insurance Corporation (“FDIC”) or a
similar federal insurance program, subject to the requirement of Section 8.19;
provided, however, that the Borrower may, in the ordinary course of its
business, maintain in its Disbursement Accounts from time to time amounts in
excess of then applicable FDIC or other program insurance limits, subject to the
requirements of Section 8.19;

 

(d) short-term Investments in a Depository Account held with the Agent in
respect of surplus cash pursuant to Section 8.19; provided that such Depository
Account shall be in the name of the Agent and within the Agent’s sole dominion
and control (the “Cash Collateral Account”), and held by the Agent for the
benefit of the Secured Parties;

 

(e) Guarantees permitted under Section 8.8;

 

(f) Investments in securities of customers received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
customers or in good faith settlement of delinquent obligations of such
customers;

 

(g) Investments by the Borrower or any Subsidiary in any Domestic Subsidiary
that is a Credit Party; and

 

(h) Such other Investments as the Agent may approve in writing in its sole
discretion.

 

8.11 No Affiliate Transactions. The Borrower shall not, nor shall it permit any
of its Subsidiaries to, directly or indirectly, enter into any transaction with,
including the purchase, sale or exchange of property or the rendering of any
service to the Borrower or Subsidiary of the Borrower or other Affiliate of the
Borrower and whether or not such transaction would otherwise

 

92



--------------------------------------------------------------------------------

be permitted under any of the other provisions of the Credit Documents, except
in the ordinary course of and pursuant to the reasonable requirements of the
Borrower’s or such Subsidiary’s business, as the case may be, and upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than could
be obtained in a comparable arms-length transaction with an unaffiliated Person.

 

8.12 Limitation on Transactions Under ERISA. The Borrower shall not, nor shall
it permit any of its Subsidiaries to, directly or indirectly:

 

(a) amend, or permit any ERISA Affiliate to amend, a Title IV Plan resulting in
an increase in current liability for the plan year such that any of the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate is required to
provide security to such a Title IV Plan under Section 40l(a)(29) of the Code;

 

(b) allow the representation made in Section 6.15 to be untrue at any time;

 

(c) cause or permit to occur an event that could result in the imposition of a
Lien under Section 412 of the Code or Section 302 or 4068 of ERISA or cause or
permit to occur a Termination Event to the extent such Termination Event could
reasonably be expected to have a Material Adverse Effect;

 

(d) allow the Unfunded Pension Liabilities of a Title IV Plan or all Title IV
Plans to increase to a level which could reasonably be expected to require
contributions to such Title IV Plans to have a Material Adverse Effect; or

 

(e) adopt or terminate any Retiree Welfare Plan if either such adoption or
termination could reasonably be expected to result in a Material Adverse Effect.

 

8.13 Amendments of Material Contracts. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, directly or indirectly, without the prior
written consent of the Agent, amend, modify, cancel or terminate or permit the
amendment, modification, cancellation or termination of (i) the Senior Notes
Documents or (ii) any of the other Material Contracts if, in the case of this
clause (ii), any such action would be adverse to the interests of the Borrower,
any of its Subsidiaries, the Agent or the Lenders.

 

8.14 Additional Restrictive Covenants. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, directly or indirectly, create or otherwise
cause or suffer to exist or become effective (a) any consensual restriction
limiting the ability (whether by covenant, event of default, subordination or
otherwise and including any such the effect of which is to require the providing
of equal and ratable security to any other Person in the event a Lien is granted
to or for the benefit of the Agent and the Lenders) to (i) pay dividends or make
any other distributions on shares of its Capital Securities held by the Borrower
or any other Subsidiary of the Borrower; (ii) pay any Liability owed to the
Borrower or any other Subsidiary of the Borrower; (iii) make any loans or
advances to or other Investments in the Borrower or in any other Subsidiary of
the Borrower or (iv) create or permit to exist any Lien upon the assets of the
Borrower or any Subsidiary of the Borrower or (b) any contractual obligation
(other than in respect of Liens permitted under Section 8.4(e)) which could
restrict or inhibit the Agent’s rights or ability to sell or otherwise dispose
of the Collateral or any part thereof after the occurrence of an Event of
Default, in each case, other than Permitted Restrictive Covenants.

 

93



--------------------------------------------------------------------------------

8.15 Subsidiaries. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly, form or acquire any new Subsidiaries
other than Subsidiaries that are or immediately become Credit Parties. Nor shall
the Borrower permit any of its Subsidiaries to be other than wholly-owned,
directly or indirectly, by the Borrower (except for Qualifying Shares of Foreign
Subsidiaries to the extent required by applicable law).

 

8.16 Limitation on Derivative Transactions. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, enter into any Derivative Transaction.

 

8.17 New Collateral Locations. The Borrower shall not, nor shall it permit any
of its Subsidiaries to, open or establish any new location for Collateral
(exclusive of locations in respect of which the aggregate fair market value of
the Collateral situated thereon is less than $50,000 for any single location and
$100,000 in the aggregate for all such locations, which Collateral shall be
excluded from the Borrowing Base) unless the Borrower (a) provides the Agent
with at least thirty (30) days prior written notice of any such new location,
(b) delivers to the Agent, duly executed by the appropriate Person(s) where
applicable, such Collateral Access Agreements and other Collateral Documents and
other agreements, documents and instruments as the Agent shall require to
protect or perfect the Agent’s interests in the Collateral at such location and
(c) delivers to the Agent such amendments to Schedule B, Parts 6.1 and 6.8 as
are required to make such disclosures complete and accurate.

 

8.18 New Accounts. The Borrower shall not, nor shall it permit any of its
Domestic Subsidiaries to, directly or indirectly, open or otherwise have any new
checking, savings, investment, securities or commodity account or any other type
of account at a bank, securities intermediary, commodity intermediary or any
other financial institution or investment fund except (a) accounts used by such
person solely to fund payroll obligations, (b) petty cash accounts not to exceed
(when aggregated with all amounts retained in any account pursuant to clause (b)
of Section 8.19) a balance of $100,000 in the aggregate for the Borrower and its
Subsidiaries (except for amounts in respect of transfers which have been
authorized by the Borrower (and communicated to the applicable Disbursement
Account Bank), but have not been completed due to circumstances over which the
Borrower has no control) and (c) such other accounts for which the Agent has
received (i) at least thirty (30) days prior written notice before the opening
thereof and (ii) if requested by the Agent, a duly executed Control Agreement.
Prior to opening any new account under this Section 8.18, the Borrower shall
deliver to the Agent such amendments to Schedule B, Part 6.27 as are required to
make such disclosure complete and accurate.

 

8.19 No Excess Cash. The Borrower shall not, nor shall it permit any of its
Domestic Subsidiaries to, directly or indirectly, maintain in the aggregate in
all of the accounts described in Schedule B, Part 6.27, the Disbursement
Accounts, the Depository Accounts or otherwise, total collected cash balances
and Cash Equivalents in excess of $500,000 (plus up to CDN $750,000 held in bank
accounts located in Canada in a manner consistent with the Borrower’s past
practices) at any time during which any Loans are outstanding, any such excess
to be immediately applied to the repayment of the Revolving Loans; provided,
however, that the Borrower shall, solely to the extent necessary to avoid the
incurrence of any reimbursable losses, costs or expenses described in

 

94



--------------------------------------------------------------------------------

Section 4.7(b), be permitted to deposit such excess in the Cash Collateral
Account as set forth in Section 8.10(d). In addition, the Borrower shall not,
nor shall it permit any of its Domestic Subsidiaries to, directly or indirectly,
(a) maintain in any payroll Disbursement Account total collected cash balances
and Cash Equivalents on any day in excess of the amount reasonably expected to
be payable from such payroll Disbursement Account on such day or (b) maintain in
the Disbursement Accounts listed on Part 2 of Schedule B, Part 6.28 and the
commodities accounts listed on Part 4 of Schedule B, Part 6.27 (and any other
Disbursement Account not subject to a Control Agreement), total collected cash
balances and Cash Equivalents on any day in an aggregate amount for all such
accounts (when aggregated with all amounts retained in any account pursuant to
clause (b) of Section 8.18) in excess of $100,000 in the aggregate for the
Borrower and its Subsidiaries (except for amounts in respect of transfers which
have been authorized by the Borrower (and communicated to the applicable
Disbursement Account Bank), but have not been completed due to circumstances
over which the Borrower has no control).

 

8.20 Accounting Changes. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, make or permit any change in (a) its accounting policies or
reporting practices, except as may be permitted or required by GAAP or (b) its
Fiscal Year.

 

8.21 Subsidiary Contributions. Notwithstanding anything to the contrary herein
or in any other Credit Document, the Borrower shall not, directly or indirectly
or through one or more of its Subsidiaries, transfer or contribute (whether by
way of Investment, loan, advance, Guaranty, sale or otherwise) any cash, other
assets, operations or liabilities to any Subsidiary other than: (a) transfers or
contributions to Domestic Subsidiaries that are not Credit Parties in an
aggregate amount not to exceed $100,000 over the term of this Agreement, in each
case net of the aggregate amount of cash distributions received by the Borrower
and any other Credit Party from such Domestic Subsidiaries over the term of this
Agreement and without taking into consideration transfers or contributions to
any Domestic Subsidiary that are substantially contemporaneously transferred or
contributed by such Domestic Subsidiary to a Foreign Subsidiary in accordance
with clause (b) below; (b) transfers or contributions to Foreign Subsidiaries in
an aggregate amount not to exceed $750,000 over the term of this Agreement net
of the aggregate amount of cash distributions received by the Borrower and any
other Credit Party from Foreign Subsidiaries over the term of this Agreement and
(c) transfers or contributions to any Subsidiary that is a Credit Party
(provided that the Borrower shall provide the Agent with prior written notice of
any such transfer or contribution that would cause the aggregate of all such
transfers and contributions to Subsidiaries that are Credit Parties in any
Fiscal Year to exceed $1,000,000, which notice shall set forth in reasonable
detail the amount and material terms of such transfer or contribution).

 

95



--------------------------------------------------------------------------------

8.22 Payments of Pre-Petition Indebtedness; Petition Date Expenses. The Borrower
shall not, nor shall it permit any of its Subsidiaries to, directly or
indirectly, (a) make any payment or prepayment on or redemption or acquisition
for value (including, without limitation, by way of depositing with the trustee
with respect thereto money or securities for the purpose of paying when due) of
any Pre-Petition Indebtedness or other obligations of such Person outstanding as
of the Closing Date, (b) pay any interest on any Pre-Petition Indebtedness of
such Person (whether in cash, in kind securities or otherwise) or (c) make any
payment or create or permit any Lien pursuant to any provision of the Bankruptcy
Code, or apply to the Bankruptcy Court for the authority to do any of the
foregoing; provided that, so long as no Default or Event of Default exists or is
continuing or is caused thereby, any Credit Party may make:

 

(i) payments in respect of Pre-Petition Indebtedness or other obligations
outstanding as of the Closing Date pursuant to First Day Orders and other
motions, orders, applications or stipulations, in each case approved by the
Bankruptcy Court and consistent with the then current Budget; and

 

(ii) as otherwise specifically permitted by the Agent.

 

8.23 Budget (a) The Borrower shall not, nor shall it permit any of its
Subsidiaries to, incur any obligations, use any proceeds of any Loans or use any
other cash other than in accordance with the Budget, subject to Section 8.23(b),
(c) and (d).

 

(b) For each week in the Budget Period, the Borrower and its Subsidiaries shall
not (i) collect aggregate cash receipts during any week in an amount less than
80% of the aggregate amount of cash receipts set forth in the Budget for such
week or (ii) make operating disbursements during any week in an aggregate amount
in excess of 110% of the aggregate amount of operating disbursements set forth
in the Budget for such week.

 

(c) At any time during the term of this Agreement, the Borrower and its
Subsidiaries shall not (i) collect aggregate cash receipts in an amount less
than (A) 90% of the aggregate amount of cash receipts set forth in the Budget
for the three week period ending May 1, 2004 and (B) 95% of the aggregate amount
of cash receipts set forth in the Budget for such period on or after May 2, 2004
or (ii) make operating disbursements in an aggregate amount which is in excess
of (A) 110% of the aggregate amount of operating disbursements set forth in the
Budget for such period ending May 1, 2004 and (B) 105% of the aggregate amount
of operating disbursements set forth in the Budget for such period on or after
May 2, 2004.

 

(d) At any time in the Budget Period, the Borrower and its Subsidiaries shall
not permit net operating cash flow during any 16-week period to be more than
$3,000,000 less than the net operating cash flow set forth in the Budget for
such 16-week period.

 

8.24 Adequate Protection Payments. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, make any payments as adequate protection with
respect to any Pre-Petition Indebtedness, except for adequate protection
payments made in respect of Liabilities under the Pre-Petition Credit Agreement
as approved pursuant to the DIP Orders, other adequate protection payments
permitted hereunder and adequate protection payments otherwise permitted by the
Agent and the Majority Lenders in their sole discretion.

 

8.25 Employees. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, implement or maintain any employee retention plan, bonus plan,
incentive plan or other similar program without the prior written consent of the
Agent and the Majority Lenders.

 

8.26 Remedies of Agent. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, seek to obtain any stay in respect of the exercise of the
remedies available to the Agent under this Agreement or under the Pre-Petition
Credit Agreement.

 

96



--------------------------------------------------------------------------------

ARTICLE 9

 

EVENTS OF DEFAULT AND REMEDIES

 

9.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” hereunder (whatever the reason for such event
and whether it shall be voluntary or involuntary, or within or without the
control of the Borrower, any Subsidiary of the Borrower or any other Credit
Party, or be effected by operation of law or pursuant to any judgment or order
of any court or any order, rule or regulation of any governmental or
nongovernmental body):

 

(a) failure of the Borrower to pay when due, whether at stated maturity, by
acceleration or otherwise, any interest, Fees, Expenses, principal of any Loan,
reimbursement obligation with respect to any Letter of Credit or other
Obligations;

 

(b) failure of the Borrower or any Subsidiary of the Borrower to perform, comply
with or observe any term, covenant or agreement applicable to it contained in
Section 2.4(d) or in Sections 7.1, 7.2, 7.3(a), 7.4, 7.5, 7.6, 7.7, 7.8, 7.9,
7.10, 7.11, 7.12, 7.13, 7.14, 7.15, 7.17 or 7.18 or Article 8 hereof, Sections
3.2, 4.1, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 5.3, 6.1, 6.3 and 6.4 of the Guarantee
and Security Agreement or Sections 3, 4 or 6 of any Pledge Agreement;

 

(c) (i) any representation or warranty made by the Borrower, any Subsidiary of
the Borrower or any other Credit Party under this Agreement or under any other
Credit Document shall prove to have been incorrect or misleading in any material
respect when made or deemed made; or

 

(ii) the Borrower or any Subsidiary of the Borrower or any other Credit Party
shall fail to comply with any covenant contained in this Agreement (other than
under a provision covered by Section 9.1(a) or (b) above) or the other Credit
Documents, which failure to comply is not cured within ten (10) Business Days of
its occurrence;

 

(d) the occurrence of a Change of Control or the direct or indirect acquisition
by a Person or group of Persons of any Credit Party;

 

(e) the occurrence after the Petition Date of a default or event of default (in
each case which shall continue beyond the expiration of any applicable grace
periods) which permits, or could permit, the acceleration of the maturity of,
any note, agreement or instrument evidencing any other Indebtedness of the
Borrower or any Subsidiary of the Borrower, or the nonpayment of all or any
portion of such Indebtedness when due, and the aggregate principal amount of all
such Indebtedness with respect to which a default or an event of default has
occurred, or the maturity of which is permitted to be accelerated, or which is
then due, exceeds $1,000,000;

 

(f) the occurrence after the Petition Date of any event or change that causes or
evidences a Material Adverse Effect;

 

(g) any covenant, agreement or obligation of any party contained in or evidenced
by any of the Credit Documents shall cease to be enforceable in accordance with
its

 

97



--------------------------------------------------------------------------------

terms, or any party (other than the Agent or a Lender, in its capacity as such,
and not in its capacity as an Issuing Bank) to any Credit Document shall deny or
disaffirm its obligations under any of the Credit Documents, or any Credit
Document shall be cancelled, terminated, revoked or rescinded without the
express prior written consent of the Agent, or any action or proceeding shall
have been commenced by any Person (other than the Agent or a Lender, in its
capacity as such, and not in its capacity as an Issuing Bank) seeking to cancel,
revoke, rescind or disaffirm the obligations of any party to any Credit
Document, or any court or other Governmental Authority shall issue a judgment,
order, decree or ruling to the effect that any of the obligations of any party
to any Credit Document are illegal, invalid or unenforceable, or the Trustee’s
contingent Lien in respect of any PP&E Collateral shall at any attach and time
become effective;

 

(h) (i) any Termination Event shall occur with respect to any Title IV Plan of
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate, (ii) any
Accumulated Funding Deficiency, whether or not waived, shall exist with respect
to any Title IV Plan, (iii) the Borrower or any Subsidiary of the Borrower shall
engage in any Prohibited Transaction involving any such Title IV Plan, (iv)
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate shall be in
“default” (as defined in ERISA Section 4219(c)(5)) with respect to payments
owing to any Multiemployer Plan as a result of such Person’s complete or partial
withdrawal (as described in ERISA Section 4203 or 4205) therefrom, (v) the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate shall fail to
pay when due an amount that is payable by it to the PBGC or to any Title IV Plan
under Title IV of ERISA, (vi) a proceeding shall be instituted by a fiduciary of
any such Title IV Plan against the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate to enforce ERISA Section 515 and such proceeding shall not
have been dismissed within 30 days thereafter or (vii) any other event or
condition shall occur or exist with respect to any such Title IV Plan, except
that no event or condition referred to in clause (i) or clauses (iii) through
(vii) of this Section 9.1(i) shall constitute an Event of Default if it,
together with all other such events or conditions at the time existing, has not
subjected, and in the reasonable determination of the Majority Lenders will not
subject, any Borrower or any Subsidiary of any Borrower to any liability that,
alone or in the aggregate with all such liabilities for all such Persons,
exceeds $1,000,000;

 

(i) one or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving in the aggregate any liability or obligation
(to the extent not covered by insurance) of $1,000,000 or more which is not
stayed as a result of the Bankruptcy Cases and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
30 days from the entry thereof; or

 

(j) at any time prior to the entry of the Final Order, Excess Availability shall
be less than $15,000,000.

 

(k) any Bankruptcy Case shall be dismissed or converted to a case under chapter
7 of the Bankruptcy Code, or any Credit Party shall file an application for an
order dismissing its Bankruptcy Case or converting its Bankruptcy Case to a case
under chapter 7 of the Bankruptcy Code;

 

(l) the Bankruptcy Court shall enter an order that is not stayed pending appeal
granting relief from the automatic stay applicable under section 362 of the
Bankruptcy Code to the holder or holders of any security interest to permit
foreclosure (or the granting of a deed in lieu of

 

98



--------------------------------------------------------------------------------

foreclosure or the like) in any assets of any Credit Party with a value equal to
or in excess of $100,000 in the aggregate; or an order shall be entered by the
Bankruptcy Court granting relief from the automatic stay applicable under
section 362 of the Bankruptcy Code to permit the creation, perfection or
enforcement of any judgment, lien, levy or attachment based on any judgment,
whether or not such judgment arises from or gives rise to a prepetition or
postpetition claim with a value equal to or in excess of $100,000 in the
aggregate; or an order shall be entered by the Bankruptcy Court that is not
stayed pending appeal otherwise granting relief from the automatic stay to any
creditor of any Credit Party (other than the Agent and the Lenders in their
capacities as such) with respect to any claim or claims with a value equal to or
in excess of $100,000 in the aggregate; provided, however, that it shall not be
an Event of Default if relief from the automatic stay is lifted solely for the
purpose of (i) allowing such creditor to determine the liquidated amount of its
claim against any Credit Party or (ii) seeking payment from a source other than
any Credit Party or any of their assets;

 

(m) any Credit Party shall propose a plan of reorganization in any Bankruptcy
Case that does not include a provision for termination of the Commitments and
indefeasible payment in full in cash of all Obligations of the Credit Parties
hereunder and under the other Credit Documents (including the cancellation and
return of all Letters of Credit or the delivery of cash collateral with respect
to such Letters of Credit in an amount equal to 110% of the aggregate undrawn
amount of such Letters of Credit) and all obligations under the Pre-Petition
Credit Agreement on or before the effective date of such plan of reorganization;

 

(n) an order of the Bankruptcy Court shall be entered, or any Credit Party shall
file an application for an order, dismissing any Bankruptcy Case, which order
does not require a provision for termination of the Commitments and indefeasible
payment in full in cash of all Obligations of the Credit Parties hereunder and
under the other Credit Documents (including the cancellation and return of all
Letters of Credit or the delivery of cash collateral with respect to such
Letters of Credit in an amount equal to 110% of the aggregate undrawn amount of
such Letters of Credit) and all obligations under the Pre-Petition Credit
Agreement prior to any such dismissal;

 

(o) (i) an order of the Bankruptcy Court shall be entered in or with respect to
any Bankruptcy Case or any Credit Party shall file an application for an order
with respect to any Bankruptcy Case, (A) to revoke, reverse, stay, rescind,
modify, vacate, supplement or amend the Interim Order or the Final Order, (B) to
permit any administrative expense or any claim (now existing or hereafter
arising, of any kind or nature whatsoever) to have an administrative priority as
to any Credit Party equal or superior to the priority of the claims of the Agent
and the Lenders in respect of the Obligations (other than the Carve-Out) or the
claims of any Secured Party in respect of the Cash Management Obligations or (C)
to grant or permit the grant of a Lien on the property of any Credit Party
(other than Permitted Liens) or (ii) an application for any of the orders
described in any or all of Sections 9.1(k), (l), (n), (o), (p) or (q) shall be
made by a Person other than any Credit Party and such application is not
contested by the applicable Credit Party in good faith and the relief requested
is granted in an order that is not vacated, reversed, rescinded or stayed
pending appeal;

 

(p) (i) the Interim Order shall cease to be in full force and effect and the
Final Order shall not have been entered prior to such cessation, or (ii) the
Final Order shall not have been entered by the Bankruptcy Court on or before the
date that is thirty (30) days after the Petition

 

99



--------------------------------------------------------------------------------

Date, or (iii) from and after the date of entry thereof, the Final Order shall
cease to be in full force and effect, or (iv) any Credit Party shall fail to
comply with the terms of the Interim Order or the Final Order in any material
respect, or (v) the Interim Order or the Final Order shall be amended,
supplemented, stayed, reversed, vacated or otherwise modified (or any Credit
Party shall apply for authority to do so);

 

(q) the Bankruptcy Court shall enter an order appointing a trustee in any
Bankruptcy Case or appointing a responsible officer or an examiner with powers
beyond the duty to investigate and report, as set forth in section 1106(a)(3)
and (4) of the Bankruptcy Code, in any Bankruptcy Case and such order is not
contested by the Credit Parties in good faith and the order is not vacated,
reversed, rescinded or stayed pending appeal;

 

(r) the Borrower or any other Credit Party shall fail to file a Plan of
Reorganization on or before September 1, 2004, which shall include, without
limitation, provisions for timely and effective consummation thereof and the
disclosure statement describing such Plan of Reorganization (each acceptable in
form and substance to the Agent and the Majority Lenders in their sole
discretion); an order approving the disclosure statement in respect of each such
Plan of Reorganization shall not have been entered by the Bankruptcy Court on or
before November 1, 2004; each such Plan of Reorganization shall not have been
confirmed by the entry of an order of the Bankruptcy Court on or before January
1, 2005; or any such Plan of Reorganization shall fail to become effective on or
before March 1, 2005; or

 

(s) either of the Financial Advisor or the CRO shall cease to be retained (or
have been replaced by an individual or individuals satisfactory to the Agent) at
any time, in each case, on terms and conditions consistent with those in place
at the time of their respective initial engagements.

 

9.2 Acceleration and Cash Collateralization. Upon the occurrence of an Event of
Default which is then continuing, the Agent may, but shall upon the request of
the Majority Lenders, and by delivery of notice to the Borrower from the Agent,
take any or all of the following actions: (a) declare all Obligations to be
immediately due and payable (except with respect to any Event of Default set
forth in Section 9.1(d) or (e), in which case all Obligations shall
automatically become immediately due and payable without the necessity of any
notice or other demand) without presentment, demand, protest or any other action
or obligation of the Agent or any Lender and (b) immediately terminate the
Commitments hereunder.

 

In addition, upon (x) demand by the Agent or the Majority Lenders upon the
occurrence of any Event of Default and which is continuing or (y) if the
Expiration Date occurs prior to the expiration of any Letters of Credit issued
and outstanding hereunder, then, in each case, the Borrower shall immediately
(A) deliver to the Agent a “back to back” letter of credit or letters of credit
with respect to each Letter of Credit then outstanding, in an aggregate original
face amount equal to 110% of the aggregate amount of Letter of Credit
Obligations then outstanding, naming the Agent as beneficiary thereof and issued
by a bank or other financial institution reasonably acceptable to the Agent and
otherwise on terms and conditions reasonably acceptable to the Agent or (B)
deposit with the Agent for each Letter of Credit then outstanding cash or Cash
Equivalents in an amount equal to 110% of the aggregate amount Letter of Credit
Obligations then outstanding. Any such letter of credit or deposit shall be held
by the Agent as security for, and to ensure the payment of, the Letter of Credit
Obligations.

 

100



--------------------------------------------------------------------------------

If at any time after acceleration of the maturity of the Obligations, the
Borrower shall pay all arrears of interest and all payments on account of
principal of the Loans which shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified in Section 4.4) and all Events of
Default and Defaults (other than nonpayment of principal of and accrued interest
on the Loans and other Obligations due and payable solely by virtue of
acceleration) shall be remedied or waived, then by written notice to the
Borrower, the Super Majority Lenders may elect, in the sole discretion of such
Super Majority Lenders, to rescind and annul the acceleration and its
consequences and return any cash collateral; but such action shall not affect
any subsequent Default or Event of Default or impair any right or remedy
consequent thereon. The provisions of the preceding sentence are intended merely
to bind the Lenders to a decision which may be made at the election of the
Majority Lenders; they are not intended to benefit the Borrower and do not give
the Borrower the right to require the Lenders to rescind or annul any
acceleration hereunder or to return any cash collateral, even if the conditions
set forth herein are met.

 

9.3 Remedies. From and after the occurrence of any Event of Default which is
then continuing, the Agent may, in addition to exercising any other rights and
remedies now or hereafter existing under any Credit Document or applicable law
and without further order of or application to the Bankruptcy Court: (a) remove
from any premises where same may be located any and all documents, instruments,
files and records (including the copying of any computer records), and any
receptacles or cabinets containing same, relating to any or all of the
Collateral, or the Agent may use (at the expense of the Borrower) such of the
supplies or space of the Borrower at the Borrower’s place of business or
otherwise, as may be necessary to properly administer and control any or all of
the Collateral or the handling of collections and realizations thereon; (b)
bring suit, in the name of the Borrower or the Lenders and generally shall have
all other rights respecting any or all of the Collateral, including the right to
accelerate or extend the time of payment, settle, compromise, release in whole
or in part any amounts owing on any or all of the Collateral and issue credits
in the name of the Borrower or the Lenders and (c) foreclose the security
interests created pursuant to the Credit Documents by any available judicial
procedure, or take possession of any or all of the Collateral without judicial
process and enter any premises where any Collateral may be located for the
purpose of taking possession of or removing same. The Agent shall have the
right, without notice or advertisement, to sell, lease, or otherwise dispose of
all or any part of the Collateral, whether in its then condition or after
further preparation or processing, in the name of the Borrower or the Lenders,
or in the name of such other party as the Agent may designate, either at public
or private sale or at any broker’s board, in lots or in bulk, for cash or for
credit, with or without warranties or representations, and upon such other terms
and conditions as the Agent in its sole discretion may deem advisable, and the
Agent or any other Lender shall have the right to purchase at any such sale. If
any Collateral shall require rebuilding, repairing, maintenance or preparation,
the Agent shall have the right, at its option, to do such of the aforesaid as is
necessary, for the purpose of putting such Collateral in such saleable form as
the Agent shall deem appropriate. The Borrower agrees, at the request of the
Agent, to assemble the Collateral and to make it available to the Agent at
places which the Agent shall select, whether at the premises of the Borrower or
elsewhere, and to make available to the Agent the premises and facilities of
Borrower for the purpose of the Agent’s taking possession of, removing or
putting the Collateral in saleable

 

101



--------------------------------------------------------------------------------

form. However, if notice of intended disposition of any Collateral is required
by law, it is agreed that ten (10) days notice shall constitute reasonable
notification. Unless expressly prohibited by the licensor thereof, if any, the
Agent is hereby granted a license to use all Intellectual Property, computer
software programs, data bases, processes and materials used by the Borrower or
any of its Subsidiaries in connection with its businesses or in connection with
the Collateral. The net cash proceeds resulting from the Agent’s exercise of any
of the foregoing rights (after deducting all charges, costs and expenses,
including reasonable attorneys’ fees) shall be applied by the Agent to the
payment of the Obligations, whether due or to become due, in such order as the
Agent may elect, and pending such payment shall be held as security for such
payment. The Borrower shall remain liable to the Agent and the Lenders for any
deficiencies. The enumeration of the foregoing rights is not intended to be
exhaustive and the exercise of any right shall not preclude the exercise of any
other rights, all of which shall be cumulative.

 

9.4 Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the other Credit Documents (including exercising any rights of
setoff) without first obtaining the prior written consent of the Agent, it being
the intent of Lenders that any such action to protect or enforce rights under
this Agreement and the other Credit Documents shall be taken in concert and at
the direction or with the consent of the Agent or the Majority Lenders.

 

ARTICLE 10

 

THE AGENT

 

10.1 Appointment of the Agent.

 

(a) Each Lender hereby designates DBTCo. as its agent to act as herein
specified. Each Lender hereby irrevocably authorizes, and each holder of a Note
or an L/C Participation by the acceptance of such Note or participation shall be
deemed irrevocably to authorize, the Agent to take such action on its behalf
under the provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Agent shall hold all
Collateral and all payments of principal, interest, Fees, charges and Expenses
received pursuant to this Agreement or any other Credit Document for the benefit
of the Lenders and the Issuing Banks to be distributed as provided herein. The
Agent may perform any of its duties hereunder by or through its agents or
employees.

 

(b) The provisions of this Article 10 are solely for the benefit of the Agent,
the Lenders and the Issuing Banks, and none of the Credit Parties shall have any
rights as a third party beneficiary of any of the provisions hereof (other than
Section 10.9). In performing its functions and duties under this Agreement, the
Agent shall act solely as agent of the Lenders and the Issuing Banks and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Credit Party.

 

102



--------------------------------------------------------------------------------

10.2 Nature of Duties of the Agent. The Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and the
other Credit Documents. Neither the Agent nor any of its officers, directors,
employees or agents shall be liable for any action taken or omitted by it as
such hereunder or in connection herewith, unless caused by its or their gross
negligence or willful misconduct. The duties of the Agent shall be mechanical
and administrative in nature; the Agent shall not have by reason of this
Agreement or the other Credit Documents a fiduciary relationship in respect of
any Lender or any Issuing Bank, and nothing in this Agreement or the other
Credit Documents, expressed or implied, is intended to or shall be so construed
as to impose upon the Agent any obligations in respect of this Agreement or the
other Credit Documents except as expressly set forth herein or therein.

 

10.3 Lack of Reliance on the Agent.

 

(a) Independently and without reliance upon the Agent, any Lender or any Issuing
Bank, to the extent it deems appropriate, has made and shall continue to make
(i) its own independent investigation of the financial or other condition and
affairs of each Credit Party in connection with the taking or not taking of any
action in connection herewith and (ii) its own appraisal of (A) the
creditworthiness of each Credit Party, and (B) the Collateral, and, except as
expressly provided in this Agreement, the Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or any Issuing Bank with any credit or other information with respect thereto,
whether coming into its possession before the initial Credit Event or at any
time or times thereafter.

 

(b) The Agent shall not be responsible to any Lender or Issuing Bank for any
recitals, statements, information, representations or warranties herein or in
any other Credit Document or for the execution, effectiveness, genuineness,
validity, enforceability, collectibility, priority or sufficiency of the DIP
Orders, this Agreement or any other Credit Document or the financial or other
condition of any Credit Party. The Agent shall not be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the DIP Orders, this Agreement or any other Credit
Document, or the financial condition of any Credit Party, or the existence or
possible existence of any Default or Event of Default, unless specifically
requested to do so in writing by any Lender or Issuing Bank, as the case may be.

 

10.4 Certain Rights of the Agent. The Agent shall have the right to request
instructions from the Lenders at any time. If the Agent shall request
instructions from the Lenders with respect to any act or action (including the
failure to act) in connection with this Agreement, the Agent shall be entitled
to refrain from such act or taking such action unless and until the Agent shall
have received instructions from the Majority Lenders (or, to the extent required
pursuant to Section 11.9, all Lenders), and the Agent shall not incur liability
to any Person by reason of so refraining. Without limiting the foregoing, no
Lender or Issuing Bank shall have any right of action whatsoever against the
Agent as a result of the Agent acting or refraining from acting hereunder in
accordance with the instructions of the Majority Lenders (or, to the extent
required pursuant to Section 11.9, all Lenders).

 

10.5 Reliance by the Agent. The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex or

 

103



--------------------------------------------------------------------------------

facsimile transmission, E-mail, telecopier message, cablegram, order or other
documentary, teletransmission or telephone message believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person. The
Agent may consult with legal counsel (including counsel for the Borrower with
respect to matters concerning the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts. The Agent may, but shall not be required to,
rely on Borrowing Base Certificates and any other schedules or reports delivered
to the Agent in connection herewith in determining the amount of the Borrowing
Base and the then eligibility of Accounts and Inventory of the Borrower.
Reliance thereon by the Agent from time to time shall not be deemed to limit the
right of the Agent to revise advance rates or standards of eligibility as
provided in the definition of the term “Borrowing Base” set forth herein.

 

10.6 Indemnification of the Agent. To the extent the Agent is not reimbursed and
indemnified by the Borrower, within a reasonable period of time after the
occurrence thereof, each Lender will reimburse and indemnify the Agent, in
proportion to its respective Commitment, for and against any and all
Liabilities, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever (including all Expenses) which may be imposed on, incurred
by or asserted against the Agent, in any way relating to or arising out of the
Bankruptcy Cases, this Agreement or any other Credit Document; provided that no
Lender, shall be liable for any portion of such Liabilities, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent it is determined by a judgment of a court that is binding on the Agent,
final and not subject to review on appeal, to be the result of acts or omissions
on the part of the Agent constituting gross negligence or willful misconduct.

 

10.7 The Agent in its Individual Capacity. With respect to its obligation to
lend under this Agreement, the Loans made by it and the Notes issued to it, and
its participation in Letters of Credit, the Agent shall have the same rights and
powers hereunder as any other Lender or holder of a Note or participation
interests and may exercise the same as though it was not performing the duties
specified herein; and the terms “Lenders,” “Majority Lenders,” “holders of
Notes,” or any similar terms shall, unless the context clearly otherwise
indicates, include the Agent in its individual capacity. The Agent may accept
deposits from, lend money to, acquire equity interests in, and generally engage
in any kind of banking, trust, financial advisory or other business with the
Borrower or any Affiliate of the Borrower as if it were not performing the
duties specified herein, and may accept fees and other consideration from the
Borrower for services in connection with this Agreement and otherwise without
having to account for the same to the Lenders or any Issuing Bank.

 

104



--------------------------------------------------------------------------------

10.8 Holders of Notes. The Agent may deem and treat the payee of any Note as the
owner thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof shall have been filed with the Agent. Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is the holder of any Note, shall be
conclusive and binding on any subsequent holder, transferee or assignee of such
Note or of any Note or Notes issued in exchange therefore.

 

10.9 Successor Agent.

 

(a) The Agent may, upon five (5) Business Days’ notice to the Lenders and the
Borrower, resign at any time (effective upon the appointment of a successor
Agent pursuant to the provisions of this Section 10.9) by giving written notice
thereof to the Lenders and the Borrower. Upon such resignation, the Majority
Lenders shall have the right, upon five (5) days’ notice to the Borrower, to
appoint a successor Agent. If no successor Agent (i) shall have been so
appointed by the Majority Lenders and (ii) shall have accepted such appointment,
within thirty (30) days after the retiring Agent’s giving of notice of
resignation, then, upon five (5) days’ notice, the retiring Agent may, on behalf
of the Lenders, appoint a successor Agent. Resignation of the Agent under this
Agreement shall also constitute a resignation of the Agent under the other
Credit Documents and appointment of a successor Agent shall constitute an
appointment of the successor Agent under all other Credit Documents.

 

(b) Upon the acceptance of any appointment as Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Article 10 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Agent under this Agreement. The
retiring Agent shall assign to the successor Agent all liens granted under the
Collateral Documents and deliver to the successor Agent all pledged Collateral
in its possession, and take all such other actions, at the expense of the
Borrower, as may be reasonably requested to effect the succession of the
successor Agent under the Credit Documents.

 

(c) In the event of a material breach by the Agent of its duties hereunder, the
Agent may be removed by the Majority Lenders for cause and the provisions of
this Section 10.9 shall apply to the appointment of a successor Agent. Such
removal of the Agent shall also operate, if at the time any such Person is
serving as such, as a removal of DBTCo. and each of its Serving Affiliates, if
any, as an Issuing Bank, subject to Section 10.9(d).

 

(d) No removal of DBTCo., any Lender or any of their respective Serving
Affiliates pursuant to Section 10.9(c), as an Issuing Bank, shall be effective
unless its Liabilities under each Letter of Credit are secured with cash or by
letters of credit in form and substance, and issued by issuers, satisfactory to
DBTCo. or such Serving Affiliate.

 

10.10 Collateral Matters.

 

(a) Each Lender and each Issuing Bank authorizes and directs the Agent to enter
into the Collateral Documents for the benefit of such Person. Each Lender and
each Issuing Bank

 

105



--------------------------------------------------------------------------------

hereby agrees, and each holder of any Note by the acceptance thereof will be
deemed to agree, that, except as otherwise set forth in Section 11.9, any action
taken by the Majority Lenders in accordance with the provisions of this
Agreement, the Collateral Documents or the DIP Orders, and the exercise by the
Majority Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders and all the Issuing Banks. The Agent is hereby
authorized on behalf of all of the Lenders and all the Issuing Banks, without
the necessity of any notice to or further consent from any Lender, any Affiliate
of any Lender that is a party to any Specified Permitted Derivative Transaction
or any Issuing Bank from time to time prior to an Event of Default, to take any
action with respect to any Collateral or Collateral Documents which may be
necessary to perfect and maintain perfected the Liens upon the Collateral
granted pursuant to the Collateral Documents and the DIP Orders.

 

(b) Each Lender and each Issuing Bank hereby authorize the Agent, at its option
and in its discretion, to release or subordinate, as applicable, any Lien
granted to or held by the Agent upon any Collateral (i) upon termination of the
Commitments and payment and satisfaction in full of all of the Obligations at
any time arising under or in respect of this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby, (ii) constituting
property being sold or disposed of upon receipt of the proceeds of such sale by
the Agent, if the Borrower certifies to the Agent that such sale or disposition
is made in compliance with Section 8.5 (and the Agent may rely conclusively on
any such certificate, without further inquiry), (iii) that is subject to a
Purchase Money Lien permitted under Section 8.4(c) or (iv) if approved,
authorized or ratified in writing by the Majority Lenders, unless such release
or subordination is required to be approved by all of the Lenders pursuant to
Section 11.9. Upon request by the Agent at any time, each Lender and each
Issuing Bank will confirm in writing the Agent’s authority to release or
subordinate particular types or items of Collateral pursuant to this Section
10.10.

 

(c) Upon any sale and transfer of Collateral which is expressly permitted
pursuant to the terms of this Agreement, or consented to in writing by the
Majority Lenders (or all Lenders, if such release is required to be approved by
all of the Lenders pursuant to Section 11.9), and upon at least five (5)
Business Days’ prior written request by the Borrower, the Agent shall (and is
hereby irrevocably authorized by each Lender and each Issuing Bank, to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Agent for the benefit of the Agent, the Lenders and the Issuing Banks
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided that (i) the Agent shall not be required to execute any such document
on terms which, in the Agent’s opinion, would expose the Agent to or create any
Liability or entail any consequence other than the release of such Liens without
recourse or warranty and (ii) such release shall not in any manner discharge,
affect or impair the Obligations or any Liens upon (or obligations of the
Borrower or any Credit Party in respect of) all interests retained by the
Borrower or any Credit Party, including the proceeds of the sale, all of which
shall continue to constitute part of the Collateral. In the event of any sale or
transfer of Collateral, or any foreclosure with respect to any of the
Collateral, the Agent shall be authorized to deduct all of the Expenses
reasonably incurred by the Agent from the proceeds of any such sale, transfer or
foreclosure.

 

(d) The Agent shall have no obligation whatsoever to any Lender, any Affiliate
of any Lender that is party to any Specified Permitted Derivative Transaction,
any Issuing Bank or

 

106



--------------------------------------------------------------------------------

any other Person to assure that the Collateral exists or is owned by the
Borrower or any Subsidiary thereof or is cared for, protected or insured or that
the Liens granted to the Agent herein or in any of the Collateral Documents or
the DIP Orders or pursuant hereto or thereto have been properly or sufficiently
or lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Agent in this Section 10.10
or in any of the Collateral Documents or the DIP Orders, it being understood and
agreed that in respect of the Collateral, or any act, omission or event related
thereto, the Agent may act in any manner it may deem appropriate, in its sole
discretion, given the Agent’s own interest in the Collateral as one of the
Lenders and that the Agent shall have no duty or liability whatsoever to the
Lenders, except for its gross negligence or willful misconduct.

 

10.11 Actions with Respect to Defaults. In addition to the Agent’s right to take
actions on its own accord as permitted under this Agreement, the Agent shall
take such action with respect to a Default or Event of Default as shall be
directed by the Majority Lenders; provided that until the Agent shall have
received such directions, the Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable and in the best interests of the
Lenders and the Issuing Banks; and, further, provided that the Agent shall not
be required under any circumstances to take any action that, in its judgment,
(a) is contrary to any provision of the Credit Documents or applicable law or
(b) will expose it to any liability or expense against which it has not been
indemnified to its satisfaction. If any indemnity furnished to the Agent for any
purpose shall, in the opinion of the Agent, be insufficient or become impaired,
the Agent may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished.

 

10.12 Delivery of Information. The Agent shall not be required to deliver to any
Lender or any Issuing Bank originals or copies of any documents, instruments,
notices, communications or other information received by the Agent from the
Borrower, any Subsidiary of the Borrower, the Majority Lenders, any Lender, any
Issuing Bank or any other Person under or in connection with this Agreement or
any other Credit Document except (a) as specifically provided in this Agreement
or any other Credit Document and (b) as specifically requested from time to time
in writing by any Lender, or any Issuing Bank with respect to a specific
document, instrument, notice or other written communication received by and in
the possession of the Agent at the time of receipt of such request and then only
in accordance with such specific request.

 

10.13 The Syndication Agent and the Documentation Agent. The Syndication Agent
and the Documentation Agent, in their respective capacities as such, shall have
no duties or responsibilities, and shall incur no liability, under this
Agreement and the other Credit Documents.

 

10.14 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
composition or other judicial proceeding relative to the Borrower or any of its
Subsidiaries, the Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

107



--------------------------------------------------------------------------------

(i) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and other Obligations that are owing
and unpaid and to file such other papers or documents as may be necessary or
advisable in order to have the claims of the Secured Parties (including fees,
expenses and indemnities allowed in such judicial proceeding, and

 

(ii) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other fees, expenses and indemnities.

 

10.15 Withholding Tax. To the extent required by any applicable law, the Agent
may withhold from any interest payment to any Lender an amount equivalent to any
applicable withholding tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Agent did not properly withhold
tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding tax ineffective or for any other
reason, such Lender shall indemnify the Agent fully for all amounts paid,
directly or indirectly, by the Agent as tax or otherwise, including any
penalties or interest and together with all expenses (including legal expenses,
allocated internal costs and out-of-pocket expenses) incurred.

 

ARTICLE 11

 

MISCELLANEOUS

 

11.1 JURY TRIAL. THE BORROWER, THE AGENT, EACH ISSUING BANK AND THE LENDERS EACH
HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING
OUT OF THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR ANY OTHER AGREEMENTS OR
TRANSACTIONS RELATED HERETO OR THERETO.

 

11.2 GOVERNING LAW. THE RIGHTS AND DUTIES OF THE BORROWER, THE AGENT, EACH
ISSUING BANK AND THE LENDERS UNDER THIS AGREEMENT, THE NOTES (INCLUDING MATTERS
RELATING TO THE MAXIMUM PERMISSIBLE RATE) AND THE OTHER CREDIT DOCUMENTS SHALL,
PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.

 

11.3 Delays; Partial Exercise of Remedies. No delay or omission of the Agent,
any Issuing Bank or any Lender to exercise any right or remedy hereunder or
under any of the other

 

108



--------------------------------------------------------------------------------

Credit Documents, whether before or after the happening of any Event of Default,
shall impair any such right or shall operate as a waiver thereof or as a waiver
of any such Event of Default. No single or partial exercise by the Agent, any
Issuing Bank or any Lender of any right or remedy shall preclude any other or
further exercise thereof, or preclude any other right or remedy.

 

11.4 Notices. Except as otherwise provided herein, all notices and
correspondence hereunder shall be in writing and sent by certified or registered
mail, return receipt requested, or by overnight delivery service, with all
charges prepaid, to the following addresses, if to the Agent, or any of the
Lenders, then to Deutsche Bank Trust Company Americas, 222 South Riverside
Plaza, Chicago, Illinois 60606, Attention: Credit Department, if to any Issuing
Bank, to the address specified in the applicable L/C Application, and if to the
Borrower, then to Dan River Inc., as debtor and debtor in possession, at 2291
Memorial Drive, P.O. Box 261, Danville, Virginia 24543, Attention: Chief
Financial Officer, or by facsimile transmission, promptly confirmed in writing
sent by first class mail, if to the Agent, or any of the Lenders, at (312)
993-8096, if to an Issuing Bank, as specified in the applicable L/C Application,
and if to the Borrower at (434) 799-7699. All such notices and correspondence
shall be deemed given (a) if sent by certified or registered mail, three (3)
Business Days after being postmarked, (b) if sent by overnight delivery service,
when received at the above stated addresses or when delivery is refused and (c)
if sent by facsimile transmission, when receipt of such transmission is
acknowledged except, in the case of a notice from the Agent to the Borrower
under Section 9.2, such notice shall be deemed given when sent by facsimile
transmission. Any notices or other items required to be given to all the Lenders
hereunder may be effected by delivery of notice or other item to the Agent as
provided above, followed by distribution of such notice by the Agent to the
Lenders through IntraLinks (or another similar electronic system customarily
used by financial institutions).

 

11.5 Assignability.

 

(a) The Borrower shall not have the right to assign this Agreement or any
interest therein except with the prior written consent of the Agent.

 

(b) Any Lender may make, carry or transfer Loans at, to or for the account of,
any of its branch offices or the office of an Affiliate of such Lender except to
the extent such transfer would result in increased costs to the Borrower.

 

(c) Each Lender may assign to one or more banks, other financial institutions or
investment funds all or a portion of its rights and obligations under this
Agreement, the Notes and the other Credit Documents; provided that, except in
the case of an assignment to a Federal Reserve Bank (which may be made without
condition or restriction), (i) such assignment shall be for a fixed and not
varying percentage of the assigning Lender’s Loans, L/C Participations and
Commitment, (ii) the Agent shall consent (such consent not to be unreasonably
withheld) to, and the Borrower shall receive notice of, such assignment, (iii)
for each such assignment, the parties thereto shall execute and deliver to the
Agent, for its acceptance and recording in the Register (as defined below), an
Assignment and Assumption Agreement, together with any Note or Notes subject to
such assignment and (other than in respect of any assignment to any Affiliate of
the assigning Lender as permitted under clause (b) above) a processing and
recordation fee of $5,000 and (iv) except for any assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, the Notes and the other Credit Documents, no such

 

109



--------------------------------------------------------------------------------

assignment shall be for less than $5,000,000 of the assigning Lender’s
Commitment, unless such assignment is to a then-current Lender or such
assignment is of the entire remaining Commitment or Letter of Credit Obligations
and outstanding loans of such Lender. Transfers of Loans from an existing Lender
to another existing Lender or an Affiliate of an existing Lender (other than a
Defaulting Lender) shall not require the Agent’s consent and the recordation fee
referred to in clause (iii) above shall not apply to any such transfer. Any sale
of all or any portion of a Lender’s Loans hereunder must include pro rata
portions of Revolving Exposure, Term Loans, Pre-Petition Term Loan Obligations
and Pre-Petition Revolving Credit Obligations, in each case, held by such
Lender. Upon such execution and delivery of the Assignment and Assumption
Agreement to the Agent, from and after the date specified as the effective date
in the Assignment and Assumption Agreement (the “Acceptance Date”), (A) the
assignee thereunder shall be a party hereto, and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption Agreement, such assignee shall have the rights and obligations of a
Lender hereunder and (B) the assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Assumption Agreement, relinquish its rights (other than any
rights it may have pursuant to Section 11.7, which rights will survive) and be
released from its obligations (other than any obligations it may have pursuant
to Section 11.6, which obligations will survive under this Agreement (and, in
the case of an Assignment and Assumption Agreement covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).

 

(d) By executing and delivering an Assignment and Assumption Agreement, the
assignee thereunder confirms and agrees as follows: (i) other than as provided
in such Assignment and Assumption Agreement, the assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other Credit Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, the Notes,
or any other Credit Document; (ii) such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Borrower, any other Credit Parties or any Issuing Bank, the
value of the Collateral, or the performance or observance by (A) the Borrower or
any other Credit Parties of any of its obligations under this Agreement or any
other Credit Document, or (B) any Issuing Bank of any of its obligations under
any Letter of Credit; (iii) such assignee confirms that it has received a copy
of this Agreement, together with copies of the Financial Statements referred to
in Section 7.1 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Assumption Agreement; (iv) such assignee will continue,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, to make its own credit decisions in taking or not
taking action under this Agreement; (v) such assignee appoints and authorizes
the Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement and the other Credit Documents as are delegated to the
Agent by their terms, together with such powers as are reasonably incidental
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

 

(e) The Agent shall maintain at its address referred to in Section 11.4 a copy
of each Assignment and Assumption Agreement delivered to and accepted by it and
a register for the

 

110



--------------------------------------------------------------------------------

recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Loans owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Funds Administrator, the Borrower, the
Agent and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
and copies of each Assignment and Assumption shall be available for inspection
by the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(f) Upon its receipt of an Assignment and Assumption Agreement executed by an
assigning Lender, together with the Note or Notes subject to such assignment,
the Agent shall, if such Assignment and Assumption Agreement has been completed
and is in substantially the form of Exhibit A hereto, (i) accept such Assignment
and Assumption Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower. Within five (5)
Business Days after its receipt of such notice, the Borrower shall execute and
deliver to the Agent in exchange for the surrendered Note or Notes a new Note or
Notes to the order of the assignee in an amount equal to the Commitment assumed
by it pursuant to such Assignment and Assumption Agreement and, if the assigning
Lender has retained a Commitment hereunder, a new Note or Notes to the order of
the assigning Lender in an amount equal to the Commitment retained by it
hereunder. Such new Note or Notes shall re-evidence the Indebtedness outstanding
under the old Note or Notes and shall be in an aggregate principal amount equal
to the aggregate principal amount of such surrendered Note or Notes, shall be
dated the Closing Date and shall otherwise be in substantially the form of the
Note or Notes subject to such assignments.

 

(g) Each Lender may sell participations (without the consent of the Agent, the
Borrower or any other Lender) to one or more parties in or to all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment, the Loans owing to it and the Note or Notes held by it);
provided that (i) such Lender’s obligations under this Agreement (including its
Commitment to the Borrower hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of any such Note
for all purposes of this Agreement, (iv) the Borrower, the Agent, and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
such Notes and (v) such Lender shall not transfer, grant, assign or sell any
participation under which the participant shall have rights to approve any
amendment or waiver of this Agreement except to the extent such amendment or
waiver would (A) extend the final maturity date or the date for the payments of
any installment of fees or principal or interest of any Loans or Letter of
Credit reimbursement obligations in which such participant is participating; (B)
reduce the amount of any installment of principal of the Loans or the amount of
any drawing under any Letter of Credit in which such participant is
participating; (C) except as otherwise expressly provided in this Agreement,
reduce the interest rate applicable to the Loans or the amount of any drawing
under any Letter of Credit in which such participant is participating; or (D)
except as otherwise expressly provided in this Agreement, reduce any Fees
payable hereunder in which such participant participates. Each Lender selling or
granting a participation, including a participation sold pursuant to Section
2.10, shall indemnify the Borrower and the Agent for any Taxes and Liabilities
that either may sustain as a result of such Lender’s failure to withhold and pay
any Taxes applicable to payments by such Lender to its participant in respect of
such participation. Notwithstanding anything to the contrary herein, the
Borrower also agrees that each participant

 

111



--------------------------------------------------------------------------------

shall be entitled to the benefits of Section 2.8 with respect to its
participation in the Commitments and the Loans outstanding from time to time as
if it was a Lender; provided that such participant shall have complied with the
requirements of said Section and provided further, that no participant shall be
entitled to receive any greater amount pursuant to said Section than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such participant
had no such transfer occurred.

 

(h) Each Lender agrees that, without the prior written consent of the Borrower
and the Agent, it will not make any assignment hereunder in any manner or under
any circumstances that would require registration or qualification of, or
filings in respect of, any Loan, Note or other Obligation under the securities
laws of the United States of America or of any jurisdiction.

 

(i) In connection with the efforts of any Lender to assign its rights or
obligations or to participate interests, such Lender may disclose any
information in its possession regarding the Borrower, subject to the
confidentiality provisions of Section 11.6.

 

11.6 Confidentiality. Each Lender agrees that it will use its reasonable best
efforts not to disclose without the prior consent of the Borrower (other than to
its employees, auditors, advisors, Affiliates and counsel, or to another Lender
if the disclosing Lender or such disclosing Lender’s holding or parent company
in its sole discretion determines that any such party should have access to such
information) any information with respect to the Borrower or any of its
Subsidiaries, which is furnished pursuant to this Agreement and which is
designated by the Borrower to the Lenders in writing as confidential, provided
that any Lender may disclose any such information (a) as has become generally
available to the public, (b) as may be required or appropriate in any report,
statement or testimony submitted to or examination conducted by any Governmental
Authority having or claiming to have jurisdiction over such Lender, (c) as may
be required or appropriate in response to any summons or subpoena or in
connection with any litigation, (d) in order to comply with any Requirement of
Law, (e) to any prospective or actual transferee or participant in connection
with any contemplated transfer or participation of any of the Notes or
Commitments or any interest therein by such Lender (provided that each such
prospective or actual transferee or participant agrees to be bound by the
confidentiality provisions contained in this Section 11.6, (f) to other
financial institutions or investment funds with respect to which the respective
Lender has a contractual relationship in accordance with such Lender’s regular
banking procedures, provided that each such other financial institution or
investment fund agrees to be bound by the confidentiality provisions contained
in this Section 11.6, (g) to any nationally recognized rating agency that
requires access to information regarding the respective Lender’s investment
portfolio in connection with such rating agency’s issuance of ratings with
respect to such Lender, provided that such Lender advises such rating agency of
the confidential nature of such information, (h) as may be required or
appropriate in connection with protecting, preserving, exercising or enforcing
(or planning to exercise or enforce) any of its rights in, under or related to
the Collateral or the Credit Documents and (i) as may be required or appropriate
in consulting with any Person with respect to any of the foregoing matters.

 

11.7 Indemnification. The Borrower shall and hereby agrees to indemnify, defend
and hold harmless the Agent, each Issuing Bank and each of the Lenders and their
respective directors, officers, employees, attorneys, partners, beneficiaries,
agents, employees, counsel, advisors and

 

112



--------------------------------------------------------------------------------

Affiliates (each, an “Indemnified Party”) from and against (a) any and all
losses, claims, damages, liabilities, deficiencies, judgments or expenses
incurred by any of them (except to the extent that it is finally judicially
determined to have resulted from their own gross negligence or willful
misconduct) (including, but not limited to, reasonable attorneys’ fees and
expert fees) (collectively, “Losses”) arising out of or by reason of any
litigations, investigations, claims or proceedings which arise out of or are in
any way related to (i) this Agreement or the transactions contemplated hereby;
(ii) the issuance of Letters of Credit; (iii) the failure of an Issuing Bank to
honor a drawing under any Letter of Credit, as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority; (iv) any actual or proposed use by the
Borrower of (A) the proceeds of any Loans or (B) any Letter of Credit; or (v)
the Agent’s, the Lenders’ or any Issuing Bank’s entering into this Agreement,
the other Credit Documents or any other agreements and documents relating
thereto, including amounts paid in-settlement, court costs and the fees and
disbursements of counsel incurred in connection with any such litigation,
investigation, claim or proceeding or any advice rendered in connection with any
of the foregoing; and (b) any Losses that arise directly or indirectly from or
in connection with any Environmental Laws. If and to the extent that the
Obligations of the Borrower hereunder are unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of such Obligations which is permissible under applicable law. The
Borrower’s Obligations hereunder shall survive any termination of this Agreement
and the other Credit Documents and the payment in full of the Obligations, and
are in addition to, and not in substitution of, any other of its Obligations. In
addition, the Borrower shall, upon demand, pay to the Agent and each Lender all
costs and expenses (including the reasonable fees and disbursements of counsel
and other professionals) paid or incurred by the Agent or such Lender in (i)
enforcing or defending its rights under or in respect of this Agreement, the
other Credit Documents or any other document or instrument now or hereafter
executed and delivered in connection herewith, (ii) collecting the Loans, (iii)
foreclosing or otherwise collecting upon the Collateral or any part thereof and
(iv) obtaining any legal, accounting or other advice in connection with any of
the foregoing.

 

11.8 Entire Agreement; Successors and Assigns. This Agreement and the other
Credit Documents constitute the entire agreement among the Borrower, the Agent
and the Lenders (in their capacities as such and not in their capacity, if any,
as an Issuing Bank), supersedes any prior agreements among them, and shall bind
and benefit the Borrower, the Agent and the Lenders and their respective
successors and permitted assigns.

 

11.9 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Credit Document, nor consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders (or by the Agent upon the written request of
the Majority Lenders), or if the Lenders shall not be parties thereto, by the
parties thereto and consented to by the Majority Lenders (or by the Agent upon
the written request of the Majority Lenders), and each such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, that, notwithstanding the foregoing:

 

(a) no amendment, waiver or consent shall, unless in writing and signed by all
of the Lenders, amend or waive, or consent to any departure from, the provisions
of clause (c) of the definition of the term Borrowing Base.

 

113



--------------------------------------------------------------------------------

(b) no amendment, waiver or consent shall, unless in writing and signed by all
the Lenders, do any of the following: (i) increase the Commitments of the
Lenders or subject the Lenders to any additional obligations (except pursuant to
an increase in Commitments or obligations arising under Section 11.5 hereof);
(ii) except as otherwise expressly provided in this Agreement, reduce the
principal of, or interest on, the Notes or any drawing under any Letter of
Credit or any fees hereunder; (iii) postpone any date fixed for (or waive the
obligation of the Borrower to make) any payment in respect of principal of, or
interest on, the Notes or for the reimbursement of any drawing under any Letter
of Credit or any fees hereunder; (iv) change the percentage of the Commitments,
or any minimum requirement necessary for the Lenders or the Majority Lenders to
take any action hereunder; (v) amend or waive this Section 11.9, or change the
definition of Majority Lenders or Proportionate Share; or (vi) except in
connection with the financing, refinancing, sale or other disposition of any
Collateral of the Borrower permitted under this Agreement, release the Agent’s
Liens on all or a material portion of the Collateral and, provided that no
amendment, waiver or consent affecting the rights or duties of the Agent or any
Issuing Bank under, (x) in the case of the Agent, any term or provision of this
Agreement and (y) in the case of any Issuing Bank, (1) Sections 3.3(b), 3.4, 3.6
and 3.8 of this Agreement, (2) any Letter of Credit or (3) any L/C Application,
shall in any event be effective, unless in writing and signed by the Agent or
such Issuing Bank, as applicable, in addition to the Lenders required
hereinabove to take such action.

 

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Article 10 (other than the provisions of Section 10.9). In
addition, the Borrower and the Lenders hereby authorize the Agent to modify this
Agreement by unilaterally amending or supplementing Annex I from time to time in
the manner requested by the Borrower, the Agent or any Lender in order to
reflect any assignments or transfers of the Loans as provided for hereunder;
provided, however, that the Agent shall promptly deliver a copy of any such
modification to the Borrower and each Lender.

 

(c) If a Defaulting Lender exists or, in connection with any proposed amendment,
modification, waiver or termination (a “Proposed Change”) requiring the consent
of all affected Lenders, the consent of Super Majority Lenders is obtained, but
the consent of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained being referred to as a “Non-Consenting
Lender”), then, in respect of any Defaulting Lender or Non-Consenting Lender (so
long as the Agent is not a Non-Consenting Lender), at the Borrower’s request,
the Agent or a Person reasonably acceptable to the Agent shall have the right
with the Agent’s consent and in the Agent’s sole discretion (but shall have no
obligation) to purchase from such Defaulting Lender or Non-Consenting Lender, as
applicable, and such Defaulting Lender or Non-Consenting Lender, as applicable,
agrees that it shall, upon the Agent’s request, sell and assign to the Agent or
such Person, all of the Commitments and Letter of Credit Obligations of such
Defaulting Lender or Non-Consenting Lender, as applicable, for an amount equal
to the principal balance of all Loans held by such Defaulting Lender or
Non-Consenting Lender, as applicable, and all accrued interest and fees with
respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment and Assumption Agreement.

 

(d) The Fee Letter may be amended or waived by the parties thereto.

 

114



--------------------------------------------------------------------------------

11.10 Nonliability of the Agent and Lenders. The relationship between the
Borrower and the Lenders and the Agent shall be solely that of borrower and
lender. Neither the Agent, any Lender or any Issuing Bank shall have any
fiduciary responsibilities to the Borrower. Neither the Agent, any Lender or any
Issuing Bank undertakes any responsibility to the Borrower to review or inform
the Borrower of any matter in connection with any phase of any Borrower’s
business or operations.

 

11.11 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

 

11.12 Effectiveness. This Agreement shall become effective on the date on which
the conditions set forth in Section 5.1 shall have been satisfied to the
reasonable satisfaction of the Agent and the Lenders and all of the parties
hereto shall have signed a copy hereof (whether the same or different copies)
and shall have delivered the same to the Agent pursuant to Section 11.4 or, in
the case of the Lenders, shall have given to the Agent written or facsimile
notice (actually received) at such office that the same has been signed and
mailed to it.

 

11.13 Severability. In case any provision in or obligation under this Agreement
or the Notes or the other Credit Documents shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

11.14 Headings Descriptive. The headings of the several sections and subsections
of this Agreement, and the Table of Contents, are inserted for convenience only
and shall not in any way affect the meaning or construction of any provision of
this Agreement.

 

11.15 Maximum Rate. Notwithstanding anything to the contrary contained elsewhere
in this Agreement or in any other Credit Document, the Borrower, the Agent and
the Lenders hereby agree that all agreements among them under this Agreement and
the other Credit Documents, whether now existing or hereafter arising and
whether written or oral, are expressly limited so that in no contingency or
event whatsoever shall the amount paid, or agreed to be paid, to the Agent or
any Lender for the use, forbearance, or detention of the money loaned to the
Borrower and evidenced hereby or thereby or for the performance or payment of
any covenant or obligation contained herein or therein, exceed the Highest
Lawful Rate. If due to any circumstance whatsoever, fulfillment of any
provisions of this Agreement or any of the other Credit Documents at the time
performance of such provision shall be due shall exceed the Highest Lawful Rate,
then, automatically, the obligation to be fulfilled shall be modified or reduced
to the extent necessary to limit such interest to the Highest Lawful Rate, and
if from any such circumstance any Lender should ever receive anything of value
deemed interest by applicable law which would exceed the Highest Lawful Rate,
such excessive interest shall be applied to the reduction of the principal
amount then outstanding hereunder or on account of any other then outstanding
Obligations and not to the payment of interest, or if such excessive interest
exceeds the principal unpaid balance then outstanding hereunder and such other
then outstanding Obligations, such excess shall be refunded to the Borrower. All
sums paid or agreed to be paid to the Agent or any Lender for the use,

 

115



--------------------------------------------------------------------------------

forbearance, or detention of the Obligations and other Indebtedness of the
Borrower to the Agent or any Lender shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full term of
such Indebtedness until payment in full so that the actual rate of interest on
account of all such Indebtedness does not exceed the Highest Lawful Rate
throughout the entire term of such Indebtedness. The terms and provisions of
this Section shall control every other provision of this Agreement, the other
Credit Documents and all agreements among the Borrower, the Agent and the
Lenders.

 

11.16 Right of Setoff. In addition to and not in limitation of all rights of
offset that any Lender may have under applicable law, each Lender shall, subject
to Section 9.4, upon the occurrence and during the continuance of any Event of
Default and whether or not such Lender has made any demand or the Obligations of
any Credit Party are matured, have the right to appropriate and apply to the
payment of the Obligations of such Credit Party all deposits (general or
special, time or demand, provisional or final) then or thereafter held by and
other Indebtedness or property then or thereafter owing by such Lender,
including any and all amounts in any Depository Account, Concentration Account,
the DBT Account or any Disbursement Account. For purposes of this Section 11.16,
the Obligations of a Credit Party to a Lender shall include, as fully as though
such Obligations were the direct Obligations of such Credit Party to such
Lender, the Obligations of such Credit Party in which such Lender has an L/C
Participation, in each case, to the extent of such participation. No Lender may
exercise such rights without the prior written consent of the Agent or the
Majority Lenders pursuant to Section 9.4. Any amount received as a result of the
exercise of such rights shall be reallocated as set forth in Section 2.10.

 

11.17 Defaulting Lender.

 

(a) Unless the Agent shall have received notice from a Lender, prior to the time
specified in such Section, that such Lender will not make available to the Agent
a Loan required to be made by it pursuant to Section 2.2, the Agent may assume
that such Lender has made such amounts available to the Agent in accordance with
such Sections and the Agent in its sole discretion may, in reliance upon such
assumption, make available to the Borrower or the applicable Issuing Bank a
corresponding amount on behalf of such Lender.

 

(b) If any amount referred to in subsection (a) of this Section 11.17 or in
Section 2.3 is not made available to the Agent by a Lender (a “Defaulting
Lender”) and the Agent has made such amount available to the Borrower or an
Issuing Bank, the Agent shall be entitled to recover such amount on demand from
such Defaulting Lender together with interest as hereinafter provided. If such
Defaulting Lender does not pay such amount forthwith upon the Agent’s demand
therefor, the Agent shall promptly notify the Borrower and the Borrower shall
immediately (but in no event later than five Business Days after such demand)
pay such amount to the Agent together with interest calculated as hereinafter
provided. The Agent shall also be entitled to recover from such Defaulting
Lender and/or the Borrower, as the case may be, (i) interest on such amount in
respect of each day from the date such corresponding amount was made available
by the Agent to the Borrower to the date such amount is recovered by the Agent,
at a rate per annum equal to either (A) if paid by such Defaulting Lender, the
overnight Federal Funds Rate or (B) if paid by the Borrower, the then applicable
rate of interest, calculated in accordance with Section 4.1 or Section 4.2, plus
(ii) in each case, an amount equal to any costs (including legal expenses) and
losses incurred as a result of the failure of such Defaulting Lender to provide
such amount as

 

116



--------------------------------------------------------------------------------

provided in this Agreement. Nothing herein shall be deemed to relieve any Lender
from its duty to fulfill its obligations hereunder or to prejudice any rights
which the Borrower or any Issuing Bank, may have against any Lender as a result
of any default by such Lender hereunder, including the right of the Borrower to
seek reimbursement from any Defaulting Lender for any amounts paid by the
Borrower under clause (ii) above on account of such Defaulting Lender’s default.

 

(c) (i) Notwithstanding anything contained herein to the contrary, so long as
any Lender is a Defaulting Lender or has rejected its Commitment, the Agent
shall not be obligated to transfer to such Lender (A) any payments made by the
Borrower to the Agent for the benefit of such Lender or (B) any amounts
contemplated by Section 2.3(b)(i); and, such Lender shall not be entitled to the
sharing of any payments pursuant to Section 2.10. Amounts otherwise payable to
such Lender under Section 2.10 shall instead be paid to the Agent.

 

(ii) For purposes of voting or consenting to matters with respect to the Credit
Documents and determining Proportionate Share, such Defaulting Lender shall be
deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to be
zero (0).

 

(iii) This Section 11.17(c) shall remain effective with respect to a Defaulting
Lender until (a) the Obligations under this Agreement shall have been declared
or shall have become immediately due and payable or (b) the Majority Lenders,
the Agent and the Borrower shall have waived such Lender’s default in writing.

 

(iv) No Lender’s Commitment shall be increased or otherwise affected, and
performance by the Borrower shall not be excused, by the operation of this
Section 11.17(c). Any payments of principal or interest which would, but for
this subsection (c), be paid to any Lender, shall be paid to the Lenders who
shall not be in default under their respective Commitments and who shall not
have rejected any Commitment, for application to the Loans then due and payable
or to the other Obligations then due and payable or to provide cash collateral
to secure Obligations not then due and payable in such manner and order as shall
be determined by the Agent.

 

11.18 Rights Cumulative. Each of the rights and remedies of the Agent, each
Issuing Bank and the other Secured Parties under the Credit Documents shall be
in addition to all of their other rights and remedies under the Credit Documents
and applicable law, and nothing in the Credit Documents shall be construed as
limiting any such rights or remedies.

 

11.19 Third Party Beneficiaries. Each Issuing Bank shall be deemed to be a third
party beneficiary of its rights under this Agreement, provided that, except as
otherwise provided in Section 11.9, such rights may be amended or waived, and
any departure therefrom by any Credit Party consented to, without their
respective consents.

 

11.20 Rights of Agent. The Borrower and the other Credit Parties hereby
stipulate and agree that the Agent is and shall remain a party in interest in
the Bankruptcy Cases and shall have the right to participate, object and be
heard in any motion or proceeding in connection therewith. Nothing in this
Agreement or any other Credit Document shall be deemed to be a waiver of any of

 

117



--------------------------------------------------------------------------------

the Agent’s rights or remedies under applicable law or documentation. Without
limiting the foregoing sentence, the Agent shall have the right to make any
motion or raise any objection it deems to be in its interest (specifically
including, but not limited to, objections to use of proceeds of the Loans, sales
or other transactions outside the ordinary course of business or to assumption
or rejection of any executory contract or lease), whether or not the action or
inaction by the Borrower or such other Credit Party which is the subject of such
motion or objection violates or is expressly permitted by any covenant or
provision of this Agreement or any other Credit Document.

 

11.21 Court Proceedings. This Agreement and the other Credit Documents shall be
binding upon, and inure to the benefit of, the successors of the Agent and each
Lender, and the assigns, transferees and endorsees of the Agent and each Lender.
The security interests and Liens created in this Agreement, the Collateral
Documents and the other Credit Documents shall be and remain valid and
perfected, and the claims of the Agent and the other Secured Parties hereunder
shall be and remain valid and enforceable in accordance with the terms hereof,
notwithstanding the discharge of any Credit Party pursuant to section 1141 of
the Bankruptcy Code, the conversion of any Bankruptcy Case to a case under
chapter 7 of the Bankruptcy Code, the dismissal of any Bankruptcy Case or any
subsequent chapter 7 case or the release of any Collateral from the property of
any Credit Party. The security interests and Liens created in this Agreement,
the Collateral Documents and the other Credit Documents shall be and remain
valid and perfected without the necessity that the Agent file financing
statements or otherwise perfect its security interests or Liens under applicable
law. This Agreement, the claims of the Agent and the other Secured Parties
hereunder, and all security interests or Liens created hereby or pursuant hereto
or by or pursuant to the Collateral Documents or any other Credit Document shall
at all times be binding upon the Credit Parties, the estates of the Credit
Parties and any trustee appointed in the Bankruptcy Cases, any other bankruptcy
case of any Credit Party or any chapter 7 case, or any other successor in
interest to the Borrower. This Agreement shall not be subject to section 365 of
the Bankruptcy Code.

 

[Signature Pages Follow]

 

118



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their proper and duly authorized officers as of the date set
forth above.

 

BORROWER: DAN RIVER INC., a Georgia corporation,

as debtor and debtor in possession,

as the Borrower

By:  

/s/ Barry F. Shea

--------------------------------------------------------------------------------

Title:   SVP-CFO AGENT: DEUTSCHE BANK TRUST COMPANY AMERICAS, as Agent By:  

/s/ Mark E. Funk

--------------------------------------------------------------------------------

Title:   Managing Director SYNDICATION AGENT: FLEET CAPITAL CORPORATION, as
Syndication Agent By:  

/s/ John W. Getz

--------------------------------------------------------------------------------

Title:   Senior Vice President

 

S-1



--------------------------------------------------------------------------------

DOCUMENTATION AGENT: WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation Agent
By:  

/s/ Monica H. Cole

--------------------------------------------------------------------------------

Title:   VP LENDERS: DEUTSCHE BANK TRUST COMPANY AMERICAS, as Lender By:  

/s/ Mark E. Funk

--------------------------------------------------------------------------------

Title:   Managing Director [OTHER LENDERS] AMSOUTH BANK By:  

/s/ Kevin R. Rogers

--------------------------------------------------------------------------------

Title:   Attorney-In-Fact Date:   March 29, 2004 FLEET CAPITAL CORPORATION By:  

/s/ John N. Getz

--------------------------------------------------------------------------------

Title:   Senior Vice President Date:   March 30, 2004

 

S-2



--------------------------------------------------------------------------------

FOOTHILL INCOME TRUST II, L.P. BY FIT II GP, LLC, Its General Partner By:  

/s/ R. Michael Bohannon

--------------------------------------------------------------------------------

Title:   Managing Member Date:   March 29, 2004 GENERAL ELECTRIC CAPITAL
CORPORATION By:  

/s/ W. Jerome McDermott

--------------------------------------------------------------------------------

Title:   Duly Authorized Signatory Date:   March 29, 2004 GMAC COMMERCIAL
FINANCE LLC By:  

/s/ Thomas Brent

--------------------------------------------------------------------------------

Title:   Vice President Date:   March 29, 2004 LASALLE BUSINESS CREDIT LLC By:  

/s/ John Mostofi

--------------------------------------------------------------------------------

Title:   Senior Vice President Date:   March 29, 2004 THE PROVIDENT BANK By:  

/s/ Bradley J. Ringwall

--------------------------------------------------------------------------------

Title:   Vice President Date:   March 29, 2004 SEA PINES FUNDING LLC By:  

/s/ Ann E. Morris

--------------------------------------------------------------------------------

Title:   Assistant Vice President Date:   March 26, 2004

 

S-3



--------------------------------------------------------------------------------

TRANSAMERICA BUSINESS CAPITAL CORPORATION By:  

/s/ W. Jerome McDermott

--------------------------------------------------------------------------------

Title:   Duly Authorized Signatory Date:   March 29, 2004 UPS CAPITAL
CORPORATION By:  

/s/ John P. Holloway

--------------------------------------------------------------------------------

Title:   Portfolio Manager Date:   March 26, 2004 WACHOVIA BANK, NATIONAL
ASSOCIATION By:  

/s/ Monica H. Cole

--------------------------------------------------------------------------------

Title:   VP Date:   March 30, 2004 WASHINGTON MUTUAL BANK By:  

/s/ William E. Howe

--------------------------------------------------------------------------------

Title:   VP Date:   March 29, 2004 WELLS FARGO FOOTHILL By:  

/s/ Brad Engel

--------------------------------------------------------------------------------

Title:   Assistant Vice President Date:   March 29, 2004 WEBSTER BUSINESS CREDIT
CORPORATION By:  

/s/ Bradford Mitch

--------------------------------------------------------------------------------

Title:   Vice President Date:   March 29, 2004

 

S-4